Exhibit 10.5








STOCK PURCHASE AGREEMENT


by and among




QUANTA SERVICES, INC.,


CC SCN FIBER LLC


and


CROWN CASTLE INTERNATIONAL CORP.




As of April 29, 2015




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
ARTICLE I


DEFINITIONS


SECTION 1.01.
Certain Defined Terms     1

SECTION 1.02.
Definitions    14

SECTION 1.03.
Interpretation and Rules of Construction    15



ARTICLE II


PURCHASE AND SALE


SECTION 2.01.
Purchase and Sale of the Shares    16

SECTION 2.02.
Purchase Price    16

SECTION 2.03.
Closing    16

SECTION 2.04.
Closing Deliveries by the Seller    17

SECTION 2.05.
Closing Deliveries by the Purchaser    17



ARTICLE III


REPRESENTATIONS AND WARRANTIES
OF THE SELLER


SECTION 3.01.
Organization, Authority and Qualification of the Seller    18

SECTION 3.02.
Organization, Authority and Qualification of the Company    18

SECTION 3.03.
Subsidiaries    19

SECTION 3.04.
Capitalization    19

SECTION 3.05.
No Conflict    21

SECTION 3.06.
Governmental Consents and Approvals    21

SECTION 3.07.
Financial Information    21

SECTION 3.08.
Absence of Undisclosed Liabilities    22

SECTION 3.09.
Conduct in the Ordinary Course; Absence of Certain Changes, Events and
Conditions    22

SECTION 3.10.
Litigation    23

SECTION 3.11.
Compliance with Laws; Permits    23

SECTION 3.12.
Environmental Matters    24

SECTION 3.13.
Material Contracts    26

SECTION 3.14.
Intellectual Property    28

SECTION 3.15.
Real Property    30

SECTION 3.16.
Assets    30

SECTION 3.17.
Employee Benefit Matters    31

SECTION 3.18.
Labor and Employment Matters    34

SECTION 3.19.
Taxes    35

SECTION 3.20.
Insurance    37


i

--------------------------------------------------------------------------------


SECTION 3.21.
Affiliate Transactions; Intercompany Arrangements    37

SECTION 3.22.
Brokers    37

SECTION 3.23.
Illegal Payments    37

SECTION 3.24.
No Other Representations and Warranties    38



ARTICLE IV


REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER AND PARENT


SECTION 4.01.
Organization and Authority of the Purchaser and Parent    38

SECTION 4.02.
No Conflict    39

SECTION 4.03.
Governmental Consents and Approvals    39

SECTION 4.04.
Communications Licenses Qualifications    39

SECTION 4.05.
Investment Purpose    40

SECTION 4.06.
Financing    40

SECTION 4.07.
Litigation    40

SECTION 4.08.
Brokers    40

SECTION 4.09.
Solvency    40

SECTION 4.10.
Independent Investigation    40



ARTICLE V


ADDITIONAL AGREEMENTS


SECTION 5.01.
Conduct of Business    41

SECTION 5.02.
Access to Information    45

SECTION 5.03.
Confidentiality    47

SECTION 5.04.
Regulatory and Other Authorizations; Notices and Consents    48

SECTION 5.05.
Intellectual Property    51

SECTION 5.06.
Releases    53

SECTION 5.07.
Intercompany Arrangements    53

SECTION 5.08.
Transition Services    54

SECTION 5.09.
Vehicle Leases    54

SECTION 5.10.
Release from Credit Support Instruments    54

SECTION 5.11.
Director and Officer Indemnification and Insurance    56

SECTION 5.12.
Disclosure Schedule    57

SECTION 5.13.
Rights to Attorney-Client Privileged Communications;

Waiver of Conflicts    58
SECTION 5.14.
Closing    58

SECTION 5.15.
Further Action    58

SECTION 5.16.
Exclusivity    59

SECTION 5.17.
Non-Competition; Non-Solicitation    59

SECTION 5.18.
Excluded Equity Interests    60

SECTION 5.19.
Earnings and Profits    61




ii

--------------------------------------------------------------------------------


ARTICLE VI


EMPLOYEE MATTERS


SECTION 6.01.
Benefits    61



ARTICLE VII


TAX MATTERS


SECTION 7.01.
Indemnity    63

SECTION 7.02.
Returns and Payments    64

SECTION 7.03.
Refunds    66

SECTION 7.04.
Contests    67

SECTION 7.05.
Time of Payment    67

SECTION 7.06.
Tax Cooperation and Exchange of Information    67

SECTION 7.07.
Conveyance Taxes    68

SECTION 7.08.
No Section 338 Election    68

SECTION 7.09.
Miscellaneous    68



ARTICLE VIII


CONDITIONS TO CLOSING


SECTION 8.01.
Conditions to Obligations of the Seller    69

SECTION 8.02.
Conditions to Obligations of Parent and the Purchaser    71

SECTION 8.03.
Frustration of Closing Conditions    72



ARTICLE IX


INDEMNIFICATION


SECTION 9.01.
Survival of Representations and Warranties    72

SECTION 9.02.
Indemnification by the Seller    73

SECTION 9.03.
Indemnification by the Purchaser    74

SECTION 9.04.
Limits on Indemnification    74

SECTION 9.05.
Notice of Loss; Third Party Claims    75

SECTION 9.06.
Exclusive Remedy    76

SECTION 9.07.
Certain Other Indemnification Matters    77



ARTICLE X


TERMINATION


SECTION 10.01.
Termination    77

SECTION 10.02.
Effect of Termination    78


iii

--------------------------------------------------------------------------------


ARTICLE XI


GENERAL PROVISIONS


SECTION 11.01.
Expenses    79

SECTION 11.02.
Notices    79

SECTION 11.03.
Public Announcements    80

SECTION 11.04.
Severability    80

SECTION 11.05.
Entire Agreement    80

SECTION 11.06.
Assignment    81

SECTION 11.07.
Amendment    81

SECTION 11.08.
Waiver    81

SECTION 11.09.
No Third Party Beneficiaries    82

SECTION 11.10.
Specific Performance    82

SECTION 11.11.
Governing Law    82

SECTION 11.12.
Waiver of Jury Trial    83

SECTION 11.13.
Currency    83

SECTION 11.14.
Counterparts    83

SECTION 11.15.
Non-Recourse    83



Exhibit A - Transition Services Agreement



iv

--------------------------------------------------------------------------------




This STOCK PURCHASE AGREEMENT, dated as of April 29, 2015, is made and entered
into by and among QUANTA SERVICES, INC., a Delaware corporation (the “Seller”),
Crown Castle International Corp., a Delaware corporation (“Parent”), and CC SCN
Fiber LLC, a Delaware limited liability company and wholly owned subsidiary of
Parent (the “Purchaser”).
WHEREAS, the Seller owns all of the issued and outstanding equity interests (the
“Shares”) of Quanta Fiber Networks, Inc., a Delaware corporation (the
“Company”), as set forth in Section 3.04(a) of the Disclosure Schedule;
WHEREAS, the Company, through the Subsidiaries, is engaged in the ownership,
operation and maintenance of certain high density fiber optic networks at
various locations in the United States; and
WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from the Seller, the Shares, upon the terms and subject to the
conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Seller,
Parent and the Purchaser hereby agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Certain Defined Terms. For purposes of this Agreement:
“Action” means any audit, examination, claim, action, suit, arbitration, formal
inquiry or proceeding by or before any mediator, arbitrator or Governmental
Authority.
“Additional Credit Support Instruments” means any credit support instruments of
the type set forth in Section 5.10(a) of the Disclosure Schedule (including any
letter of credit issued pursuant to the Seller Credit Facility and any bond
issued pursuant to the Seller Surety Bond Facility) entered into after the date
of this Agreement, and prior to the earlier of the time of the Closing and the
termination of this Agreement pursuant to Article X, by the Seller or any of its
Affiliates on behalf of or for the benefit of the Company or any Subsidiary, to
the extent permitted in accordance with Section 5.01(b)(xvii).
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
however, with respect to the Seller and Parent, that no stockholder of the
Seller or Parent shall be deemed to be an Affiliate of the Seller or Parent
solely by virtue of such Person’s ownership of any capital stock of the Seller
or Parent, respectively.



1

--------------------------------------------------------------------------------




“Agreement” or “this Agreement” means this Stock Purchase Agreement among the
parties hereto (including the Exhibits and Schedules hereto and the Disclosure
Schedule) and all amendments hereto made in accordance with the provisions of
Section 11.07.
“Alternative Acquisition Proposal” means any inquiry, indication of interest,
proposal or offer from any Person (other than Parent or any of its Affiliates)
or “group,” within the meaning of Section 13(d) of the Exchange Act, for, in a
single transaction or series of related transactions, any (a) acquisition of
assets or businesses that constitute or represent 10% or more of the total
revenue, net income, EBITDA or assets of the Company and the Subsidiaries, taken
as a whole, (b) acquisition of 10% or more of the outstanding Capital Stock of
the Company, or any class of Capital Stock of any of the Subsidiaries directly
or indirectly holding, individually or taken together, the assets or businesses
referred to in clause (a) above, or (c) merger, consolidation, share exchange,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving the Company or any of the Subsidiaries, in each case of
clauses (a), (b) and (c), other than the transactions contemplated by this
Agreement.
“Ancillary Agreement” means the Transition Services Agreement.
“Assets” means the assets and properties of the Company and the Subsidiaries.
“Business” means the business of providing premium bandwidth services and
private fiber optic networks through the use of the Assets to commercial,
non-profit and K-12 customers and to other telecommunications carriers in
certain major metropolitan areas within or between the states or commonwealths
of California, Delaware, Florida, Georgia, Illinois, Maryland, New Jersey, New
York, Ohio, Pennsylvania and Virginia and Washington, D.C.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks in the City of Houston, Texas or New York, New York are required or
authorized by applicable Law to be closed.
“Capex Adjustment” means an amount equal to (i) the Capex Planned Amount, minus
(ii) the aggregate amount of all capital expenditures actually incurred by the
Company and the Subsidiaries from and after the date of this Agreement and prior
to the Closing Date; provided that, in the event clause (ii) is greater than
clause (i), the Capex Adjustment shall be deemed to be zero.
“Capex Planned Amount” means the product of (i) the number of calendar days
between the date of this Agreement and the Closing Date, and (ii) $133,333.33.
“Capital Stock” means, with respect to a Person that is not an individual, any
equity interests in such Person, including common stock, preferred stock,
membership interests, limited liability company interests, profit sharing
interests or partnership interests.
“Change of Control Payments” means the change of control, bonus or other similar
payments that are paid or payable by the Seller or any of its Affiliates
(including the Company and any of the Subsidiaries) to any employee of the
Company or the Subsidiaries,



2

--------------------------------------------------------------------------------




whether paid prior to, at or after the Closing, as a result of the transactions
contemplated by this Agreement or as otherwise mutually agreed by the parties at
or prior to the Closing, in the aggregate amount determined and calculated in
accordance with Section 1.01(v) of the Disclosure Schedule, as it may be amended
or supplemented from time to time prior to the Closing Date by mutual agreement
of the parties.
“Claims” means any and all administrative, regulatory or judicial actions,
suits, petitions, appeals, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations, proceedings, consent orders or
consent agreements.
“Closing Date” means the date on which the Closing takes place.
“Closing Indebtedness” means the aggregate amount of all outstanding
Indebtedness of the Company and the Subsidiaries as of immediately prior to the
Closing; provided that, Closing Indebtedness shall be determined after giving
effect to the release of all Credit Support Instruments released at or in
connection with the Closing.
“Code” means the Internal Revenue Code of 1986.
“Commonly Controlled Entity” means any Person that, together with the Company or
any of the Subsidiaries, is treated as a single employer under Section 4001(b)
of ERISA or Section 414(b), (c), (m) or (o) of the Code.
“Communications Licenses” means all permits, approvals, identification numbers,
licenses, certificates, franchises, qualifications, waivers, registrations and
other authorizations and similar rights related to the ownership of
telecommunication assets or provision of telecommunication services issued,
granted or obtained by or from the FCC and any State PUC.
“Company Communications Licenses” means all the Communications Licenses of the
Company and the Subsidiaries material to the operation of the Business as it is
currently conducted, as set forth under Section 3.11(b) of the Disclosure
Schedule.
“Company E&P” means the earnings and profits of the Company and the Subsidiaries
accumulated in a “separate return limitation year” (as defined in Section
1.1502-1(f) of the Regulations) or that has not otherwise “tiered up” (within
the meaning of Section 1.1502-33 of the Regulations) as of the Closing Date.
“Company Intellectual Property” means the Owned Intellectual Property and the
Licensed Intellectual Property.
“Company IP Agreements” means (a) licenses of Owned Intellectual Property by the
Company or any Subsidiary to any third party, (b) licenses of Intellectual
Property by any third party to the Company or any Subsidiary, or by the Seller
or any Affiliate of the Seller (other than the Company or a Subsidiary) to the
Company or a Subsidiary, (c) agreements between the Company or any Subsidiary
and any third party relating to the development or use of Intellectual Property,
or the use, modification, framing, linking, advertisement, or other practices
with



3

--------------------------------------------------------------------------------




respect to Internet web sites, and (d) consents, settlements, decrees, orders,
injunctions, judgments or rulings specifically governing the use, validity or
enforceability of Owned Intellectual Property.
“control” (including the terms “controlling”, “controlled by” and “under common
control with” and words of similar import), with respect to the relationship
between or among two or more Persons, means the possession, directly or
indirectly or as trustee, personal representative or executor, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee, personal representative
or executor, by contract or otherwise.
“Controlled Group Liability” means any and all liabilities (a) under Title IV of
ERISA, (b) under Section 302 or 4068(a) of ERISA, (c) under Section 430(k) or
4971 of the Code, (d) for violation of the continuation coverage requirements of
Sections 601 et seq. of ERISA and Section 4980B of the Code or the group health
requirements of Sections 701 et seq. of ERISA and Sections 9801 et seq. of the
Code and (e) any state or local Law similar to the foregoing clauses (a) through
(d).
“Conveyance Taxes” means all sales, use, value added, transfer, stamp, stock
transfer, real property transfer or gains and similar Taxes.
“Disclosure Schedule” means the Disclosure Schedule attached hereto, dated as of
the date hereof, delivered by the Seller to the Purchaser in connection with
this Agreement.
“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
(including environmental and Tax liens), violation, charge, lease, license,
encumbrance, servient easement, adverse claim, reversion, reverter, preferential
arrangement, restrictive covenant, condition or restriction of any kind,
including any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership.
“End Date” means the Initial End Date unless extended in accordance with Section
10.01(c), in which case the End Date shall be the applicable date determined in
accordance with Section 10.01(c).
“Environment” means surface waters, groundwaters, soil, sediments, subsurface
strata, ambient air and any other environmental media.
“Environmental Claims” means any Claims relating in any way to the Environment
or any Environmental Law, any Hazardous Material or any Environmental Permit,
including (a) any and all Claims for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to, or alleging a failure to
comply with or liability under, any applicable Environmental Law and (b) any and
all Claims by any Person seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from Hazardous Materials
or arising from alleged injury or threat of injury to health, safety or the
Environment.



4

--------------------------------------------------------------------------------




“Environmental Laws” means all Laws relating to pollution, the Environment,
health, safety, flora, fauna, biota, threatened or endangered species, wetlands,
natural resources or Hazardous Materials, including the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 6901 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Emergency Planning and
Community Right to Know Act, 42 U.S.C. §§ 11001 et seq.; the Endangered Species
Act, 16 U.S.C. §§ 1531 et seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et
seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et
seq.; the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq.; and the
Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq., including any
regulations thereunder, and any similar state or local Laws.
“Environmental Permits” means all permits, approvals, identification numbers,
licenses and other authorizations required under or issued pursuant to any
applicable Environmental Law.
“E-Rate” means the Universal Service program for Schools and Libraries
administered by the Universal Service Administrative Company on behalf of the
FCC pursuant to Section 254 of the Communications Act of 1934, as amended, 47
U.S.C. § 254.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Contract” means (i) any contract or agreement set forth in Section
1.01(iii) of the Disclosure Schedule, including any such Seller national
accounts, Seller insurance policies, Seller benefit plans, or any contract or
agreement between or among the Company or any Subsidiary, on the one hand, and
any third party, the Seller or any officer, director, or Affiliate (other than
the Company and Subsidiaries) of the Seller, on the other hand, that will be
terminated, or amended or otherwise modified to exclude the Company and
Subsidiaries as parties thereto, at or prior to the Closing, and (ii) this
Agreement and the Ancillary Agreement.
“Excluded Taxes” means (i) all Taxes of the Company or any Subsidiary for any
Pre-Closing Period and, with respect to any Straddle Period, allocable to the
portion of the period ending on the Closing Date as determined under Section
7.01(b); (ii) all Taxes of the Seller or any other Person (other than the
Company or any Subsidiary) for which the Company or any Subsidiary may be liable
by reason of being a member of a consolidated, combined, unitary, affiliated or
similar group that includes the Seller or such other Person prior to the
Closing, by reason of entering into a Tax sharing, Tax indemnity or similar
agreement, the principal purpose of which is the sharing or indemnification of
Taxes, with the Seller or such other Person prior to the Closing (other than
this Agreement) or by reason of transferee or successor liability arising in
respect of a transaction undertaken prior to the Closing; and (iii) Taxes
imposed on the Purchaser or the Company or any Subsidiary as a result of any
breach of warranty or misrepresentation under Section 3.19 hereof, or breach by
the Seller of any covenant relating to Taxes.
“FCC” means the United States Federal Communications Commission.



5

--------------------------------------------------------------------------------




“Fiber” means fiber optic cabling and conduits (or rights thereto) held by the
Company or a Subsidiary or acquired by the Company or a Subsidiary from a third
party by lease, indefeasible right of use or otherwise.
“Financial Statements” means the unaudited condensed, combined and consolidated
balance sheets of the Company for each of the fiscal years ended as of December
31, 2012, 2013 and 2014 and the related unaudited condensed, combined and
consolidated income statements and statements of cash flows of the Company, in
each case excluding Nova NextGen Solutions, set forth in Section 1.01(iv) of the
Disclosure Schedule.
“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time, applied consistently throughout the
periods involved.
“Governmental Authority” means any U.S. federal, state, local, or similar
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body of competent
jurisdiction.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Hazardous Materials” means (a) petroleum and petroleum products, radioactive
materials, asbestos or asbestos-containing materials, urea formaldehyde foam
insulation, and polychlorinated biphenyls and (b) any other chemicals, materials
or substances that are regulated or for which Liability is imposed by or under
any Environmental Law.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations promulgated thereunder.
“Income Taxes” means Taxes imposed on or measured by reference to gross or net
income or receipts, and franchise, net worth, branch profits or capital Taxes.
“Income Tax Return” means a Tax Return relating to Income Taxes.
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, except trade
accounts payable managed in the ordinary course of business and consistent with
past practice or which are being contested in good faith by appropriate action
and for which reserves have been maintained in accordance with GAAP and other
current liabilities of such Person set forth on the balance sheet thereof
prepared in accordance with GAAP (other than any indebtedness of such Person for
borrowed money), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) any obligations of other Persons
secured by any Encumbrance on any property or asset of such Person, whether or
not such obligation is assumed by such Person, (e) all obligations of such
Person as lessee under leases that have been or should be, in accordance with
GAAP, recorded as capital leases (for the avoidance of doubt, excluding the
future implicit interest rate component of a capital lease), (f) all obligations
to reimburse the issuer thereof for



6

--------------------------------------------------------------------------------




amounts drawn and actually funded in respect of such Person under performance,
surety or other bonds, or acceptance, letter of credit or similar facilities, to
the extent that such amounts have not been repaid to the surety or lender, (g)
all obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any Capital Stock of such Person or any warrants, rights or
options to acquire such Capital Stock, valued, in the case of redeemable
preferred stock, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (h) all net obligations of such
Person under any interest rate protection, currency protection, or commodity
hedging agreements or arrangements (including any swaps, forward contracts,
caps, floors, collars and similar agreements or arrangements), and (i) all
guarantees issued by such Person in respect of Indebtedness of others referred
to in clauses (a) through (h) above; provided, however, that with respect to the
Company and the Subsidiaries, Indebtedness shall not include any Intercompany
Indebtedness.
“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.
“Indemnifying Party” means the Seller pursuant to Section 9.02 or Parent and the
Purchaser pursuant to Section 9.03, as the case may be.
“Independent Accounting Firm” means Ernst & Young LLP or, if such firm shall
decline or is unable to act or is not, at the time of such submission,
independent of the Seller, Parent and the Purchaser, another independent
accounting firm of international reputation mutually acceptable to the Seller
and the Purchaser.
“Intellectual Property” means (i) patents, patent applications, patent
disclosures, inventions and statutory invention registrations, (ii) trademarks,
service marks, domain names, trade dress, logos, trade names, corporate names
and other identifiers of source or goodwill, including registrations and
applications for registration thereof and including the goodwill of the business
symbolized thereby or associated therewith, (iii) mask works and copyrights,
including copyrights in computer software (including source code and executable
code), and copyrightable works and registrations and applications for
registration thereof, (iv) confidential and proprietary information, including
trade secrets, research and development information, specifications, designs,
technical data, know‑how and invention rights, and (v) copies and tangible
embodiments of the Intellectual Property referred to in clauses (i) through (iv)
above (in whatever form or medium).
“Intercompany Indebtedness” means any intercompany indebtedness, obligations or
guarantees (i) between or among any of the Company and the Subsidiaries or (ii)
between or among the Company or any Subsidiary, on the one hand, and the Seller
or any of its Affiliates (other than the Company and the Subsidiaries), on the
other hand, that, in the case of clause (ii), will be contributed to equity or
forgiven at or prior to the Closing, other than trade accounts payable incurred
in the ordinary course of business and consistent with past practice.
“IRS” means the Internal Revenue Service of the United States.



7

--------------------------------------------------------------------------------




“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, injunction,
decree, requirement or rule of law (including common law).
“Leased Real Property” means the real property leased by the Company or any
Subsidiary as tenant, together with, to the extent leased by the Company or
Subsidiary, all buildings and other structures, facilities or improvements
currently located thereon, all fixtures, systems, equipment and items of
personal property of the Company or Subsidiary attached or appurtenant thereto
and all easements, licenses, rights and appurtenances relating to the foregoing,
but excluding any agreements related to access or attachment to utility poles or
to placing fiber within underground conduits or across easements, any rights of
way from any Person and any co-occupancy rights, colocation rights, regeneration
site rights, interconnection rights and indefeasible rights to use.
“Leased Vehicle” means any vehicle leased by, or by the Seller or any Remaining
Subsidiary solely on behalf of, the Company or any Subsidiary, which vehicles
are listed in Section 1.01(i) of the Disclosure Schedule.
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law (including any Environmental
Law), Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.
“Licensed Intellectual Property” means Intellectual Property licensed by a third
party to the Company or any Subsidiary pursuant to any applicable Company IP
Agreements or licensed by the Seller or an Affiliate of the Seller (other than
the Company or any Subsidiary) to the Company or any Subsidiary; provided,
however, that Licensed Intellectual Property does not include any Licensed
Seller Intellectual Property.
“Licensed Seller Intellectual Property” means any Intellectual Property that is
licensed by a third party to the Seller or an Affiliate of the Seller (other
than the Company or any Subsidiary) that is used by the Company or a Subsidiary
as an Affiliate of such licensee in order to operate its Business.
“Material Adverse Effect” means any event, development, occurrence, condition,
change or effect that, individually or in the aggregate: (a) has had or would
reasonably be expected to have a material adverse effect on (i) the business,
assets, results of operations or financial condition of the Company and
Subsidiaries, taken as a whole, or (ii) the ability of the Seller to consummate
the transactions contemplated by this Agreement, or (b) would reasonably be
expected to materially and adversely affect the ability of the Purchaser to
operate or conduct the Business of the Company and Subsidiaries, taken as a
whole, substantially in the manner in which it is currently operated or
conducted by the Company and Subsidiaries; provided, however, that none of the
following, either alone or in combination, shall be considered in determining
whether there has been a breach of a representation, warranty, covenant,
condition or agreement that is qualified by the term “Material Adverse Effect”
or whether a Material Adverse Effect has occurred or would reasonably be
expected to occur for the purposes of



8

--------------------------------------------------------------------------------




Section 8.02(f): (A) events, developments, occurrences, conditions, changes or
effects that generally affect the industries in which the Company or
Subsidiaries operate (including legal and regulatory changes); (B) general
business or economic conditions or events, developments, occurrences,
conditions, changes or effects, whether or not affecting the industry in which
the Company and the Subsidiaries operate; (C) events, developments, occurrences,
conditions, changes or effects arising from or relating to any changes in
financial, banking, securities or commodities markets, including any disruptions
thereof and any changes in any prices therein; (D) changes in, or changes in
interpretations of, GAAP or other accounting standards and any events,
developments, occurrences, conditions, changes or effects arising therefrom or
related thereto; (E) changes in, or changes in interpretations of, applicable
Law, and any events, developments, occurrences, conditions, changes or effects
arising therefrom or related thereto; (F) events, developments, occurrences,
conditions, changes or effects arising from or relating to national or
international political conditions, including acts of war (whether or not
declared), armed hostilities or terrorism, or any escalation or worsening of any
such acts of war, armed hostilities or terrorism under way as of the date of
this Agreement; (G) earthquakes or other natural disasters and other force
majeure events in the United States or any other country; (H) any event,
development, occurrence, condition, change or effect resulting from an action
required by this Agreement; (I) any event, development, occurrence, condition,
change or effect resulting from or relating to the announcement of this
Agreement (including any actions taken by customers, suppliers or other business
relations as a result thereof); (J) any failure of the Company or any
Subsidiaries to meet, with respect to any period or periods, any forecasts or
projections, estimates of earnings or revenues, or business plans and any
events, developments, occurrences, conditions, changes or effects arising
therefrom or related thereto (provided that the underlying cause for any such
failure shall not be excluded by this clause (J)); (K) any action taken or
omission to act with the written consent or upon the written request of Parent
or the Purchaser (including any action taken or omission to act which are
required by this Agreement) and any event, development, occurrence, condition,
change or effect arising therefrom or related thereto; (L) any event,
development, occurrence, condition, change or effect arising from or relating to
any violation or breach by the Purchaser or Parent of this Agreement of which
the Purchaser has been provided written notice; or (M) any event, development,
occurrence, condition, change or effect arising from or relating to any
acquisition or business combination transaction entered into, consummated, or
abandoned by any customer of the Company or any of the Subsidiaries or any other
provider of telecommunications services in the United States; except, with
respect to the foregoing clauses (A), (B), (C), (D), (E), (F) and (G), to the
extent that the Company and the Subsidiaries, taken as a whole, are
disproportionately affected thereby as compared with other comparable fiber
providers that primarily provide bandwidth services or fiber optic networks to
commercial, non-profit, K-12 (including customers receiving E-Rate subsidies) or
telecommunications carrier customers (in which case only the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been, is or would reasonably expected to be, a Material
Adverse Effect).
“Non-Disclosure Agreement” means that certain Confidentiality and Non-Disclosure
Agreement, dated as of January 12, 2015, between Parent and the Seller.
“Non-Income Taxes” means Taxes other than Income Taxes.



9

--------------------------------------------------------------------------------




“Nova NextGen Solutions” means Nova NextGen Solutions, LLC, a Delaware limited
liability company.
“Owned Intellectual Property” means Intellectual Property owned by the Company
or any Subsidiary.
“Owned Real Property” means the real property in which the Company or any
Subsidiary has a fee title interest, together with all buildings and other
structures, facilities or improvements currently or hereafter located thereon,
all fixtures, systems, equipment and items of personal property of the Company
or any Subsidiary attached or appurtenant thereto and all easements, licenses,
rights and appurtenances relating to the foregoing.
“Parent Change of Control Payment Allocation” means the amount set forth in
Section 1.01(vii) of the Disclosure Schedule.
“Permits” means franchises, grants, authorizations, licenses, permits,
ordinances, variances, exceptions, consents, concessions, registrations,
clearances, qualifications, waivers, exemptions, certificates, approvals and
orders of any Governmental Authority, other than Environmental Permits and
Communications Licenses.
“Permitted Encumbrances” means each of the following: (a) liens for Taxes,
assessments and governmental charges or levies not yet due and payable, or that
are being contested in good faith by appropriate proceedings; (b) materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s liens and other similar
Encumbrances arising or incurred in the ordinary course of business securing
obligations which are not yet due and payable or are being paid in the ordinary
course of business and consistent with past practice; (c) pledges or deposits to
secure obligations under workers’ compensation laws, unemployment insurance laws
or similar legislation or to secure public or statutory obligations; (d)
recorded easements, covenants, rights of way, and other similar restrictions
that do not adversely affect in any material respect the current use by the
Company and the Subsidiaries of the property to which they relate, (e)
unrecorded easements, covenants, rights of way, other similar restrictions,
imperfections or irregularities of title and minor survey exceptions, reciprocal
easement agreements and other customary encumbrances on title to Real Property
that do not adversely affect in any material respect the current use by the
Company and the Subsidiaries of the property to which they relate; (f) zoning,
planning, and other similar laws, ordinances, rules, limitations and
restrictions, and all rights of any Governmental Authority to regulate Real
Property that do not adversely affect in any material respect the current use by
the Company and the Subsidiaries of the property to which they relate; (g)
pledges and deposits to secure the performance of bids, trade contracts, leases,
surety and appeal bonds, performance bonds, and other similar obligations; (h)
Encumbrances arising under original purchase price conditional sales contracts
and equipment leases with third parties entered into in the ordinary course of
business and consistent with past practice; (i) any Encumbrance (including any
Encumbrance pursuant or relating to any Credit Support Instrument) that is
released at or prior to the Closing; (j) any Encumbrance set forth in Section
1.01(ii) of the Disclosure Schedule; (k) co-occupancy rights, colocation rights,
regeneration site rights, interconnection rights, licenses, indefeasible rights
to use and similar Encumbrances entered into in the ordinary course of business
and consistent with past practice



10

--------------------------------------------------------------------------------




by the Company or any Subsidiary; and (l) any other Encumbrances that are not,
and would not reasonably be expected to be, individually or in the aggregate,
material to the Company and the Subsidiaries, taken as a whole.
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, estate, trust, joint venture, unincorporated organization,
Governmental Authority or other association, organization or entity, as well as
any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Exchange Act.
“Post-Closing Period” means any taxable period beginning after the Closing Date.
“Pre-Closing Period” means any taxable period ending on or prior to the Closing
Date.
“Purchase Price Bank Account” means a bank account in the United States to be
designated by the Seller in a written notice to the Purchaser at least five
Business Days before the Closing.
“Purchaser Fundamental Representations” means the representations and warranties
of the Purchaser and Parent made in Section 4.01 (Organization and Authority of
the Purchaser and Parent) and Section 4.08 (Brokers).
“Real Property” means the Leased Real Property and the Owned Real Property.
“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal Tax statutes.
“Reimbursable Expenses” means an amount (which may be a positive or negative
number) equal to (a) any Transaction Expenses, plus (b) the difference between
(i) the sum of all Change of Control Payments unpaid as of the Closing (whether
or not payable prior to or after the Closing), minus (ii) the Parent Change of
Control Payment Allocation, plus (c) the portion of any Conveyance Taxes due by
the Seller in accordance with Section 7.07, minus (d) the amount of any filing
fees paid by the Seller in connection with the FCC/State PUC Filings.
“Release” means releasing, disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing and the like
into or migrating through the Environment or into any indoor facility. “Release”
does not mean disposal or arrangement for disposal at a third-party site.
“Remaining Subsidiaries” means all corporations, partnerships, limited liability
companies, joint ventures, associations and other entities controlled by the
Seller directly or indirectly through one or more intermediaries other than the
Company and Subsidiaries.
“Remedial Action” means all action to (a) clean up, remove, treat or handle in
any other way Hazardous Materials in the Environment or (b) perform remedial
investigations,



11

--------------------------------------------------------------------------------




feasibility studies, corrective actions, closures and post-remedial or
post-closure studies, investigations, operations, maintenance and monitoring.
“Retained Names” means the names and marks “Quanta” and “InfraSource” or any
confusingly similar name or mark, and any and all of the trademarks, service
marks, domain names, trade names, trade dress, identifying symbols, logos,
emblems, signs, insignia and corporate names incorporating the foregoing names
or marks, or any confusingly similar name or mark.
“Securities Act” means the Securities Act of 1933.
“SEC” means the Securities and Exchange Commission.
“Seller Credit Facility” means the Third Amended and Restated Credit Agreement,
dated as of October 30, 2013, among, inter alia, the Seller, certain
subsidiaries of the Seller and the lenders party thereto, as modified and
amended from time to time.
“Seller Fundamental Representations” means the representations and warranties of
the Seller made in Section 3.01 (Organization, Authority and Qualification of
the Seller), Section 3.02 (Organization, Authority and Qualification of the
Company), Section 3.03 (Subsidiaries), Section 3.04 (Capitalization) and Section
3.22 (Brokers).
“Seller’s Knowledge”, “Knowledge of the Seller”, “Knowledge” or similar terms
used in this Agreement mean, with respect to any matter in question, the actual
knowledge of the Persons listed in Section 1.01(vi) the Disclosure Schedule.
“Seller Surety Bond Facility” means the Underwriting, Continuing Indemnity and
Security Agreement, dated as of March 14, 2005, among, inter alia, the Seller,
certain subsidiaries of the Seller and Federal Insurance Company, as modified
and amended from time to time.
“Significant Customer Fiber Contract” means any contract (other than a master
service agreement), service order or similar purchase order or invoice under a
master service agreement or other agreement or arrangement (each, a “Customer
Fiber Contract”) between the Company or any Subsidiary, on the one hand, and any
customer thereof, on the other hand, for (a) the use of Fiber, whether lit or
dark, including any indefeasible rights to use or similar arrangement relating
to the use of Fiber facilities or related equipment and also including any
associated Fiber maintenance services, (b) the Company’s or any Subsidiary’s
lease, license or other grant of rights to any such customer to locate equipment
within a space owned or controlled by the Company or a Subsidiary or (c) the
Company’s or any Subsidiary’s grant to any such customer of the right to
connect, using fiber or other cabling, such customer’s network or system
equipment located within space leased, licensed or otherwise acquired from the
Company or any Subsidiary with network or system equipment located in space
owned or controlled by a third party that (i) was one of the 70 largest Customer
Fiber Contracts based on the dollar amount received pursuant to such contract,
service order or arrangement with respect to the fiscal year ended December 31,
2014 relative to the total revenues of the Company and the



12

--------------------------------------------------------------------------------




Subsidiaries for such fiscal year or (ii) is reasonably expected by the Seller,
as of December 31, 2014, to be one of the 70 largest Customer Fiber Contracts
based on the dollar amount expected to be payable pursuant to such contract,
service order or arrangement with respect to the fiscal year ending December 31,
2015 relative to the total revenues of the Company and the Subsidiaries expected
for such fiscal year.
“Significant Customer Fiber Contract MSA” means any master service agreement
(not including any service order or similar purchase order or invoice submitted
thereunder) setting forth the terms and conditions relating to any Significant
Customer Fiber Contract.
“Stand-Alone Return” means any Tax Return of the Company and the Subsidiaries
that is filed on a separate company basis or is filed by a consolidated,
combined, unitary, affiliated or similar group of which any of the Company or
the Subsidiaries are the only members of the group.
“State PUC” means, with respect to (a) any state or commonwealth of the United
States or (b) Washington, D.C., the public service or public utilities
commission, or similar state agency, with jurisdiction over the ownership of
intrastate telecommunication facilities or the provision of intrastate
telecommunications services in such state or commonwealth of the Unites States
or in Washington, D.C., as applicable.
“Straddle Period” means any taxable period beginning on or prior to and ending
after the Closing Date.
“subsidiary” means, with respect to any Person, any partnership, firm,
corporation, limited liability company, association, trust, joint venture,
unincorporated organization or other association, organization or entity of
which (a) if a corporation, a majority of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, or trustees thereof is at the time
owned or controlled, directly or indirectly, by such Person or one or more of
the other subsidiaries of such Person or a combination thereof, or (b) if a
business entity other than a corporation, a majority of the partnership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by such Person or one or more subsidiaries of such Person or a
combination thereof. For purposes of this Agreement, a Person or Persons shall
be deemed to have a majority ownership interest in a business entity other than
a corporation if such Person or Persons shall be allocated a majority of gains
or losses, or shall be or control the general partner or other managing Person,
of such business entity.
“Subsidiaries” means each of the subsidiaries of the Company, as set forth in
Section 3.03(a) of the Disclosure Schedule, other than Nova NextGen Solutions.
“Tax Returns” means any return, declaration, report, election, claim for refund
or information return or other statement or form relating to, filed or required
or permitted to be filed with any Tax authority, including any schedule or
attachment thereto or any amendment thereof.



13

--------------------------------------------------------------------------------




“Taxes” means (i) any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including taxes or other charges on or with respect
to income, franchises, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth; taxes or other charges in the nature of excise,
withholding, ad valorem, stamp, transfer, value added, or gains taxes; and
customs’ duties, tariffs, and similar charges (but excluding federal and state
telecommunications regulatory surcharges collected by, or on behalf of, the FCC
or State PUCs, including the federal contribution obligations related to the
federal Universal Service Fund, Telecommunications Relay Service Fund, North
American Numbering Plan Administration and Local Number Portability
Administration and substantially similar regulatory funds administered by State
PUCs) and (ii) any liability for or in respect of any amounts described in
clause (i) by reason of a tax sharing agreement, as a result of having filed any
Tax Return on a combined, consolidated, unitary, affiliated or similar basis or
as a transferee or a successor by operation of law.
“Transaction Expenses” means the out-of-pocket fees and expenses of the Company
and the Subsidiaries (including fees and disbursements of counsel, financial
advisors and accountants to the Company and the Subsidiaries) incurred in
connection with the transactions contemplated hereby, in each case to the extent
unpaid as of the Closing.
“Valid Right” means a right of ownership, use or occupancy arising under fee
title, a leasehold interest, an easement (including arising under a statute or
other applicable Law), a license, an indefeasible right to use, a colocation
right, a co-occupancy right, a conduit right, a pole attachment right, a
regeneration site right, an interconnection right or other similar right.
SECTION 1.02.    Definitions. The following terms have the meanings set forth in
the Sections set forth below:
Definition
Location
 
 
“Additional Approvals”
8.01(c)
“Closing”
2.03
“Closing Approvals”
8.01(c)
“Company”
Recitals
“Company Contributions”
3.17(f)
“Company E&P Report”
5.19
“Company Plans”
3.17(a)
“Company Releasees”
5.06(a)
“Competitor Business”
5.17(a)
“Credit Support Instruments”
5.10
“ERISA”
3.17(a)
“FCC/State PUC Approvals”
3.06
“FCC/State PUC Filings”
3.06




14

--------------------------------------------------------------------------------




“Governmental Filings”
5.04(a)
“Initial End Date”
10.01(c)
“Insurance Policies”
3.20
“Loss”
9.02
“Material Contracts”
3.13(a)
“Multiemployer Plan”
3.17(b)
“Multiple Employer Plan”
3.17(b)
“Non-Party Affiliates”
11.15
“Organizational Documents”
3.05
“Parent”
Preamble
“Plans”
3.17(a)
“Pre-Closing Counsel”
5.13
“Purchase Price”
2.02
“Purchaser”
Preamble
“Purchaser Indemnified Party”
9.02
“Reporting Firm”
5.19
“Required Permits”
3.11(b)
“Restricted Person”
5.17(b)
“Retained Credit Instruments”
5.10(b)
“Section 409A Plan”
3.17(g)
“Seller”
Preamble
“Seller Indemnified Party”
9.03
“Seller Marks”
5.05(b)
“Seller Releasees”
5.06(b)
“Seller Representations”
3.24
“Shares”
Recitals
“Tax Action”
7.04(a)
“Third Party Claim”
9.05(b)
“Transferred Employee”
6.01(a)
“Transition Period”
5.05(b)
“Transition Services Agreement”
5.08
 
 

SECTION 1.03.    Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:
(a)when a reference is made in this Agreement to an Article, Section, Exhibit or
Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;
(b)the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;



15

--------------------------------------------------------------------------------




(c)whenever the words “include”, “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;
(d)the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement, and the “date hereof” refers to the date
of this Agreement;
(e)all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;
(f)the definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms;
(g)any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws;
(h)references to a Person are also to its successors and permitted assigns;
(i)the use of “or” is not intended to be exclusive unless expressly indicated
otherwise; and
(j)the parties have participated jointly in negotiating and drafting this
Agreement, and in the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
ARTICLE II
PURCHASE AND SALE
SECTION 2.01.    Purchase and Sale of the Shares. Upon the terms and subject to
the conditions of this Agreement, at the Closing, the Seller shall sell, assign,
transfer, convey and deliver, or cause to be sold, assigned, transferred,
conveyed and delivered, to the Purchaser, the Shares, and the Purchaser shall
purchase the Shares.
SECTION 2.02.    Purchase Price. The aggregate purchase price (the “Purchase
Price”) for the Shares shall be an amount equal to (a) One Billion Dollars
($1,000,000,000.00), minus (b) the Closing Indebtedness, minus (c) any Capex
Adjustment, minus (d) any Reimbursable Expenses. Except as provided in the
immediately preceding sentence and in Section 7.09(a) for Tax purposes, the
Purchase Price will not be subject to any adjustment (including adjustments with
respect to net working capital).
SECTION 2.03.    Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Shares contemplated by this Agreement shall take
place at a closing (the “Closing”) to be held at the offices of Duane Morris
LLP, 1330 Post Oak



16

--------------------------------------------------------------------------------




Boulevard, Suite 800, Houston, Texas at 10:00 A.M. Houston time no later than
the fifth Business Day following the satisfaction or waiver of all conditions to
the obligations of the parties set forth in Article VIII (other than those
conditions which by their terms are only capable of being satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions) or at
such other place or at such other time or on such other date as the Seller and
the Purchaser may mutually agree upon in writing.
SECTION 2.04.    Closing Deliveries by the Seller. At the Closing, the Seller
shall deliver or cause to be delivered to Parent and the Purchaser:
(a)stock certificates evidencing the Shares of the Company, duly endorsed in
blank or accompanied by stock powers duly executed in blank, in form reasonably
satisfactory to Parent and the Purchaser and with all required stock transfer
Tax stamps affixed;
(b)executed counterparts of the Ancillary Agreement, to which the Seller is
party;
(c)a receipt for the Purchase Price;
(d)a certificate of a duly authorized officer of the Seller certifying as to the
matters set forth in Section 8.02(a) and Section 8.02(f);
(e)letters of resignation, effective as of the Closing, of all of the directors
and officers of the Company and each Subsidiary, except for such individuals as
shall have been designated in writing prior to the Closing by Parent to the
Seller, which letters shall apply solely to the status of such individuals as
officers or directors but not as employees; and
(f)a certificate of non-foreign status (in a form reasonably acceptable to
Parent and the Purchaser) pursuant to Section 1.1445-2(b)(2) of the Regulations.
Notwithstanding anything in this Agreement to the contrary, any obligation of
the Seller pursuant to this Agreement to deliver or make available any item to
both the Purchaser and Parent shall be satisfied by delivering or making
available such item to either the Purchaser or Parent.
SECTION 2.05.    Closing Deliveries by the Purchaser. At the Closing, Parent and
the Purchaser, as applicable, shall deliver or cause to be delivered to the
Seller:
(a)the Purchase Price by wire transfer in immediately available funds to the
Purchase Price Bank Account;
(b)executed counterparts of the Ancillary Agreement, to which the Purchaser is a
party; and
(c)a certificate of a duly authorized officer of each of the Purchaser and
Parent certifying as to the matters set forth in Section 8.01(a).



17

--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER
Except as set forth in the corresponding Section of the Disclosure Schedule (it
being understood that any matter disclosed in any Section of the Disclosure
Schedule will be deemed to be disclosed for purposes of each other Section of
this Article III to the extent that it is reasonably apparent from the face of
such disclosure that such disclosure would also qualify such other Section), the
Seller hereby represents and warrants to Parent and the Purchaser as of the date
hereof that:
SECTION 3.01.    Organization, Authority and Qualification of the Seller. The
Seller is a corporation validly existing and in good standing under the laws of
the jurisdiction of its incorporation and has all necessary corporate power and
authority to enter into this Agreement and the Ancillary Agreement, to carry out
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The Seller is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business require such licensing or
qualification, except to the extent that the failure to be so licensed or
qualified and in good standing would not reasonably be expected to have a
material adverse effect on the Seller and its subsidiaries, taken as a whole.
The execution and delivery of this Agreement and the Ancillary Agreement by the
Seller, the performance by the Seller of its obligations hereunder and
thereunder and the consummation by the Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of the Seller and its stockholders. This Agreement has been, and
upon its execution the Ancillary Agreement shall have been, duly executed and
delivered by the Seller, and (assuming due authorization, execution and delivery
thereof by, as applicable, the Purchaser, Parent and each other party thereto)
this Agreement constitutes, and upon its execution and delivery the Ancillary
Agreement shall constitute, legal, valid and binding obligations of the Seller,
enforceable against the Seller in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, insolvency (including all
Laws relating to fraudulent transfers), reorganization, moratorium or similar
Laws affecting creditors’ rights and remedies generally and as limited by the
availability of specific performance and subject to other equitable remedies and
the application of general principles of equity (regardless of whether
considered in a proceeding at Law or in equity).
SECCTION 3.02.    Organization, Authority and Qualification of the Company. The
Company is a corporation validly existing and in good standing under the laws of
the jurisdiction of its incorporation and has all necessary corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on the Business of the Company as it has been and
is currently conducted by it. The Company is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its Business makes such licensing or
qualification necessary, except to the extent that the failure to be so licensed
or qualified would not reasonably be expected to have a Material Adverse Effect,
and all such jurisdictions are set



18

--------------------------------------------------------------------------------




forth in Section 3.02 of the Disclosure Schedule. True and correct copies of (a)
the certificate of incorporation and by‑laws of the Company, each as in effect
on the date hereof, and (b) the minutes (or, in the case of draft minutes, the
most recent drafts thereof) of all meetings of the board of directors of the
Company since December 31, 2011 have, in each case, been made available by the
Seller to Parent and the Purchaser.
SECTION 3.03.    Subsidiaries.
(a)Section 3.03(a) of the Disclosure Schedule sets forth a true and complete
list of all Subsidiaries, listing for each Subsidiary its name, type of entity,
the jurisdiction and date of its incorporation or organization, its authorized
Capital Stock, the number and type of its issued and outstanding Capital Stock
and the current ownership of such Capital Stock.
(b)Other than the Subsidiaries and Nova NextGen Solutions, there are no other
corporations, partnerships, joint ventures, associations or other entities in
which the Company or any Subsidiary owns, of record or beneficially, any direct
or indirect equity or other interest or any right (contingent or otherwise) to
acquire the same.
(c)Each Subsidiary: (i) is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation, (ii) has all necessary power and
authority to own, operate or lease the properties and assets owned, operated or
leased by such Subsidiary and to carry on its business as it has been and is
currently conducted by such Subsidiary and (iii) is duly licensed or qualified
to do business and is in good standing in each jurisdiction in which the
properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary, except to the extent that the failure to
be so licensed or qualified would not reasonably be expected to have a Material
Adverse Effect.
(d)True and complete copies of (i) the certificate of incorporation and by‑laws,
or certificate of formation and limited liability company agreement (or similar
organizational documents, as applicable) of each Subsidiary, in each case as in
effect on the date hereof, and (ii) the minutes (or, in the case of draft
minutes, the most recent drafts thereof) of all meetings of the boards of
directors (or comparable governing bodies) of each Subsidiary since December 31,
2011 have, in each case, been made available by the Seller to Parent and the
Purchaser.
(e)Nova NextGen Solutions does not own, hold or otherwise have a right to any
assets, properties, agreements or other arrangements (including any fiber optic
cabling, conduits or rights thereto) that are necessary or useful to the
operation of the Business.
SECTION 3.04.    Capitalization.
(a)Section 3.04(a) of the Disclosure Schedule sets forth: (i) the authorized
Capital Stock (and type thereof) of the Company, and (ii) the number of shares
(and type)



19

--------------------------------------------------------------------------------




of Capital Stock of the Company that are issued and outstanding, all of which
are validly issued, fully paid and nonassessable. None of the issued and
outstanding shares of Capital Stock of the Company was issued in violation of
any preemptive rights. There are no options, equity awards, phantom equity
awards, warrants, convertible securities, interests (economic or otherwise) or
other rights, agreements, arrangements or commitments of any character relating
to any Capital Stock of the Company (including the Shares) or obligating the
Seller or the Company to issue or sell any Capital Stock (including any Shares)
or any other interest in the Company. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any of its
shares of Capital Stock or other interests or to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
other Person. The Shares constitute all of the issued and outstanding Capital
Stock of the Company and are owned of record and beneficially by the Seller, as
set forth in Section 3.04(a) of the Disclosure Schedule. Upon consummation of
the transactions contemplated by this Agreement and registration of the Shares
in the name of the Purchaser in the stock records of the Company, the Purchaser
will own all the issued and outstanding Capital Stock of the Company free and
clear of all Encumbrances (other than any Encumbrances arising due to, or
resulting from any action on the part of, Parent, the Purchaser or any of their
Affiliates). There are no voting trusts, stockholder agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the Shares.
(b)The stock register of the Company accurately records: (i) the name of each
Person owning shares of Capital Stock of the Company and (ii) the certificate
number of each certificate evidencing shares of Capital Stock issued by the
Company, the number of shares evidenced by each such certificate, the date of
issuance thereof and, in the case of cancellation, the date of cancellation
thereof.
(c)All of the outstanding Capital Stock of each Subsidiary is validly issued,
fully paid and, if applicable, nonassessable, and is wholly owned by the
Company, whether directly or indirectly. There are no options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the Capital Stock of any Subsidiary or obligating
the Seller or the Company or any Subsidiary to issue or sell any Capital Stock
of, or any other interest in, any Subsidiary. There are no voting trusts,
stockholder agreements, proxies or other agreements or understandings in effect
with respect to the voting or transfer of any Capital Stock of or any other
interests in any Subsidiary.
(d)The stock register of each Subsidiary accurately records: (i) the name of
each Person owning any Capital Stock of such Subsidiary and (ii) the certificate
number of each certificate evidencing any Capital Stock issued by such
Subsidiary, the number of shares evidenced by each such certificate, the date of
issuance thereof and, in the case of cancellation, the date of cancellation
thereof.



20

--------------------------------------------------------------------------------




SECTION 3.05.    No Conflict. Assuming, in the case of clauses (b) and (c)
below, compliance with the pre-merger notification and waiting period
requirements of the HSR Act and the making and obtaining of all filings,
notifications, consents, approvals, authorizations and other actions referred to
in Section 3.06 and the obtaining of all consents set forth in Section 3.05 of
the Disclosure Schedule, the execution, delivery and performance of this
Agreement and the Ancillary Agreement by the Seller do not (a) violate, conflict
with or result in the breach of any provision of the certificate of
incorporation, by-laws, certificate of formation or limited liability company
agreement (or similar organizational documents, as applicable) (the
“Organizational Documents”) of the Seller or the Company or any Subsidiary, (b)
conflict with or violate any Law or Governmental Order that is in effect on the
date of this Agreement applicable to the Seller or the Company or any Subsidiary
or any of their respective assets, properties or businesses, or (c) conflict
with, result in any breach of, constitute a default under or require any consent
under, or result in the creation of any Encumbrance on any of the Shares or any
of the Assets pursuant to, any Material Contract to which the Company or any
Subsidiary is a party or by which any of the Shares or any of such Assets is
bound or affected, except, in the case of clauses (b) and (c), as would not
reasonably be expected, individually or in the aggregate, to (i) be material to
the Company and the Subsidiaries, taken as a whole, or (ii) prohibit or prevent
(including on the timing contemplated by Section 10.01(c)) the consummation of
the transactions contemplated by this Agreement.
SECTION 3.06.    Governmental Consents and Approvals. The execution, delivery
and performance of this Agreement and the Ancillary Agreement by the Seller do
not require any consent, approval, authorization or other order of, action by,
filing with or notification to, any Governmental Authority, except (a) the
pre-merger notification and waiting period requirements of the HSR Act, (b) the
filing or submission of applications, registrations, notifications and reports
with or to the FCC and the applicable State PUCs that are necessary or
appropriate in connection with the transactions contemplated by this Agreement
and the Ancillary Agreement (“FCC/State PUC Filings”), and receipt of all
approvals, waivers, orders, authorizations and consents from the FCC and the
applicable State PUCs required in connection with the transactions contemplated
by this Agreement and the Ancillary Agreement (“FCC/State PUC Approvals”) and
(c) such other consents, waivers, authorizations, approvals, declarations,
notices, filings or registrations as will be obtained or made prior to the
Closing or which, if not obtained or made, would not reasonably be expected,
individually or in the aggregate, to (i) be material to the Company and the
Subsidiaries, taken as a whole, or (ii) prohibit or prevent (including on the
timing contemplated by Section 10.01(c)) the consummation of the transactions
contemplated by this Agreement.
SECTION 3.07.    Financial Information.
(a)True and complete copies of the Financial Statements have been delivered by
the Seller to the Purchaser. The Financial Statements (i) present fairly, in all
material respects, the combined financial condition and results of operations of
the Company and the Subsidiaries as of the dates thereof or for the periods
covered thereby, (ii) are derived from and have been prepared in accordance with
the underlying books and records of the Company and the Subsidiaries and (iii)
except as disclosed in the Financial Statements,



21

--------------------------------------------------------------------------------




have been prepared in accordance with GAAP applied on a basis consistent with
the past practices, other than as required for stand-alone or separate company
financial statements, of the Company and the Subsidiaries.
(b)The books, records and accounts of the Company and each of the Subsidiaries,
all of which have been made available to Parent and the Purchaser to the extent
requested by them in writing prior to the date of this Agreement, are true and
complete in all material respects and represent actual, bona fide transactions
and have been maintained in accordance with good business practices in all
material respects. To the Seller’s Knowledge, the system of internal controls
over financial reporting of the Company and the Subsidiaries, taken as a whole,
is reasonably designed to provide reasonable assurance (i) that transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP, (ii) that transactions are executed only in accordance
with the authorization of management and (iii) regarding prevention or timely
detection of the unauthorized acquisition, use, or disposition of the assets of
the Company or the Subsidiaries.
(c)Section 3.07(c) of the Disclosure Schedule sets forth a reconciliation of (i)
each of the line items specified in the condensed, combined and consolidated
income statement included in the Financial Statements, for each of the fiscal
years ended December 31, 2012, 2013 and 2014, to (ii) the applicable line items
for the Seller’s “Fiber Optic Licensing and Other” segment for each such fiscal
year, as specified in the audited financial statements of the Seller included in
the Seller’s Annual Report on Form 10-K for the fiscal year ended December 31,
2014.
SECTION 3.08.    Absence of Undisclosed Liabilities. There are no Liabilities of
the Company or any Subsidiary (whether or not required to be reflected or
reserved against on a balance sheet prepared in accordance with GAAP), other
than Liabilities (a) that are reflected or reserved against in accordance with
GAAP on the Financial Statements, (b) incurred since December 31, 2014 in the
ordinary course of business consistent with past practice or (c) that are not,
and would not reasonably expected to be, individually or in the aggregate,
material to the Company and the Subsidiaries taken as a whole. For the avoidance
of doubt, any Liabilities resulting from the ownership or operation of the
Business by Parent and its Affiliates (including the Company and the
Subsidiaries) after the Closing (including any Liabilities that (i) relate to or
result from any breach, default, violation or occurrence occurring after the
Closing or arising from an event, circumstance or condition occurring or
existing after the Closing that did not exist prior to the Closing, (ii) relate
to a warranty or indemnity for which the underlying circumstances relating to
the warranty or indemnity claim arose after the Closing, (iii) accrue or relate
to the operations of the Business after the Closing, or (iv) are required to be
performed after the Closing (and are not required to be performed on or prior to
the Closing Date and did not arise from an event, circumstance or condition
occurring or existing prior to the Closing)) shall not be deemed to be a breach
of this Section 3.08.
SECTION 3.09.    Conduct in the Ordinary Course; Absence of Certain Changes,
Events and Conditions.



22

--------------------------------------------------------------------------------




(a)Except as set forth in Section 3.09(a) of the Disclosure Schedule, since
December 31, 2014, the business of the Company and the Subsidiaries (including
the Business) has been conducted in the ordinary course and consistent with past
practice and there has been no Material Adverse Effect.
(b)Except as set forth in Section 3.09(b) of the Disclosure Schedule, none of
the Company or any of the Subsidiaries has taken any action or failed to take
any action, since December 31, 2014 and prior to the date hereof, which, if
taken or failed to have been taken after the date hereof, would constitute a
breach of Section 5.01(b) without the written consent of the Purchaser.
SECTION 3.10.    Litigation. There are no Actions pending or, to the Seller’s
Knowledge, threatened in writing, by or against the Company or any of the
Subsidiaries that are, or, if determined adversely to the Company or any
Subsidiary, would reasonably be expected to be, individually or in the
aggregate, material to the Company and the Subsidiaries, taken as a whole. None
of the Seller, the Company and the Subsidiaries or any of their respective
assets or properties, including the Assets, is subject to any Governmental Order
that is, or would reasonably be expected to be, individually or in the
aggregate, material to the Company and the Subsidiaries, taken as a whole.
SECTION 3.11.    Compliance with Laws; Permits.
(a)The Company and each of the Subsidiaries is in compliance with all applicable
Laws (other than Environmental Laws), except where the failure to comply is not,
and would not reasonably be expected to be, individually or in the aggregate,
material to the Company and the Subsidiaries, taken as a whole.
(b)Section 3.11(b) of the Disclosure Schedule sets forth a list, as of the date
of this Agreement, of all Company Communications Licenses and all material
Permits and Environmental Permits in favor of the Company and the Subsidiaries
that are required for the Company and the Subsidiaries to conduct their Business
as it is being conducted as of the date hereof (the “Required Permits”). The
Required Permits are valid and in full force and effect except where the failure
of any Required Permits to be valid and in full force and effect is not, and
would not reasonably be expected to be, individually or in the aggregate,
material to the Company and the Subsidiaries, taken as a whole. Except as is
not, and would not reasonably be expected to be, individually or in the
aggregate, material to the Company and the Subsidiaries, taken as a whole, (i)
none of the Company or any of the Subsidiaries is in material default under any
Required Permit, (ii) none of the Required Permits other than the Company
Communications Licenses contains conditions except for such conditions imposed
generally by applicable Law on holders of licenses or permits similar to the
Required Permits, and (iii) assuming compliance with the pre-merger notification
and waiting period requirements of the HSR Act and receipt of all FCC/State PUC
Approvals, no Required Permit is subject to suspension, modification (other than
immaterial modifications), revocation, or nonrenewal as a result of the
consummation of the transactions contemplated by this



23

--------------------------------------------------------------------------------




Agreement. No Action is pending or, to the Seller’s Knowledge, threatened
seeking the revocation or material limitation of any Required Permit.
(c)The Company and each Subsidiary are in compliance in all material respects
with each Company Communications License and have fulfilled and performed in all
material respects all of their obligations with respect thereto, including, in
all material respects (i) timely and accurately submitting all reports,
certifications, notifications and applications and (ii) timely paying all fees,
assessments and contributions (including, as applicable (A) to state or federal
universal service support mechanisms, (B) to intrastate or interstate
telecommunications relay services, (C) to the administration of the North
American Numbering Plan and (D) the shared costs of the Local Number Portability
Administration), in each case of clauses (i) and (ii), that are required by
applicable Laws, including rules, regulations, policies, instructions and orders
of the FCC and each applicable State PUC.
(d) None of the representations and warranties contained in this Section 3.11
shall be deemed to relate to (i) environmental matters (which are governed by
Section 3.12), other than the representations and warranties in Section 3.11(b)
relating to Environmental Permits, (ii) intellectual property matters (which are
governed by Section 3.14), (iii) employee benefits matters (which are governed
by Section 3.17), (iv) labor and employment matters (which are governed by
Section 3.18) or (v) Tax matters (which are governed by Section 3.19).
SECTION 3.12.    Environmental Matters.
(a)Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Company and the Subsidiaries, taken as a whole:
(i) the Company and each Subsidiary is and has been in compliance with all
applicable Environmental Laws and all Environmental Permits and the Company has
not received any unresolved written notice alleging that the Company is in
violation of, or may have Liability under, any Environmental Law or
Environmental Permit;
(ii)There has been no (A) Release of any Hazardous Materials (x) by or at the
direction of the Company or any Subsidiary at any location or (y) to the
Seller’s Knowledge, on, at or from any Real Property during the period of
operations or leasing of such Real Property by the Company or any Subsidiary or
(B) to the Seller’s Knowledge, exposure to any Hazardous Material in connection
with any such Release, in each cases of clauses (A) and (B), that would
reasonably be expected to form the basis of any Environmental Claim against the
Company or any Subsidiary;
(iii)To the Seller’s Knowledge, there has been no other Release of any Hazardous
Material at any location that would reasonably be expected to form the basis of
any Environmental Claim against the Company or any Subsidiary,



24

--------------------------------------------------------------------------------




including any such Release on, at or from any of the Real Property, or on, at or
from any real property formerly owned, leased, used or occupied by the Company
or any Subsidiary prior to the period of ownership, lease, use or occupancy of
such Real Property or former real property by the Company or any Subsidiary or
on, at or from any other real property at which the Company or any Subsidiary
conducts or has conducted the Business;
(iv)To the Seller’s Knowledge, there has been no disposal or arrangement for
disposal of Hazardous Materials by or on behalf of the Company or any Subsidiary
at any third-party site that has been listed by a Governmental Authority as a
contaminated site that requires Remedial Action or that would otherwise
reasonably be expected to form the basis of any Environmental Claim against the
Company or any Subsidiary;
(v)None of the Company or any of the Subsidiaries is conducting or funding any
Remedial Action; and
(vi)There are no Environmental Claims pending or, to the Seller’s Knowledge,
threatened in writing against the Company or any Subsidiary or the Real Property
and, to the Seller’s Knowledge, there are no circumstances that would reasonably
be expected to form the basis of any such Environmental Claim or any Liability
of the Company or any Subsidiary relating to any Environmental Law.
(b)The Seller has provided Parent and the Purchaser with copies of all material
environmental reports and audits in its possession that were generated within
the past five years relating to the Company, the Subsidiaries, their Business or
Real Property or that otherwise identify material Liabilities of the Company and
the Subsidiaries.
(c)Neither the execution of this Agreement or the Ancillary Agreement nor the
consummation of the transactions contemplated hereby or thereby will require any
Remedial Action or any notice or filing (including pursuant to any real property
transfer acts) pursuant to any applicable Environmental Law or Environmental
Permit.
(d)Neither the Company nor any Subsidiary has retained or assumed, either
contractually or by operation of Law, any liabilities or obligations that would
reasonably be expected to form the basis of any Environmental Claim against the
Company or any Subsidiary.
Notwithstanding anything herein to the contrary, other than the representations
and warranties set forth in Section 3.11(b) (as Section 3.11(b) relates to
Environmental Permits), the representations and warranties in this Section 3.12
are the sole representations and warranties of the Seller relating to
Environmental Laws, Environmental Claims and Environmental Permits.



25

--------------------------------------------------------------------------------




SECTION 3.13.    Material Contracts.
(a)Section 3.13(a) of the Disclosure Schedule lists, as of the date hereof, each
of the following written contracts and agreements of the Company and each
Subsidiary (such contracts and agreements, together with all Company IP
Agreements listed or otherwise set forth in Section 3.14(b) of the Disclosure
Schedule, being “Material Contracts”):
(i)each contract, agreement, invoice, purchase order and other arrangement
related to their Business under the terms of which the Company or any
Subsidiary: (x) is reasonably expected to pay or otherwise give consideration of
more than $250,000 in the aggregate during the calendar year ending December 31,
2015 or (y) is reasonably expected to pay or otherwise give consideration of
more than $1,000,000 in the aggregate over the remaining term of such contract;
(ii)each Significant Customer Fiber Contract and Significant Customer Fiber
Contract MSA;
(iii)all material broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing, consulting and
advertising contracts and agreements to which the Company or any Subsidiary is a
party;
(iv)all material management contracts and contracts with independent contractors
or consultants (or similar arrangements) to which the Company or any Subsidiary
is a party and that cannot be cancelled by the Company or such Subsidiary
without penalty or further payment and without more than 30 days’ notice;
(v)all contracts and agreements relating to the incurrence of (A) Indebtedness
of the Company or any Subsidiary for borrowed money and (B) any other
Indebtedness of the Company or any Subsidiary in excess of $50,000;
(vi)all contracts and agreements (other than confidentiality agreements entered
into in the ordinary course of business and consistent with past practice) that
limit or purport to limit the ability of the Company or any Subsidiary to
compete in any line of business or with any Person or in any geographic area or
during any period of time;
(vii)all contracts and agreements between or among the Company or any
Subsidiary, on the one hand, and the Seller or any officer, director, or
Affiliate (other than the Company and Subsidiaries) of the Seller, or any
officer or director of the Company or any Subsidiary, or any immediate family
member of any of the foregoing, on the other hand;



26

--------------------------------------------------------------------------------




(viii)all contracts and agreements providing for benefits under any Plan;
(ix)all leases or subleases for the Leased Real Property set forth in Section
3.15(b) of the Disclosure Schedule;
(x)all leases for each item of machinery, equipment, tools, supplies, furniture,
fixtures, personalty, vehicles, and other tangible personal property used in the
Business of, or leased by, the Company or any Subsidiary that (A) is reasonably
expected to involve consideration of more than $250,000 in the aggregate during
the calendar year ending December 31, 2015, or (B) is reasonably expected to
involve consideration of more than $1,000,000 to a particular third party
(including the Seller or any of its Affiliates (other than the Company and the
Subsidiaries)) in the aggregate over the remaining term of the contract;
(xi)all material (A) right-of-way use contracts and (B) access or attachment
contracts, including agreements relating to (1) access or attachment to utility
poles or to placing fiber within underground conduits or across easements and
(2) regeneration site rights, in each case, for the private fiber optic networks
or other Fiber of the Company and the Subsidiaries;
(xii)all contracts granting the other party to such contract or a third party
“most favored nation” status that applies to the price of services provided by
the Company or any Subsidiary;
(xiii)all contracts that provide for “exclusivity” or any similar requirement in
favor of any Person other than the Company or any Subsidiary;
(xiv)all contracts containing any “non-solicitation”, “no-hire” or similar
provisions that restrict the Company or any Subsidiary;
(xv)all collective bargaining agreements or other agreements or arrangements
with any labor union; and
(xvi)all joint venture, partnership and material development contracts.
Notwithstanding the foregoing or anything herein to the contrary, the Excluded
Contracts shall not constitute Material Contracts.
(b)Except as is not, and would not reasonably be expected to be, individually or
in the aggregate, material to the Company and the Subsidiaries, taken as a
whole, (i) each Material Contract is valid and binding on the Company or the
Subsidiary that is a party thereto and is in full force and effect, (ii) upon
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreement, except with respect to consents set forth in Section 3.05
of the Disclosure Schedule that are not obtained, each Material Contract shall
continue in full force and effect without any penalty or other



27

--------------------------------------------------------------------------------




adverse consequence, (iii) none of the Company and the Subsidiaries is in breach
of, or default under, any Material Contract, and no event has occurred and no
condition exists that would, with or without notice, the lapse of time, or both,
constitute a breach of or a default by the Company or any Subsidiary under any
Material Contract, and (iv) to the Seller’s Knowledge, no other party (other
than the Company or any Subsidiary) to any Material Contract (A) is in breach
of, or default under, such Material Contract, or (B) has given written or oral
notice that it will terminate (whether or not subject to any contingency) such
Material Contract or not renew such Material Contract beyond the expiration of
its then-current term.
(c)The Seller has made available to the Purchaser true and complete copies of
all Material Contracts.
(d)There is no contract, agreement or other arrangement granting any Person any
preferential right to purchase any of the Assets or any of the Shares.
SECTION 3.14.    Intellectual Property.
(a)Section 3.14(a) of the Disclosure Schedule sets forth a true and complete
list, as of the date hereof, of (i) all patents and patent applications,
registered trademarks and trademark applications, registered copyrights and
copyright applications and registered domain names included in the Owned
Intellectual Property and (ii) other Owned Intellectual Property material to the
Business of the Company and Subsidiaries, other than confidential and
proprietary information that is not material to the operation of the Business as
it is currently conducted by the Company or any Subsidiary.
(b)Section 3.14(b) of the Disclosure Schedule sets forth, as of the date hereof,
in each case to the extent material to the operation of the Business as it is
currently conducted by the Company or any Subsidiary, all (i) Company IP
Agreements, including those involving Licensed Intellectual Property, other than
commercially available off the-shelf computer software licensed pursuant to
shrink-wrap or click wrap licenses that is not material to the operation of the
Business as it is currently conducted by the Company or any Subsidiary and (ii)
Licensed Seller Intellectual Property, including any computer software licensed
to the Seller or an Affiliate of the Seller (other than the Company or any
Subsidiary) that is currently used by the Company or a Subsidiary as an
Affiliate of such licensee in order to operate its Business as it is currently
conducted.
(c)The Company or a Subsidiary is the owner of, and has good and marketable
title to, all such Owned Intellectual Property set forth in Section 3.14(a) of
the Disclosure Schedule, and has a valid license to use the Licensed
Intellectual Property in connection with its Business (in each case, free and
clear of all Encumbrances, other than Permitted Encumbrances). The Company or a
Subsidiary will own, via an assignment or transfer to the Company or a
Subsidiary at or prior to the Closing, the Company Intellectual Property that is
described in Section 3.14(c) of the Disclosure Schedule, and other than the
Licensed Seller Intellectual Property (which will not be assigned or otherwise
transferred to the Company or any Subsidiary at or prior to the Closing and



28

--------------------------------------------------------------------------------




will not be licensed to the Company or any Subsidiary by the Seller or its
Affiliates post-Closing) will be entitled to use all Company Intellectual
Property in the continued operation of its Business after the Closing without
limitation, subject only to the terms of any applicable Company IP Agreements,
and, except for the Licensed Seller Intellectual Property (which will not be
assigned or otherwise transferred to the Company or any Subsidiary at or prior
to the Closing), the Company Intellectual Property is all of the Intellectual
Property necessary for or material to the operation of the Business as currently
conducted by the Company and the Subsidiaries; provided, however, that the
Purchaser and Parent expressly acknowledge that the Company and the Subsidiaries
will not continue to receive any rights in or to any Licensed Seller
Intellectual Property after the Closing. To the Seller’s Knowledge, the Owned
Intellectual Property set forth in Section 3.14(a) of the Disclosure Schedule
has not been adjudged invalid or unenforceable in whole or in part, and is valid
and enforceable.
(d)Except as is not, and would not reasonably be expected to be, individually or
in the aggregate, material to the Company and the Subsidiaries, taken as a
whole, (i) neither the Company nor any of the Subsidiaries has, within the
previous 18 months, received written notice of any infringement or
misappropriation by the Company or any of the Subsidiaries of any Intellectual
Property of any other Person or by any other Person of any Owned Intellectual
Property, (ii) to the Seller’s Knowledge, the Company and the Subsidiaries are
not infringing or misappropriating, and have not infringed or misappropriated
within the previous 18 months, the Intellectual Property of any other Person and
(iii) to the Seller’s Knowledge, no Person is engaging in any activity that
infringes, misappropriates or otherwise violates the Owned Intellectual
Property. This Section 3.14(d) constitutes the sole representation and warranty
of the Seller under this Agreement with respect to any actual or alleged
infringement, misappropriation or other violation by the Seller, the Company or
any Subsidiary of the Intellectual Property of any other Person.
(e)Except as is not, and would not reasonably be expected to be, individually or
in the aggregate, material to the Company and the Subsidiaries, taken as a
whole, (i) the Owned Intellectual Property was either (A) developed by employees
of the Company and the Subsidiaries within the scope of their employment, (B)
developed by independent contractors or consultants who have assigned all of
their rights in and to such Owned Intellectual Property to the Company or one of
the Subsidiaries under written contracts, or (C) otherwise acquired by the
Company or one of the Subsidiaries under a valid written contract; and (ii) the
Company or one of the Subsidiaries has taken reasonable steps to protect and
preserve the confidentiality of all trade secrets and other confidential
information included in the Company Intellectual Property (including by
requiring employees and consultants who have access to such information to
execute valid and binding written confidentiality and non-use agreements or
agreements that contain similar obligations) in accordance with protection
procedures customarily used in the industry to protect rights of like
importance.



29

--------------------------------------------------------------------------------




SECTION 3.15.    Real Property.
(a)None of the Company or any of the Subsidiaries owns any interest in any Real
Property.
(b)Section 3.15(b) of the Disclosure Schedule lists, as of the date hereof, the
street address of each location of Leased Real Property. The Company or a
Subsidiary, as the case may be, has (or, upon consummation of the transactions
contemplated by this Agreement and the Transition Services Agreement, the
Company, a Subsidiary or an Affiliate of Parent, as the case may be, will have)
valid and subsisting leasehold interests in or rights to use all of the Leased
Real Property.
SECTION 3.16.    Assets.
(a)Except with respect to Retained Names, Fiber and any Assets that constitute
Real Property, the Company or a Subsidiary, as the case may be, has (or, upon
consummation of the transactions contemplated by this Agreement and the
Transition Services Agreement, the Company, a Subsidiary or an Affiliate of
Parent, as the case may be, will have) good and valid title to, or, in the case
of leased or licensed Assets, valid and subsisting leasehold interests in or
rights to use, respectively, all the tangible personal property reflected on the
unaudited condensed, combined and consolidated balance sheet of the Company and
the Subsidiaries for the fiscal year ended as of December 31, 2014 or acquired
thereafter (other than any personal property which has been disposed of in the
ordinary course of business and consistent with past practice), free and clear
of all Encumbrances, except Permitted Encumbrances. The Company or a Subsidiary,
as the case may be, has a Valid Right to the Fiber reflected on the unaudited
condensed, combined and consolidated balance sheet of the Company and the
Subsidiaries for the fiscal year ended as of December 31, 2014 or acquired
thereafter.
(b)The tangible personal property Assets (including the Fiber) conform in all
material respects to all requirements of applicable Law relating to their use
and operation, have been maintained in the ordinary course of business and
consistent with past practice and are in good operating condition and repair,
ordinary wear and tear excepted, in each case except as would not reasonably be
expected to be, individually or in the aggregate, material to the Company and
the Subsidiaries, taken as a whole. The tangible personal property Assets
(including the Fiber) are all of the tangible personal property assets necessary
for or, in any material respect, used in the operation of the Business as
currently conducted by the Company and the Subsidiaries.
(c)The description of the Fiber as of March 31, 2015 (including the location and
routes, the route miles and unused and total fiber miles of the Fiber on a
county-by-county basis and the description of the Company’s and the
Subsidiaries’ ownership thereof or Valid Right thereto) set forth in Section
3.16(c) of the Disclosure Schedule and in the electronic data file relating to
the Fiber provided by the Seller to Parent and the Purchaser prior to the date
hereof is complete and correct in all material respects. The Company and the
Subsidiaries have a Valid Right to the Fiber described in Section 3.16



30

--------------------------------------------------------------------------------




(c) of the Disclosure Schedule, and Section 3.16(c) of the Disclosure Schedule
sets forth the approximate aggregate amount of route miles and fiber miles of
Fiber (A) owned by the Company or any Subsidiary and (B) which the Company or
any Subsidiary otherwise has a Valid Right to use in the operation of the
Business as it is currently conducted by the Company and the Subsidiaries, in
each case as of March 31, 2015. The Company and the Subsidiaries have a Valid
Right, or otherwise have the right, to use all equipment necessary, in any
material respect, to operate the fiber optic network of the Company and the
Subsidiaries as currently operated by the Company and the Subsidiaries.  
SECTION. 3.17.    Employee Benefit Matters.
(a)Plans and Material Documents. Section 3.17(a) of the Disclosure Schedule
lists (i) all employee benefit plans (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) and all bonus,
stock option, stock purchase, restricted stock, incentive, deferred
compensation, retiree medical or life insurance, supplemental retirement,
severance or other benefit plans, programs or arrangements, and all employment,
termination, severance or other contracts or agreements to which the Company or
any Subsidiary is a party, with respect to which the Company or any Subsidiary
has any obligation or which are maintained, contributed to or sponsored by the
Company or any Subsidiary for the benefit of any current or former employee,
officer or director of the Company or any Subsidiary, (ii) each employee benefit
plan for which the Company or any Subsidiary could incur liability under Section
4069 of ERISA in the event such plan has been or were to be terminated, (iii)
any plan in respect of which the Company or any Subsidiary could incur liability
under Section 4212(c) of ERISA, and (iv) any plans, programs, contracts,
arrangements or understandings between the Seller or any of its Affiliates and
any employee of the Company or any Subsidiary, including any plans, programs,
contracts, arrangements or understandings relating to the sale of the Company
(collectively, the “Plans”). Except as set forth in Section 3.17(a) of the
Disclosure Schedule, each Plan maintained or sponsored by the Company or any
Subsidiary (the “Company Plans”) is in writing and, except with respect to any
Company Plan that is a Multiemployer Plan, the Seller has furnished to the
Purchaser a complete and accurate copy of each Company Plan and a complete and
accurate copy of each material document prepared in connection with each such
Company Plan, including a copy of (A) each trust or other funding arrangement,
(B) each summary plan description and summary of material modifications, (C) the
most recently filed IRS Form 5500, (D) the most recently received IRS
determination letter for each such Company Plan, and (E) the most recently
prepared actuarial report and financial statement in connection with each such
Company Plan. None of the Company and the Subsidiaries has any express or
implied commitment, whether legally enforceable or not, (I) to create, incur
liability with respect to, or cause to exist, any other employee benefit plan,
program or arrangement, (II) to enter into any contract or agreement to provide
compensation or benefits to any individual, or (III) to modify, change or
terminate any Company Plan, other than with respect to a modification, change or
termination required by ERISA or the Code.



31

--------------------------------------------------------------------------------




(b)Absence of Certain Types of Plans. Except as listed in Section 3.17(b) of the
Disclosure Schedule, none of the Company Plans is a multiemployer plan (within
the meaning of Section 3(37) or 4001(a)(3) of ERISA) (a “Multiemployer Plan”) or
a single employer pension plan (within the meaning of Section 4001(a)(15) of
ERISA) for which the Company or any Subsidiary could incur liability under
Section 4063 or 4064 of ERISA (a “Multiple Employer Plan”). None of the Company
Plans provides for or promises retiree medical, disability or life insurance
benefits to any current or former employee, officer or director of the Company
or any Subsidiary other than as required under Section 4980B of the Code or any
similar applicable state or local law. Each of the Company Plans is subject only
to the Laws of the United States or a political subdivision thereof.
(c)Compliance with Applicable Law. Except as set forth in Section 3.17(c) of the
Disclosure Schedule, each Company Plan is now and always has been operated in
all material respects in accordance with the requirements of all applicable Law,
including ERISA and the Code, and, to the Seller’s Knowledge, all Persons who
participate in the operation of such Company Plans and all Company Plan
“fiduciaries” (within the meaning of Section 3(21) of ERISA) have always acted
in all material respects in accordance with the provisions of all applicable
Law, including ERISA and the Code. To the Seller’s Knowledge, the Company and
each Subsidiary has performed all obligations required to be performed by it
under, is not in any respect in default under or in violation of, and has no
Knowledge of any default or violation by any party to, any Company Plan. No
Action is pending or, to the Seller’s Knowledge, threatened with respect to any
Company Plan (other than claims for benefits in the ordinary course) and no fact
or event exists that would reasonably be expected to give rise to any such
Action.
(d)Qualification of Certain Plans. Except with respect to any Company Plan that
is a Multiemployer Plan, each Company Plan that is intended to be qualified
under Section 401(a) of the Code or Section 401(k) of the Code has received a
favorable determination letter from the IRS that it is so qualified or has
received an opinion or advisory letter from the IRS on which it may rely, and
each trust established in connection with any Company Plan that is intended to
be exempt from federal income taxation under Section 501(a) of the Code has
received a determination letter from the IRS that it is so exempt or has
received an opinion or advisory letter from the IRS on which it may rely, and no
fact or event has occurred since the date of such determination, opinion or
advisory letter from the IRS that could reasonably be expected to adversely
affect the qualified status of any such Company Plan or the exempt status of any
such trust. Each trust maintained or contributed to by the Company or any
Subsidiary that is intended to be qualified as a voluntary employees’
beneficiary association and that is intended to be exempt from federal income
taxation under Section 501(c)(9) of the Code has received a favorable
determination letter from the IRS that it is so qualified and so exempt, and no
fact or event has occurred since the date of such determination by the IRS to
adversely affect such qualified or exempt status.



32

--------------------------------------------------------------------------------




(e)Absence of Certain Liabilities and Events. To the Seller’s Knowledge, there
has been no prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) with respect to any Company Plan, which is not
otherwise exempt under Section 408 of ERISA, and that would reasonably be
expected to subject the Company or a Subsidiary to any material liability. None
of the Company and the Subsidiaries has incurred any liability for any penalty
or tax arising under Section 4971, 4972, 4980, 4980B or 6652 of the Code or any
liability under Section 502 of ERISA, and no fact or event exists that could
reasonably be expected to give rise to any such liability. None of the Company
and the Subsidiaries has incurred any liability under, arising out of or by
operation of Title IV of ERISA (other than liability for premiums to the Pension
Benefit Guaranty Corporation arising in the ordinary course), including any
liability in connection with (i) the termination or reorganization of any
employee benefit plan subject to Title IV of ERISA or (ii) the withdrawal from
any Multiemployer Plan or Multiple Employer Plan, and no fact or event exists
that could give rise to any such liability. No complete or partial termination
has occurred within the six years preceding the date hereof with respect to any
Company Plan. No reportable event (within the meaning of Section 4043 of ERISA)
has occurred or is expected to occur with respect to any Company Plan subject to
Title IV of ERISA. Except with respect to any Company Plan that is a
Multiemployer Plan, no Company Plan failed to meet the minimum funding standards
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, as of the most recently ended plan year of such Company Plan.
None of the assets of the Company or any Subsidiary is the subject of any lien
arising under Section 302(f) of ERISA or Section 412(n) of the Code; none of the
Company and the Subsidiaries has been required to post any security under
Section 307 of ERISA or Section 401(a)(29) of the Code; and no fact or event
exists which could reasonably be expected to give rise to any such lien or
requirement to post any such security.
(f)Company Plan Contributions and Funding. All contributions, premiums or
payments required to be made with respect to any Company Plan have been made on
or before their due dates. With respect to any such contributions made by the
Company or any Subsidiary (the “Company Contributions”), such Company
Contributions have been fully deducted for income tax purposes, to the extent
permissible under applicable Law, and no deduction with respect to any Company
Contribution has been challenged or disallowed by any Governmental Authority,
and no fact or event exists that would reasonably be expected to give rise to
any such challenge or disallowance.
(g)Section 409A Plans. Section 3.17(g) of the Disclosure Schedule sets forth
each Company Plan that is a nonqualified deferred compensation plan, within the
meaning of Section 409A of the Code (each, a “Section 409A Plan”), and
identifies each Section 409A Plan in connection with which the Company or any
Subsidiary may have liability with respect to current or former employees,
contractors or directors.
(h)Controlled Group Liability. Except as set forth in Section 3.17(h) of the
Disclosure Schedule, with respect to the Company and any other Commonly
Controlled Entity, there does not exist, nor do any circumstances exist that
would reasonably be



33

--------------------------------------------------------------------------------




expected to result in, any Controlled Group Liability that would reasonably be
expected to become a liability at or after the Closing of the Company, the
Purchaser or any Person that, together with the Purchaser, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.
(i)Change of Control Payments. Other than the Change of Control Payments, there
are no other change of control, bonus or other similar payments that are payable
to any employee of the Company or the Subsidiaries in connection with, relating
to or as a result of the transactions contemplated by this Agreement.
(j)The representations and warranties set forth in this Section 3.17 are the
Seller’s sole and exclusive representations and warranties regarding employee
benefit matters.
SECTION 3.18.    Labor and Employment Matters. (a) Except as set forth in
Section 3.18(a) of the Disclosure Schedule, none of the Company or any of the
Subsidiaries is a party to any collective bargaining agreement or other labor
union contract applicable to Persons employed by the Company or any Subsidiary,
and, to the Seller’s Knowledge, currently there are no organizational campaigns,
petitions or other unionization activities seeking recognition of a collective
bargaining unit which could affect the Company or any Subsidiary; (b) to the
Seller’s Knowledge, there are no controversies, strikes, slowdowns or work
stoppages pending or threatened between the Company or any Subsidiary and any of
their respective employees, and none of the Company or any of the Subsidiaries
has experienced any such controversy, strike, slowdown or work stoppage within
the past three years; (c) to the Seller’s Knowledge, none of the Company and the
Subsidiaries has breached or otherwise failed to comply with the provisions of
any collective bargaining or union contract, and there are no grievances
outstanding against the Company or any Subsidiary under any such agreement or
contract which would reasonably be expected to have a Material Adverse Effect;
(d) to the Seller’s Knowledge, there are no unfair labor practice complaints
pending against the Company or any Subsidiary before the National Labor
Relations Board or any other Governmental Authority or any current union
representation questions involving employees of the Company or any Subsidiary
which would reasonably be expected to have a Material Adverse Effect; (e) to the
Seller’s Knowledge, the Company and each Subsidiary is currently in compliance,
in all material respects, with all applicable Laws relating to the employment of
labor, including those related to worker classification, wages, hours,
collective bargaining, worker authorization under immigration Laws, workers’
compensation, occupation, health and safety standards and the payment and
withholding of Taxes and other sums as required by the appropriate Governmental
Authority and has withheld and paid to the appropriate Governmental Authority or
is holding for payment not yet due to such Governmental Authority all amounts
required to be withheld from employees of the Company or Subsidiary and is not
liable for any arrears of wages, Taxes, penalties or other sums for failure to
comply with any of the foregoing; (f) to the Seller’s Knowledge, the Company and
each Subsidiary has paid in full to all their respective employees or adequately
accrued for in accordance with GAAP all wages, salaries, commissions, bonuses,
benefits and other compensation due to or on behalf of such employees; (g) to
the Seller’s Knowledge, there is no claim with respect to worker classification
or the payment of wages, salary or overtime pay



34

--------------------------------------------------------------------------------




that has been asserted or is now pending or threatened before any Governmental
Authority with respect to any Persons currently or formerly employed by the
Company or any Subsidiary; (h) none of the Company or any of the Subsidiaries is
a party to, or otherwise bound by, any consent decree with, or citation by, any
Governmental Authority relating to employees or employment practices; (i) except
as set forth in Section 3.18(i) of the Disclosure Schedule, to the Seller’s
Knowledge, there is no charge or proceeding with respect to a violation of any
occupational safety or health standard that has been asserted or is now pending
or threatened with respect to the Company or any Subsidiary; and (j) except as
set forth in Section 3.18(j) of the Disclosure Schedule, to the Seller’s
Knowledge, there is no charge of discrimination in employment or employment
practices, for any reason, including age, gender, race, religion or other
legally protected category, which has been asserted or is now pending or
threatened before the United States Equal Employment Opportunity Commission, or
any other Governmental Authority in any jurisdiction in which the Company or any
Subsidiary has employed or currently employs any Person. The representations and
warranties set forth in this Section 3.18 are the Seller’s sole and exclusive
representations and warranties regarding labor and employment matters.
SECTION 3.19.    Taxes.
(a)(i) All Income Tax Returns and other material Tax Returns required to be
filed by or with respect to the Company and each Subsidiary (including any
consolidated federal income Tax Return of the Seller and any state, local or
other Tax Return that includes the Company or any Subsidiary on a consolidated,
combined or unitary basis) have been filed; (ii) all material Taxes required to
be shown on such Tax Returns or otherwise due in respect of the Company or any
Subsidiary have been paid; (iii) all such Tax Returns are true, correct and
complete in all material respects; (iv) no material adjustment or deficiency
relating to such Taxes has been proposed in writing by any Governmental
Authority insofar as it would relate to the activities or income of the Company
or any Subsidiary that has not been fully resolved and paid in full; (v) to the
Seller’s Knowledge, there are no pending or threatened Actions for the
assessment or collection of Taxes against the Company or any Subsidiary; (vi)
there are no Tax liens on any assets of the Company or any Subsidiary arising
from the failure to pay a Tax which is delinquent; (vii) neither the Seller nor
any Affiliate of the Seller is a party to or maintains any agreement or
arrangement that would result, upon or in connection with the consummation of
the transactions contemplated under this Agreement (either alone or in
combination with other events or actions), in the payment by the Company or any
Subsidiary of any “excess parachute payments” within the meaning of Section 280G
of the Code (without regard to Section 280G(b)(4) of the Code); (viii) the
Company and the Subsidiaries have each withheld, collected and deposited all
material Taxes that are required to be withheld, collected and deposited under
applicable Law; and (ix) no written notice has been received from any
jurisdiction in which Tax Returns have not been filed by the Company or any
Subsidiary to the effect that the filing of Tax Returns may be required.
(b)(i) Except as set forth in Section 3.19(b) of the Disclosure Schedule, there
are no outstanding waivers or agreements extending the statute of limitations
for any



35

--------------------------------------------------------------------------------




period with respect to any Tax to which the Company or any Subsidiary may be
subject; (ii) no power of attorney that is currently in force has been granted
with respect to any matter relating to Taxes of the Company or any Subsidiary
that would have continuing effect after the Closing Date; (iii) neither the
Company nor any of the Subsidiaries is currently the subject of an Action with
respect to Taxes by any Governmental Authority; and (iv) the relevant statute of
limitations is closed with respect to all Income Tax Returns of the Company and
the Subsidiaries for all years through December 31, 2009.
(c)Neither the Company nor any Subsidiary has constituted a “distributing
corporation” or “controlled corporation” (within the meaning of Section
355(a)(1)(A) of the Code) in (i) any distribution of stock qualifying or
intended to qualify for tax-free treatment under Section 355 of the Code within
the two-year period ending on the date of this Agreement or (ii) a distribution
that could otherwise constitute part of a “plan” or “series of related
transactions” (within the meaning of Section 355(e) of the Code) in conjunction
with any of the transactions contemplated by this Agreement.
(d)Neither the Company nor any Subsidiary has ever participated in a “listed”
transaction within the meaning of Section 1.6011-4(b) of the Regulations.
(e)Neither the Company nor any Subsidiary (i) is a party to or bound by or has
any obligation under any Tax indemnification, sharing or similar agreement or
arrangement, (ii) is, or has been after August 31, 2007, a member of any
consolidated, combined, unitary or similar group for Tax purposes, other than a
group of which the Seller is the common parent corporation, (iii) since August
31, 2007, has entered into a closing agreement pursuant to Section 7121 of the
Code or any predecessor provision or any similar provision of state or local Law
or (iv) has any liability for Taxes of any Person as a successor or transferee
arising on or after August 31, 2007.
(f)Neither the Company nor any Subsidiary will be required to include any
material item of income in, or exclude any material deduction in calculating,
taxable income for any taxable period ending after the Closing Date as a result
of any (i) except as set forth in Section 3.19(f) of the Disclosure Schedule,
change in method of accounting for a Pre-Closing Period or the pre-Closing
portion of any Straddle Period (other than any change in method of accounting
that is required as a result of the consummation of the transactions
contemplated under this Agreement) or (ii) installment sale or open transaction
disposition made outside the ordinary course of business on or prior to the
Closing Date.
(g)The Company and each Subsidiary has complied in all material respects with
the record maintenance and other requirements of Section 482 of the Code in
connection with related party transactions.
(h)Except for certain representations related to Taxes in Section 3.17, the
representations and warranties set forth in this Section 3.19 are the Seller’s
sole and exclusive representations and warranties regarding Tax matters.



36

--------------------------------------------------------------------------------




SECTION 3.20    Insurance. Section 3.20 of the Disclosure Schedules sets forth a
list, as of the date of this Agreement, of all material insurance policies
maintained by the Company and the Subsidiaries, or with respect to which the
Company or any Subsidiary is a named insured or otherwise the beneficiary of
coverage (collectively, the “Insurance Policies”). The Insurance Policies are in
full force and effect on the date of this Agreement and (a) all premiums due on
the Insurance Policies (i) have been paid as of the date of this Agreement and
(ii) as of the Closing, have been paid in the ordinary course of business to the
extent then due and payable, (b) no notice of cancellation or termination for
failure to pay the required premium has been received with respect thereto
within the previous 18 months, and (c) the Company and the Subsidiaries have
complied with all of the terms and conditions of such Insurance Policies,
except, in each case, as is not, and would not reasonably be expected to be,
individually or in the aggregate, material to the Company and the Subsidiaries,
taken as a whole. There are no pending or, to the Seller’s Knowledge, threatened
material claims with respect to the Company and the Subsidiaries under such
policies.
SECTION 3.21.    Affiliate Transactions; Intercompany Arrangements. (a) Except
as disclosed in Section 3.13(a)(vii) of the Disclosure Schedule, or as would not
reasonably be expected, individually or in the aggregate, to be material to the
Company and the Subsidiaries taken as a whole, there are no contracts or
agreements between or among the Company or any Subsidiary, on the one hand, and
the Seller or any officer, director, or Affiliate (other than the Company or any
Subsidiary) of the Seller, or any officer or director of the Company or any
Subsidiary, or any immediate family member of any of the foregoing, on the other
hand, except for (i) employment or compensatory arrangements with directors,
officers or stockholders of the Company or the Subsidiaries, (ii) Intercompany
Indebtedness and (iii) Excluded Contracts.
(b)    As of the Closing Date, there are no (i) amounts due or payable, or
obligations to provide consideration of any nature, or (ii) amounts receivable,
or rights to receive consideration of any nature, under any contract or
agreement between or among the Company or any Subsidiary, on the one hand, and
the Seller or any officer, director, or Affiliate (other than the Company and
Subsidiaries) of the Seller, on the other hand.
SECTION 3.22.    Brokers. Except for J.P. Morgan Securities LLC, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
or the Ancillary Agreement based upon arrangements made by or on behalf of the
Seller. The Seller is solely responsible for the fees and expenses of J.P.
Morgan Securities LLC.
SECTION 3.23.    Illegal Payments. None of the Company, any of the Subsidiaries,
or, to the Seller’s Knowledge, any of their respective officers, directors or
employees, in their capacity as such officers, directors or employees, as
applicable, has, in respect of the Company or any Subsidiary, offered, made, or
received on behalf of any of them, any illegal payment or contribution of any
kind, directly or indirectly, including illegal payments, gifts, or gratuities,
to any Person (including any official, employee, or agent of any Governmental
Authority or any candidate for any office of any Governmental Authority). To the



37

--------------------------------------------------------------------------------




Seller’s Knowledge, there have been no false or fictitious entries made in the
books or records of the Company or the Subsidiaries relating to any payment
prohibited by Law, and none of the Company nor any of the Subsidiaries has
established or maintained any fund for use in making any such payments.
SECTION 3.24.    No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III (including the
related portions of the Disclosure Schedule), the Ancillary Agreement or in any
certificate, instrument or document delivered by or on behalf of the Seller
hereunder or thereunder (collectively, the “Seller Representations”), none of
the Seller, the Company and the Subsidiaries or any other Person has made or
makes any other express or implied representation or warranty, either written or
oral, on behalf of the Seller, the Company, any Subsidiary or Nova NextGen
Solutions, including any representation or warranty as to the accuracy or
completeness of any information regarding the Company and Subsidiaries furnished
or made available to the Purchaser and Parent and their directors, officers,
employees, consultants, financial advisors, counsel, accountants and other
agents (including any information, documents or material made available to
Parent or the Purchaser in the electronic documentation site established on
behalf of the Seller containing certain due diligence documentation, management
presentations or in any other form in expectation of the transactions
contemplated hereby), as to any projections, estimates or budgets pertaining to
the Company or any Subsidiary or as to the future revenue, expenses,
expenditures, profitability or success of the Company or any Subsidiary, or any
representation or warranty arising from statute or otherwise in Law. All
representations and warranties set forth in this Agreement are contractual in
nature only and subject to the sole and exclusive remedies expressly set forth
herein.
ARTICLE IV


REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER AND PARENT
The Purchaser and Parent, jointly and severally, hereby represent and warrant to
the Seller as of the date hereof that:
SECTION 4.01.    Organization and Authority of the Purchaser and Parent. Each of
the Purchaser and Parent is a corporation validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has all necessary
corporate power and authority to enter into this Agreement and the Ancillary
Agreement (to the extent a party thereto), to carry out, as applicable, its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each of the
Purchaser and Parent of this Agreement and the Ancillary Agreement (to the
extent a party thereto), the performance by each of the Purchaser and Parent of,
as applicable, its obligations hereunder and thereunder and the consummation by
each of the Purchaser and Parent of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of each of the Purchaser and Parent, respectively (including its stockholders,
if applicable). This Agreement has been, and upon its execution the Ancillary
Agreement to which



38

--------------------------------------------------------------------------------




the Purchaser is a party shall have been, duly executed and delivered by each of
the Purchaser and Parent, as applicable, and (assuming due authorization,
execution and delivery thereof by the Seller) this Agreement constitutes, and
upon its execution the Ancillary Agreement to which the Purchaser is a party
shall constitute, legal, valid and binding obligations of each of the Purchaser
and Parent, as applicable, enforceable against the Purchaser and Parent,
respectively, in accordance with their respective terms, subject to the effect
of any applicable bankruptcy, insolvency (including all Laws relating to
fraudulent transfers), reorganization, moratorium or similar Laws affecting
creditors’ rights and remedies generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at Law or
in equity).
SECTION 4.02.    No Conflict. Assuming, in the case of clauses (b) and (c)
below, compliance with the pre-merger notification and waiting period
requirements of the HSR Act and the making and obtaining of all filings,
notifications, consents, approvals, authorizations and other actions referred to
in Section 4.03, the execution, delivery and performance by each of the
Purchaser and Parent of this Agreement and the Ancillary Agreement (to the
extent a party thereto) do not and will not (a) violate, conflict with or result
in the breach of any provision of the certificate of incorporation or by-laws of
the Purchaser or Parent, (b) conflict with or violate any Law or Governmental
Order applicable to the Purchaser or Parent or any of their respective assets,
properties or businesses, or (c) conflict with, or result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which the Purchaser or Parent is a party, except, in the case of
clauses (b) and (c), as would not adversely affect the ability of the Purchaser
or Parent to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement or the Ancillary Agreement.
SECTION 4.03.    Governmental Consents and Approvals. The execution, delivery
and performance by each of the Purchaser and Parent of this Agreement and the
Ancillary Agreement to which the Purchaser is a party do not and will not
require any consent, approval, authorization or other order of, action by,
filing with, or notification to any Governmental Authority, except (a) the
pre-merger notification and waiting period requirements of the HSR Act and (b)
the filing of the FCC/State PUC Filings, and receipt of any required FCC/State
PUC Approvals.
SECTION 4.04.    Communications Licenses Qualifications. Other than obtaining
the FCC/State PUC Approvals, each of Parent and the Purchaser is legally,
financially and otherwise qualified under applicable Law (as in effect on the
date hereof) to, as of the Closing Date, acquire control of the Company
Communications Licenses and all assets and facilities authorized by the Company
Communications Licenses. There are no facts known to Parent or the Purchaser,
after due inquiry, that would disqualify either as the transferee of the Company
Communications Licenses, and no waiver or exemption, whether temporary or
permanent, of applicable Laws is necessary for the FCC/State PUC Approvals to be
obtained.



39

--------------------------------------------------------------------------------




Parent and the Purchaser have no reason to believe, after due inquiry, that the
FCC/State PUC Filings might be challenged or might not be granted by the FCC or
the applicable State PUC in the ordinary course due to any fact or circumstance
relating to Parent or the Purchaser or any of their Affiliates or any of their
respective officers, directors, shareholders, members or partners.
SECTION 4.05.    Investment Purpose. The Purchaser is acquiring the Shares
solely for the purpose of investment and not with a view to, or for offer or
sale in connection with, any distribution thereof. The Purchaser acknowledges
that the Shares are not registered under the Securities Act or any state
securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act or pursuant to an
applicable exemption therefrom and subject to state securities laws and
regulations, as applicable. The Purchaser is able to bear the economic risk of
holding the Shares for an indefinite period, and has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risk of its investment.
SECTION 4.06.    Financing. The Purchaser (a) has access to sufficient funds
(including through availability of Parent or its Affiliates under their
respective credit or similar debt facilities), and (b) on the Closing Date, will
have sufficient cash in immediately available funds, to pay the Purchase Price,
to consummate all of the transactions contemplated by this Agreement upon the
terms contemplated hereby and to pay all related fees and expenses associated
therewith and to satisfy all of its other obligations under this Agreement.
SECTION 4.07.    Litigation. No Action by or against the Purchaser or Parent is
pending or, to the knowledge of the Purchaser and Parent, threatened, which
could affect the legality, validity or enforceability of this Agreement, the
Ancillary Agreement or the consummation of the transactions contemplated hereby
or thereby.
SECTION 4.08.    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Parent or the Purchaser.
SECTION 4.09.    Solvency. Neither Parent nor the Purchaser is entering into
this Agreement or the transactions contemplated hereby with the actual intent to
hinder, delay or defraud either present or future creditors. After giving effect
to the transactions contemplated by this Agreement, at and immediately after the
Closing, each of Parent, the Purchaser and their respective subsidiaries (a)
will be solvent (in that (i) the fair value of such Person’s assets will not be
less than the sum of such Person’s debts and (ii) the present fair saleable
value of such Person’s assets will not be less than the amount required to pay
such Person’s probable liability on such Person’s existing debts as they mature
or become due), (b) will not have unreasonably small capital with which to
engage in such Person’s business and (c) will not have incurred debts beyond
such Person’s ability to pay as they mature or become due.
SECTION 4.10.    Independent Investigation. Parent and the Purchaser have
conducted their own independent investigation, review and analysis of the
business, results of operations, financial condition and assets of the Company
and the Subsidiaries. Each of Parent



40

--------------------------------------------------------------------------------




and the Purchaser acknowledges and agrees that in making its decision to enter
into this Agreement and to consummate the transactions contemplated hereby, it
has relied solely upon its own investigation and the Seller Representations.
Each of Parent and the Purchaser acknowledges and agrees that, except for the
Seller Representations, (a) none of the Seller, the Company and the Subsidiaries
or any other Person is making or has made any other express or implied
representation or warranty, either written or oral, on behalf of the Seller,
Nova NextGen Solutions or the Company or any Subsidiary, including any
representation or warranty as to the Business or the accuracy or completeness of
any information regarding the Company and the Subsidiaries furnished or made
available to the Purchaser and Parent and their directors, officers, employees,
consultants, financial advisors, counsel, accountants and other agents
(including any information, documents or material made available to Parent or
the Purchaser in the electronic documentation site established on behalf of the
Seller containing certain due diligence documentation, management presentations
or in any other form in expectation of the transactions contemplated hereby), as
to any projections, estimates or budgets pertaining to the Company or any
Subsidiary or as to the future revenue, expenses, expenditures, profitability or
success of the Company or any Subsidiary, or any representation or warranty
arising from statute or otherwise in Law and (b) it has not been induced by and
is not relying upon any other representations or warranties that may have been
made by any Person, and acknowledges and agrees that the Seller has specifically
disclaimed and does hereby specifically disclaim any such other representation
or warranty made by any Person. The Purchaser is acquiring the Company subject
only to the specific Seller Representations, as further limited by the
specifically bargained-for exclusive remedies as set forth in Article IX.
ARTICLE V
ADDITIONAL AGREEMENTS
SECTION 5.01.    Conduct of Business. The Seller covenants and agrees that:
(a)Except as described in Section 5.01(a) of the Disclosure Schedule, as
otherwise expressly provided in this Agreement (including as permitted by
Section 5.01(b) and as contemplated by Section 5.18) or as consented to in
writing by Parent (which consent shall not be unreasonably withheld, conditioned
or delayed), from the date hereof until the earlier of the time of the Closing
and the termination of this Agreement pursuant to Article X, it will cause the
Company and the Subsidiaries to conduct their business in the ordinary course
and consistent with past practice, including with respect to capital
expenditures, accounts payable and accounts receivable and the management of the
working capital and the deferred or unearned revenue of the Company and the
Subsidiaries. Without limiting the generality of the foregoing, except as
described in Section 5.01(a) of the Disclosure Schedule, as otherwise expressly
provided in this Agreement (including as permitted by Section 5.01(b)) or as
consented to in writing by Parent (which consent shall not be unreasonably
withheld, conditioned or delayed), from the date hereof until the earlier of the
time of the Closing and the termination of this Agreement pursuant to Article X,
the Seller shall cause the Company and each Subsidiary to (i) use their
reasonable efforts to (A) preserve intact their business organizations and



41

--------------------------------------------------------------------------------




the business organization of their Business in the ordinary course and
consistent with past practice, (B) keep available to the Purchaser the current
services of the present senior employees of the Company and each Subsidiary in
the ordinary course and consistent with past practice (other than any
resignation or any termination for cause of any such employee), (C) maintain all
of the Assets in good operating condition, ordinary wear and tear excepted, (D)
comply in all material respects with, and conduct the Business in compliance in
all material respects with, all applicable Laws, (E) continue in full force and
effect without material modification all existing policies or binders of
insurance currently maintained in respect of the Company and each Subsidiary and
their Business, and (F) preserve their current relationships with their
customers, suppliers and other Persons with which they have had significant
business relationships; (ii) exercise any rights of renewal pursuant to the
terms of any of the leases or subleases set forth in Section 3.15(b) of the
Disclosure Schedule which by their terms would otherwise expire; (iii) incur and
fund capital expenditures in respect of the Business in the ordinary course of
business and consistent with past practice; and (iv) not engage in any practice,
take any action, fail to take any action or enter into any transaction which
would reasonably be expected to cause the conditions in Section 8.02(a) or
Section 8.02(f) to fail to be satisfied or result in a material breach of any
covenant made by the Seller in this Agreement.
(b)Except as described in Section 5.01(b) of the Disclosure Schedule, as
otherwise expressly provided in this Agreement (including as contemplated by
Section 5.18) or as consented to in writing by Parent (which consent shall not
be unreasonably withheld, conditioned or delayed), from the date hereof until
the earlier of the time of the Closing and the termination of this Agreement
pursuant to Article X, the Seller shall cause the Company and each of the
Subsidiaries not to:
(i)declare or pay any dividend or distribution on the Shares (other than any
such dividend or distribution in cash or cash equivalents), or redeem or
otherwise acquire any shares of the Capital Stock of the Company (other than
redemptions from employees in connection with a termination of service as
required by a Plan in effect as of the date hereof);
(ii)amend its Organizational Documents;
(iii)effect any liquidation or dissolution;
(iv)other than issuances or sales by any Subsidiary to the Company or to another
Subsidiary, subdivide, reclassify, recapitalize, split, combine, exchange, issue
or sell any of the Capital Stock of the Company or any of the Subsidiaries or
any securities convertible into any such Capital Stock, or any options, warrants
or other rights to purchase any such Capital Stock;
(v)create or permit or allow to exist any Encumbrance on the Shares, other than
Permitted Encumbrances on the Shares existing as of the date hereof in
connection



42

--------------------------------------------------------------------------------




with the Seller Credit Facility, which Encumbrances shall be released at or
prior to the Closing;
(vi)other than in the ordinary course of business and consistent with past
practice, (A) amend or modify in any material respect, or terminate (other than
a termination in accordance with its terms), any Material Contract or (B) enter
into any agreement or arrangement that, if entered into prior to the date
hereof, would have been a Material Contract;
(vii)directly or indirectly acquire by merging or consolidating with, or
agreeing to merge or consolidate with, or purchase substantially all the assets
of, or otherwise acquire, any corporation, partnership, firm, limited liability
company, association, joint venture, or other business organization or entity or
any interest therein;
(viii)other than (A) with respect to Intercompany Indebtedness or (B) in the
ordinary course of business and consistent with past practice, make any loan,
advance, or capital contribution to, or any investment in, any Person other than
the Company or any of the Subsidiaries;
(ix)other than in the ordinary course of business and consistent with past
practice (including with respect to obsolete, damaged or surplus equipment),
sell, assign, license, lease, sublease, grant an indefeasible right to use,
transfer, mortgage, pledge, or otherwise grant any Encumbrance (other than
Permitted Encumbrances) on or dispose of any of its assets or properties
(including Intellectual Property), except for assets or properties which,
individually or in the aggregate, have a fair market value of less than
$500,000;
(x)other than in the ordinary course of business and consistent with past
practice or as permitted by clause (xviii) below, acquire, whether in one
transaction or a series of related transactions, any assets or properties,
except for assets or properties which have an aggregate purchase price of less
than $10 million for a single transaction or $10 million in the aggregate;
(xi)change its fiscal year, revalue any of its material assets or, other than as
required by GAAP or by changes in GAAP, make any change in its accounting
principles or practices;
(xii)other than as required by applicable Law, (A) file any amended material Tax
Return, (B) make or change any material Tax election, (C) settle or compromise
any Action, proposed adjustment or Claim relating to a material amount of Taxes,
or (D) change any Tax accounting method;
(xiii)other than in the ordinary course of business or with respect to Actions
instituted by the Company or any of the Subsidiaries or to enforce the
provisions of this Agreement, institute or settle any Action or knowingly waive
or release any rights or claims (A) for amounts which, individually or in the
aggregate, exceed $1 million (net of any amounts covered under the Seller’s or
the Company’s or any of the Subsidiaries’ insurance policies, other than
self-insurance), or (B) where the settlement, waiver, or release involves



43

--------------------------------------------------------------------------------




injunctive or equitable relief against the Company or any of the Subsidiaries
(other than any immaterial injunctive or equitable relief that is merely
incidental to a primary obligation for monetary damages);
(xiv)other than in the ordinary course of business and consistent with past
practice or as expressly provided by this Agreement, amend or modify in any
material respect, or terminate, any of the Required Permits held by it as of the
date hereof;
(xv)other than as required by applicable Law, this Agreement, or the terms of
any written agreement or Plan in effect as of the date hereof, (A) increase in
any material manner the compensation or benefits of, or enter into any new
bonus, incentive, employee benefit, severance, or termination agreement or
arrangement with, any of its employees, (B) take any action to accelerate the
time of payment or vesting of any compensation or benefits of any employee of
the Company or the Subsidiaries under any Plan maintained by the Company or any
Subsidiary, (C) establish, adopt, enter into, modify, amend or terminate any
Company Plan or collective bargaining or other labor agreement or arrangement
applicable to any persons employed by the Company or any Subsidiary, or (D)
grant to any employee of the Company or the Subsidiaries any increase in
severance, change in control, or termination pay;
(xvi)(A) transfer any individual who, as of the date of this Agreement, does not
devote a majority of his or her working time to performing services on behalf of
the Company or any of its Subsidiaries to a position in which such individual
will be considered an employee of the Company or any of its Subsidiaries as of
the Closing Date, or (B) transfer any individual who, as of the date of this
Agreement, devotes a majority of his or her working time to performing services
on behalf of the Company or any of its Subsidiaries to a position in which such
individual will not be considered an employee of the Company or any of its
Subsidiaries as of the Closing Date;
(xvii)directly or indirectly incur any Indebtedness, other than in connection
with (A) any guarantees by the Company or the Subsidiaries in respect of
borrowings and other obligations under the Seller Credit Facility, which
guarantees shall in each case be released at or prior to the Closing in
accordance with Section 5.10, (B) any letters of credit issued pursuant to the
Seller Credit Facility on behalf of the Company or any Subsidiary after the date
hereof, or (C) any obligations under the Seller Surety Bond Facility, which
obligations described in clauses (B) and (C) in respect of letters of credit or
surety bonds issued on behalf of the Company or any Subsidiary as principal
after the date hereof shall in each case (x) be incurred in the ordinary course
of business and consistent with past practice and (y) be released at or prior to
the Closing, in each case of clauses (x) and (y), in accordance with Section
5.10;
(xviii)other than in the ordinary course of business and consistent with past
practice, make any capital expenditure or incur any obligations or liabilities
in connection therewith;



44

--------------------------------------------------------------------------------




(xix)engage, in any material respect, in (A) any practice which would reasonably
be expected to have the effect of accelerating to pre-Closing periods
collections of receivables or revenue that would otherwise be expected (in the
ordinary course of business and consistent with past practice) to be made in
post-Closing periods, or (B) any practice which would reasonably be expected to
have the effect of postponing to post-Closing periods payments by the Company or
any of its Subsidiaries that would otherwise be expected (in the ordinary course
of business and consistent with past practice) to be made in pre-Closing
periods;
(xx)enter into any written agreement or arrangement between the Company or any
of the Subsidiaries, on the one hand, and any Affiliate of the Seller or the
Company (other than the Company or the Subsidiaries), or any officer or director
of the Seller, the Company or any Subsidiary, on the other hand, other than (A)
in respect of Intercompany Indebtedness or (B) any Excluded Contract;
(xxi)materially change the credit or risk policies used by the Company and the
Subsidiaries in the conduct of the Business; or
(xxii)agree or commit to do any of the foregoing.
SECTION 5.02.    Access to Information.
(a)From the date of this Agreement until the earlier of the time of the Closing
and the termination of this Agreement pursuant to Article X, upon reasonable
notice, the Seller shall cause each of its officers, employees, agents,
representatives, accountants and counsel, and shall cause the Company and the
Subsidiaries and each of the Company’s and the Subsidiaries’ officers,
directors, employees, agents, representatives, accountants and counsel to: (i)
afford the officers, employees, agents, accountants, counsel, financing sources
and representatives of Parent and the Purchaser reasonable access, during normal
business hours, under reasonable circumstances and at mutually agreed locations,
to the offices, properties, plants, other facilities, books and records of the
Company and each Subsidiary and to those officers, employees, agents,
accountants and counsel of any of the Seller, the Company or the Subsidiaries
who have knowledge relating to any of the Company or the Subsidiaries or their
Business and (ii) furnish to the officers, employees, agents, accountants,
counsel, financing sources and representatives of Parent and the Purchaser such
additional financial and operating data and other information (to the extent in
the possession of the Seller or the Company or a Subsidiary) regarding the
assets, properties, liabilities and goodwill of the Company, the Subsidiaries
and their Business (or legible copies thereof) as Parent and the Purchaser may
from time to time reasonably request. Notwithstanding anything to the contrary
in this Agreement, the Seller shall not be required to provide any such access
or disclose any such information to the Purchaser or Parent or any such other
person if such disclosure would, in the reasonable judgment of the Seller based
on advice of outside counsel, (A) jeopardize any attorney-client or other legal
privilege or (B) create any undue risk of violating any applicable Law,
including antitrust Laws. Notwithstanding the foregoing, the Seller shall use
reasonable efforts to make reasonable and appropriate substitute disclosure



45

--------------------------------------------------------------------------------




arrangements which would allow it to disclose to Parent and the Purchaser
information of the types described in clauses (A) and (B) above without waiving
any legal privilege or creating any undue risk of violating any applicable Law,
as applicable. Without limitation of Section 5.01, for the avoidance of doubt,
(x) nothing contained in this Agreement shall be construed to give to Parent or
the Purchaser, directly or indirectly, any rights to control or direct the
operations of the Company or any Subsidiary prior to the Closing Date, and (y)
prior to the Closing Date, the Seller shall exercise, consistent with the terms
and conditions of this Agreement, complete control and supervision of the
operations of the Company and the Subsidiaries. Parent and the Purchaser hereby
agree that they are not authorized to and shall not (and shall not permit any of
their Affiliates or any of their respective employees, officers, counsel,
accountants, consultants, financing sources or other representatives or agents
to) contact any competitor, supplier, distributor, or customer of the Company,
any Subsidiary or Nova NextGen Solutions with respect to this Agreement or any
of the transactions contemplated hereby prior to the Closing without the prior
written consent of the Seller and, if the Seller so elects, only in the presence
of an agent or representative specified by the Seller.
(b)In order to facilitate the resolution of any claims made against or incurred
by the Seller or its Affiliates in respect of the Company or the Subsidiaries
prior to the Closing, in respect of Nova NextGen Solutions or for any other
reasonable purpose, including the Seller’s SEC reporting obligations, for a
period of seven years after the Closing Date, the Purchaser shall (i) retain the
books and records relating to the Company, the Subsidiaries, their Business and
their operations (and, to the extent not retained by the Seller, and in the
possession of the Company or the Subsidiaries, any books and records relating to
Nova NextGen Solutions and its business and operations) relating to periods
prior to the Closing in a manner reasonably consistent with the prior practice
of the Company and the Subsidiaries and (ii) upon reasonable notice, afford the
officers, employees, agents and representatives of the Seller reasonable access
(including the right to make, at the Seller’s expense, photocopies), during
normal business hours, under reasonable circumstances and at mutually agreed
locations, to such books and records. After the Closing, the Seller may, upon
reasonable notice to Parent, during regular business hours, contact the Company
and the Subsidiaries directly to request information as may reasonably be
required to resolve any matter related to Nova NextGen Solutions; provided that
such requests do not unreasonably interfere with the normal operations of the
Company and the Subsidiaries.
(c)In order to facilitate the resolution of any claims made against or incurred
by Parent, the Purchaser, the Company or any Subsidiary after the Closing or for
any other reasonable purpose, for a period of seven years following the Closing
Date, the Seller shall (i) retain the books and records of the Seller which
relate to the Company, the Subsidiaries, their Business and their operations or
to Nova NextGen Solutions and its operations for periods prior to the Closing
and which shall not otherwise have been delivered to Parent, the Purchaser, the
Company or any Subsidiary and (ii) upon reasonable notice, afford the officers,
employees, agents and representatives of Parent, the Purchaser, the Company or a
Subsidiary reasonable access (including the right to



46

--------------------------------------------------------------------------------




make photocopies, at the expense of Parent, the Purchaser, the Company or such
Subsidiary, as applicable), during normal business hours, under reasonable
circumstances and at mutually agreed locations, to such books and records.
(d)From the date of this Agreement until the earlier of the time of the Closing
and the termination of this Agreement pursuant to Article X, as promptly as
reasonably practicable, and, in any event, within 15 Business Days, after the
end of each calendar month, the Seller shall deliver (or shall cause the Company
and the Subsidiaries to deliver) to Parent and the Purchaser consolidated
financial statements for the Company and the Subsidiaries for such calendar
month in form consistent with the Financial Statements; provided that such
obligation does not unreasonably interfere with the normal operations of the
Company and the Subsidiaries.
(e)Following the Closing, Parent and the Purchaser will, and will cause the
Company and the Subsidiaries to, use reasonable efforts to ensure that the
reporting timelines and procedures, including the delivery of all applicable
financial information to the Seller, adhered to by the Company and the
Subsidiaries prior to the Closing and as required by the Seller as part of its
monthly closing process are complied with in all material respects for the
Seller’s reporting period that includes the Closing Date. For the avoidance of
doubt, (i) Parent and the Purchaser will cause the Company and the Subsidiaries
to submit to the Seller a Hyperion trial balance and an Essbase work-in-process
file and will use reasonable efforts to cause the Company and the Subsidiaries
to submit to the Seller a monthly representations letter and management
questionnaire substantially similar in form and content as the files and
materials previously submitted by the Company and the Subsidiaries and (ii)
after the Closing, the Seller and its auditors may, upon reasonable notice to
Parent, during regular business hours, contact the Company and the Subsidiaries
directly to request financial and other information as may reasonably be
required to satisfy applicable auditor requests or to comply with the Seller’s
standard closing procedures or internal controls function as required for the
period ending on the fiscal month-end that includes the Closing Date as
contemplated by this Section 5.02; provided that such requests do not
unreasonably interfere with the normal operations of the Company and the
Subsidiaries.
SECTION 5.03.    Confidentiality. The parties hereto acknowledge and agree that
(i) the Non-Disclosure Agreement remains in full force and effect and (ii) the
Non-Disclosure Agreement shall terminate and be of no further force and effect
from and after the Closing. From and after the Closing Date until (except with
respect to trade secrets) the date that is three years after the Closing Date,
the Seller shall, and shall cause its agents, representatives, Affiliates,
employees, officers and directors to: (a) except as provided in clause (c)
below, treat and hold as confidential (and not disclose or provide access to any
Person to) all information relating to trade secrets, processes, Owned
Intellectual Property (including patent applications), product development,
price, customer and supplier lists, pricing and marketing plans, policies and
strategies, details of client and consultant contracts, operations methods,
product development techniques, business acquisition plans, new personnel
acquisition plans and all other confidential or proprietary information with
respect to the Company and each Subsidiary



47

--------------------------------------------------------------------------------




and their Business; provided, however, that notwithstanding the foregoing, the
Seller, its Affiliates and their respective agents, representatives, employees,
officers and directors shall be free to use any information retained in their
unaided memory (including general ideas, concepts, know-how or techniques
contained therein) other than where such use is expressly in violation of
another provision of this Agreement, provided that they shall maintain the
confidentiality of the information subject to the foregoing confidentiality
restrictions and the foregoing shall not be deemed to grant to the Seller, their
Affiliates or any of their respective agents, representatives, employees,
officers or directors a license, (b) in the event that the Seller or any such
agent, representative, Affiliate, employee, officer or director becomes legally
compelled to disclose any such information, provide Parent with prompt written
notice of such requirement so that Parent, the Purchaser, the Company or a
Subsidiary may seek a protective order or other remedy or waive compliance with
this Section 5.03, (c) in the event that such protective order or other remedy
is not timely obtained, or Parent waives compliance with this Section 5.03,
furnish only that portion of such confidential information which is legally
required to be provided and exercise its reasonable efforts to obtain assurances
that confidential treatment will be accorded such information, and (d) promptly
furnish (prior to, at, or as soon as practicable following, the Closing) to the
Company, Parent or the Purchaser any and all copies (in whatever form or medium)
of all such confidential information then in the possession of the Seller or any
of its agents, representatives, Affiliates, employees, officers or directors or,
except as otherwise required or permitted by Section 5.02(c) or to the extent
necessary to comply with any applicable Laws, rules or regulations, destroy any
and all additional copies then in the possession of the Seller or any of its
agents, representatives, Affiliates, employees, officers or directors of such
information and of any analyses, compilations, studies or other documents
prepared, in whole or in part, on the basis thereof; provided, however, that
this sentence shall not apply to any information that (A) at the time of
disclosure, is available publicly and was not disclosed in breach of this
Agreement or the Non-Disclosure Agreement by the Seller, its agents,
representatives, Affiliates, employees, officers or directors or (B) is lawfully
obtained or developed by the Seller, any of its Affiliates or any of their
respective agents, representatives, employees, officers or directors from and
after the Closing from sources which are not legally or contractually prohibited
from disclosing such information; and provided further that, with respect to
Intellectual Property, specific detailed information shall not be deemed to be
within the foregoing exception (A) merely because a principle of operation is
embraced in general disclosures in the public domain. In addition, with respect
to Intellectual Property, any combination of features shall not be deemed to be
within the foregoing exception (A) merely because the individual features are in
the public domain unless the combination itself and its principle of operation
are in the public domain.
SECTION 5.04.    Regulatory and Other Authorizations; Notices and Consents.
(a)Each of Parent, the Purchaser and the Seller shall, and the Seller shall
cause each of the Company and the Subsidiaries to, use its reasonable efforts to
obtain (or enable the Company and the Subsidiaries to obtain) all
authorizations, consents, orders, waivers and approvals under the HSR Act, all
FCC/State PUC Approvals and all other authorizations, consents, orders, waivers
and approvals of Governmental Authorities and



48

--------------------------------------------------------------------------------




officials that may be or become necessary for the execution and delivery of, and
the performance of all obligations pursuant to, and the consummation of all
transactions contemplated by, this Agreement and the Ancillary Agreement (the
“Governmental Filings”), and each party will cooperate fully with the other
parties in promptly seeking to obtain all such authorizations, consents, orders,
waivers and approvals. Each of Parent, the Purchaser and the Seller also shall
(including, with respect to the Seller, by causing the Company and the
Subsidiaries to) file with the appropriate Governmental Authorities in a timely
manner all notices required by applicable Law in connection with this Agreement,
the Ancillary Agreement, and the transactions contemplated hereby and thereby.
Subject to Section 5.04(c) with respect to FCC/State PUC Filings, each party
hereto shall pay all filing fees or other similar amounts required to be paid by
it in connection with the submission of any Governmental Filing by such party.
(b)In furtherance and not in limitation of Section 5.04(a), Parent and the
Seller shall make an appropriate filing of a Notification and Reporting Form
pursuant to the HSR Act as promptly as reasonably practicable and, in any event,
within 15 Business Days after the date of this Agreement. Each such party shall
supply as promptly as reasonably practicable to the appropriate Governmental
Authorities any additional information and documentary material that may be
requested pursuant to the HSR Act. The Purchaser and Parent shall use reasonable
efforts to take, or cause to be taken, any and all steps and to make, or cause
to be made, any and all undertakings necessary to avoid or eliminate each and
every impediment under any applicable federal or state antitrust Law that may be
asserted by any Governmental Authority with respect to the acquisition of the
Shares so as to enable the Closing Date to occur as promptly as practicable and,
in any event, no later than the End Date; provided, however, that the Purchaser
and Parent shall not be required to take any action that would, alone or in
conjunction with any other actions required in connection with any HSR Act, FCC
or State PUC review, (i) have (A) a Material Adverse Effect or (B) a material
adverse effect on the business, assets, results of operations or financial
condition of Parent and its subsidiaries, taken as a whole, (ii) involve the
sale, divestiture, licensing, holding separate, or other disposition (and
whether through the establishment of a trust or otherwise) of any assets,
operations, businesses, divisions, or customers of Parent or any of its
subsidiaries or (iii) prevent the Purchaser and the Company and Subsidiaries
from operating following the Closing in any state in which they currently
operate. The Seller, Parent, the Purchaser and their respective Affiliates shall
not extend any waiting period or comparable period under the HSR Act or enter
into any agreement with any Governmental Authority not to consummate the
transactions contemplated hereby, except with the prior written consent of the
other parties hereto (which consent shall not be unreasonably withheld).
(c)In furtherance and not in limitation of Section 5.04(a), the parties shall
prepare and file the FCC/State PUC Filings as promptly as reasonably practicable
and, in any event, within 30 calendar days after the date of this Agreement, and
any other necessary or appropriate instruments or documents (in each case, in a
form mutually approved by the parties, which approval shall not be unreasonably
withheld, conditioned



49

--------------------------------------------------------------------------------




or delayed). Thereafter, the parties shall prosecute the applicable FCC/State
PUC Filings with all reasonable diligence to obtain the requisite FCC/State PUC
Approvals. Each party shall supply as promptly as reasonably practicable to the
FCC or the appropriate State PUC any additional information and documentary
material that may be requested by such Governmental Authority in connection with
the FCC/State PUC Filings. Each party shall be solely responsible to pay its
expenses with respect to the preparation, filing and prosecution of the
FCC/State PUC Filings, except that Parent shall pay all of the filing fees in
connection with the FCC/State PUC Filings or reimburse the Seller for its
payment of any such fees as Reimbursable Expenses. The parties shall cooperate
to oppose any petitions to deny or other objections filed with respect to the
FCC/State PUC Filings to the extent such petition or objection relates to such
party. Each party shall use reasonable efforts not to (i) take any action that
would, or (ii) fail to take any action the failure of which to take would,
reasonably be expected to have the effect of materially delaying the receipt of
the FCC/State PUC Approvals. From the date of this Agreement until the earlier
of the time of the Closing and the termination of this Agreement pursuant to
Article X, Parent and the Purchaser shall maintain the qualifications necessary
to hold the Company Communications Licenses.
(d)Each party to this Agreement shall promptly notify the other party of any
communication it or any of its Affiliates receives from any Governmental
Authority relating to the matters that are the subject of this Section 5.04 and
permit the other party to review in advance (and shall consider any comments
made by the reviewing party in relation to) any proposed communication by such
party to any Governmental Authority relating to such matters. None of the
parties to this Agreement shall agree to participate in any substantive meeting,
telephone call or discussion with any Governmental Authority in respect of any
submissions, filings, investigations, or any other inquiry relating to such
matters unless it consults with the other party in advance and, to the extent
permitted by such Governmental Authority, gives the other party (or their
external legal counsel in order to address any concerns relating to confidential
or competitively sensitive information) the opportunity to attend and
participate at such meeting, telephone call or discussion. The parties to this
Agreement shall, and shall cause their respective Affiliates to, provide each
other with copies of all material correspondence, filings or communications
between them or any of their respective representatives, on the one hand, and
any Governmental Authority or members of its staff, on the other hand, with
respect to this Agreement and the transactions contemplated by this Agreement,
in each case to the extent reasonably requested by the other party hereto;
provided, however, that materials may be redacted (i) to remove references
concerning the valuation of the Company and the Subsidiaries; (ii) as necessary
to comply with contractual arrangements or applicable Laws; and (iii) as
necessary to address reasonable attorney-client or other privilege or
confidentiality concerns.
(e)The Seller shall, or shall cause the Company and the Subsidiaries to, give
promptly such notices to third parties and use its or their reasonable efforts
to obtain such third party consents and estoppel certificates necessary or
desirable in connection with



50

--------------------------------------------------------------------------------




the transactions contemplated by this Agreement, including all of the third
party consents set forth on Section 3.05 of the Disclosure Schedule.
(f)Parent and the Purchaser shall cooperate and use reasonable efforts to assist
the Seller in giving such notices and obtaining such consents and estoppel
certificates described in clause (e) above; provided, however, that neither
Parent nor the Purchaser shall have any obligation to give any guarantee or
other consideration of any nature in connection with any such notice, consent or
estoppel certificate or to consent to any change in the terms of any agreement
or arrangement which Parent or the Purchaser in their sole discretion may deem
materially adverse to the interests of Parent, the Purchaser, the Company or any
Subsidiary or their Business.
(g)The Seller, Parent and the Purchaser agree that, in the event that any
consent, approval or authorization necessary or desirable to preserve for the
Company or any Subsidiary or their Business any right or benefit under any
lease, license, contract, commitment or other agreement or arrangement to which
the Company or any Subsidiary is a party (including any Material Contract) or is
otherwise entitled to the benefit of is not obtained prior to the Closing, the
Seller will, subsequent to the Closing, cooperate with Parent, the Purchaser,
the Company or such Subsidiary in attempting to obtain such consent, approval or
authorization as promptly thereafter as practicable. If such consent, approval
or authorization cannot be obtained, the Seller shall use its reasonable efforts
to provide the Purchaser or the Company or such Subsidiary, as the case may be,
with the rights and benefits of the affected lease, license, contract,
commitment or other agreement or arrangement for the term of such lease,
license, contract or other agreement or arrangement, and, if the Seller provides
such rights and benefits, the Company or such Subsidiary, as the case may be,
shall assume the obligations and burdens thereunder.
SECTION 5.05.    Intellectual Property.
(a)The Purchaser and Parent agree that, with respect to the Licensed Seller
Intellectual Property that is set forth in Section 3.14(b) of the Disclosure
Schedule, Parent and the Purchaser shall either (i) on or prior to the Closing
Date, obtain directly from the third-party licensor of such Licensed Seller
Intellectual Property any applicable license rights for the Company and the
Subsidiaries to use such Licensed Seller Intellectual Property from and after
the Closing Date, or (ii) cause the Company and the Subsidiaries to no longer
use such Licensed Seller Intellectual Property from and after the Closing Date
pursuant to the Seller’s or its Affiliates’ license rights with respect thereto.
(b)Parent and the Purchaser agree that (i) except for (A) the trademarks
constituting Owned Intellectual Property, if any, and (B) during the Transition
Period, the Seller Marks (as defined below), Parent and the Purchaser have, and
after the Closing will have, no right, title, interest, license or any other
right whatsoever in or to the trademarks of the Seller or any of its Affiliates,
including (x) trademarks related to any business of the Seller or any of its
Affiliates other than the Business of the Company and Subsidiaries, (y) the name
“Quanta” or “InfraSource”, or any service marks, trademarks, trade names,
identifying symbols, logos, emblems, signs or insignia related thereto or



51

--------------------------------------------------------------------------------




containing or comprising the foregoing and (z) any derivations, translations,
modifications or alterations thereof, and any word, name or mark confusingly
similar thereto (collectively, the “Seller Marks”); provided that, during the
Transition Period, Parent and the Purchaser shall have the right to use the
Seller Marks solely to the extent of any such Seller Marks affixed or otherwise
displayed on any materials acquired by Parent and the Purchaser or any of their
Affiliates in the transactions contemplated by this Agreement, prior to the
removal thereof in accordance with the following sentence, (ii) after the end of
the Transition Period, Parent and the Purchaser will have no right to use the
Seller Marks (including on any posters, pamphlets, stickers, training material,
templates, models, instructions, audio or visual recordings, guidelines, printed
and electronic materials, and other works of authorship) and (iii) neither
Parent, the Purchaser nor any of their respective Affiliates will hold itself
out as having any affiliation with the Seller or any of its Affiliates. As
promptly as practicable, but in no event later than six months after the Closing
Date, Parent and the Purchaser will remove, strike over or otherwise obliterate
all Seller Marks from all materials owned by Parent and the Purchaser or any of
their Affiliates (including any vehicles, business cards, schedules, stationery,
packaging materials, displays, signs, promotional materials, manuals, forms,
computer software, technical guidelines, standards and procedures). For purposes
of this Section 5.05, “Transition Period” means (1) for letterhead, the period
from and after the Closing Date to the date that is one Business Day after the
Closing Date, (2) for vehicles, the period from and after the Closing Date to
the date that is 30 days after the Closing Date and (3) for materials other than
letterhead and vehicles, the period from and after the Closing Date to the
earlier of (I) the date that is six months after the Closing Date and (II) the
date on which Parent and the Purchaser shall have completed the removal of all
Seller Marks from materials owned by Parent and the Purchaser or any of their
Affiliates in accordance with the immediately preceding sentence. Further,
during the Transition Period, (x) any and all goodwill generated by use of the
Seller Marks by Parent and the Purchaser shall inure to the benefit of the
Seller and (y) all uses of the Seller Mark by Parent or the Purchaser shall be
only with respect to goods and services of a level of quality equal to or
greater than the quality of goods and services with respect to which the Seller
Marks were used in the Seller’s businesses (other than the Business) prior to
the Closing.
(c)As promptly as practicable following the Closing, but in no event later than
six months after the Closing Date, Parent and the Purchaser shall cause the
Company and each Subsidiary to, as applicable, change its corporate or company
name to remove any reference to the name “Quanta” or “InfraSource” or any other
Retained Name or Seller Mark used by the Seller or any of its Affiliates and
file in all jurisdictions in which the Company or such Subsidiary is qualified
to do business all documents necessary to reflect such change of name or to
terminate its qualification in such jurisdiction under such name.



52

--------------------------------------------------------------------------------




SECTION 5.06.    Releases.
(a)From and after the Closing, the Seller, on behalf of itself and each of its
Affiliates (excluding the Company and the Subsidiaries), hereby releases and
forever discharges the Company and the Subsidiaries, and each of their
respective individual, joint or mutual, past and present officers, directors,
employees, representatives and agents, successors and assigns, in their
respective capacities as such (collectively, the “Company Releasees”), from any
and all Claims, demands, actions, obligations, contracts, agreements, debts and
Liabilities whatsoever, whether known or unknown, suspected or unsuspected, both
at Law and in equity, which the Seller or any of its Affiliates (other than the
Company and the Subsidiaries) now has, have ever had or may hereafter have
against the respective Company Releasees by virtue of, or in any manner related
to, any actions or inactions with respect to the Company, the Subsidiaries or
the operation of their Business arising prior to or contemporaneously with the
Closing or on account of or arising out of any such matter, cause or event
occurring contemporaneously with or prior to the Closing, whether or not
relating to claims pending on, or asserted after, the Closing. Notwithstanding
the foregoing, nothing in this Section 5.06(a) shall in any way limit or
otherwise restrict any rights the Seller or any of its Affiliates may have
against the Purchaser or Parent or any of their respective Affiliates arising
out of, relating to or in connection with this Agreement or the Ancillary
Agreement and the transactions contemplated hereby or thereby.
(b)From and after the Closing, the Purchaser, on behalf of itself and the
Company and each of the Subsidiaries, hereby releases and forever discharges the
Seller and its Affiliates (and, with respect to the Seller, its stockholders),
and each of their respective individual, joint or mutual, past and present
officers, directors, employees, representatives and agents, successors and
assigns in their respective capacities as such (collectively, the “Seller
Releasees”) from any and all Claims, demands, actions, obligations, contracts,
agreements, debts and Liabilities whatsoever, whether known or unknown,
suspected or unsuspected, both at Law and in equity, which any of the Purchaser,
the Company or any of the Subsidiaries now has, have ever had or may hereafter
have against the respective Seller Releasees by virtue of, or in any manner
related to, any actions or inactions with respect to the Company, the
Subsidiaries or the operation of their Business arising prior to or
contemporaneously with the Closing or on account of or arising out of any such
matter, cause or event occurring contemporaneously with or prior to the Closing,
whether or not relating to claims pending on, or asserted after, the Closing.
Notwithstanding the foregoing, nothing in this Section 5.06(b) shall in any way
limit or otherwise restrict any rights Parent, the Purchaser or any of their
Affiliates may have against the Seller or its Affiliates arising out of,
relating to or in connection with this Agreement or the Ancillary Agreement and
the transactions contemplated hereby or thereby.
SECTION 5.07.    Intercompany Arrangements. At or prior to the Closing, the
Seller shall cause any contract or agreement described in clause (i) of the
definition of “Excluded Contract” to be terminated or otherwise amended or
modified to exclude the Company and the



53

--------------------------------------------------------------------------------




Subsidiaries as a party thereto (with respect to any such contracts or
agreements that constitute Credit Support Instruments, to the extent that Parent
and the Purchaser have satisfied their obligations pursuant to Section 5.10 with
respect thereto and, to such extent, in accordance with Section 5.10). Except as
provided otherwise by Section 5.10, the Seller shall bear all costs and expenses
incurred in connection with any such termination, amendment or modification
described in the immediately preceding sentence. The Intercompany Indebtedness
described in clause (ii) of the definition of Intercompany Indebtedness will be
contributed to equity or forgiven at or prior to the Closing.
SECTION 5.08.    Transition Services. Following the Closing, the Seller shall
provide, or cause to be provided, to the Company and the Subsidiaries certain
services that are currently provided by the Seller and its Affiliates to their
Business, all as more fully set forth in a transition services agreement
substantially in the form attached hereto as Exhibit A (the “Transition Services
Agreement”) to be entered into by the Seller and the Purchaser as of the
Closing.
SECTION 5.09.    Vehicle Leases. At or prior to Closing, (a) Parent and the
Purchaser shall (i) cause each Leased Vehicle to be purchased from the
respective lessor of such Leased Vehicle by the Purchaser or one of its
Affiliates and (ii) cause each such lessor to release the Seller and its
Affiliates, in form and substance reasonably satisfactory to the Seller, from
all obligations with respect to the Leased Vehicles and (b) the Seller shall
cooperate and use reasonable efforts to assist Parent and the Purchaser in
purchasing such Leased Vehicles and obtaining such releases from such lessors.
SECTION 5.10.    Release from Credit Support Instruments.
(a)At or prior to the Closing, the Purchaser and Parent shall use reasonable
efforts (and the Seller shall cooperate and use reasonable efforts to assist
Parent and the Purchaser) to (i) secure the unconditional release, as of the
Closing Date, of the Seller and its Affiliates (including, if applicable, the
Company and Subsidiaries) from the credit support instruments relating to the
Company and the Subsidiaries set forth in Section 5.10(a) of the Disclosure
Schedule and any Additional Credit Support Instruments (collectively, the
“Credit Support Instruments”) and the removal of the Company and Subsidiaries as
parties to the Retained Credit Instruments, including effecting such release and
removal by entering into the alternative arrangements described in the following
clause (ii), and (ii) enter into alternative arrangements (including guarantees
or other credit support) so that Parent and the Purchaser (or an Affiliate of
the Purchaser) or a surety or letter of credit issuer for the benefit of Parent
and the Purchaser shall be solely responsible for the obligations of such Credit
Support Instruments in respect of the Company and the Subsidiaries; provided,
however, that in no event shall reasonable efforts require the Purchaser or its
Affiliates to (A) agree to change the terms of any Material Contract to which
such credit support applies in any manner that is materially adverse to the
Purchaser or any of its Affiliates (including the Company and the Subsidiaries),
(B) agree to any material restriction in the operations of their respective
businesses (including the Business) except for covenants and restrictions that
are



54

--------------------------------------------------------------------------------




customary in connection with such Credit Support Instruments or such other
credit support documentation contemplated by this Section 5.10 or (C) make any
payments or expenditures (other than any payments in respect of and pursuant to
the terms of the replacement parent guarantees, replacement surety bonds or
replacement letters of credit obtained on behalf of Parent and its Affiliates or
other credit support required in connection with surety bonds or letters of
credit of Parent and its Affiliates, including the Company and the Subsidiaries
at and after the Closing), other than immaterial and de minimis payments or
expenditures and ordinary processing and administrative fees and legal and other
professional fees incurred in connection with the alternative arrangements
contemplated by clause (ii) above. All such payments or expenditures incurred in
connection with any alternative arrangements entered into by Parent and the
Purchaser in accordance with Section 5.10(a)(ii) shall be borne by Parent and
the Purchaser. To the extent the parties have been unable to obtain the
unconditional release of the Seller and its Affiliates from the Credit Support
Instruments and the removal of the Company and Subsidiaries as parties to the
Retained Credit Instruments in accordance with clause (i) above prior to the
Closing and the Closing occurs, (x) Parent and the Purchaser shall jointly and
severally indemnify and hold harmless the Seller and its Affiliates from and
against any and all Losses relating to the Company or any Subsidiary in respect
of obligations arising from or relating to such Credit Support Instruments and
(y) the Purchaser and Parent shall continue to use reasonable efforts (and the
Seller shall cooperate and continue to use reasonable efforts to assist Parent
and the Purchaser) to secure such release of the Seller and its Affiliates from
such Credit Support Instruments and the removal of the Company and Subsidiaries
as parties to the Retained Credit Instruments as contemplated by this Section
5.10 as promptly as reasonably practicable.
(b)At or prior to the Closing, the Seller shall use reasonable efforts (and
Parent and the Purchaser shall cooperate and use reasonable efforts to assist
the Seller) to secure the unconditional release, as of the Closing Date, of the
Company and the Subsidiaries from, and the removal, as of the Closing Date, of
the Company and the Subsidiaries as parties to, each of (i) the Seller Credit
Facility and any security, pledge or other agreement entered into by the Company
or any Subsidiary in connection therewith and (ii) the Seller Surety Bond
Facility and other Surety Credit Documents (as defined in the Seller Surety Bond
Facility) other than the Credit Support Instruments (collectively, the “Retained
Credit Instruments”); provided, however, that in no event shall reasonable
efforts require the Seller to make any payments or expenditures, other than
immaterial and de minimis payments or expenditures and ordinary processing and
administrative fees and legal and other professional fees. Any such payments or
expenditures incurred by the Seller in connection with securing the release of
the Company and the Subsidiaries from the Retained Credit Instruments shall be
borne by the Seller. To the extent the parties have been unable to obtain such
release for any Retained Credit Instrument prior to the Closing and the Closing
occurs, (i) the Seller shall indemnify and hold harmless Parent, the Purchaser
and their Affiliates from and against any and all Losses relating to the Seller
and its Affiliates (other than the Company and the Subsidiaries) in respect of
obligations arising from or relating to such Retained Credit Instruments of the
Seller or any of its Affiliates (other than the Company and the Subsidiaries)
and (ii) the Seller shall



55

--------------------------------------------------------------------------------




continue to use reasonable efforts (and Parent and the Purchaser shall cooperate
and continue to use reasonable efforts to assist the Seller) to secure the
unconditional release of the Company and the Subsidiaries from such Retained
Credit Instruments as promptly as reasonably practicable.
(c)In the event that, after the date of this Agreement and prior to the earlier
of the time of the Closing and the termination of this Agreement pursuant to
Article X, the Seller or its Affiliates shall, to the extent permitted in
accordance with Section 5.01(b)(xvii) and in the ordinary course of business and
consistent with past practice, enter into any Additional Credit Support
Instruments that constitute parent guarantees on behalf of or for the benefit of
the Company and the Subsidiaries, the Seller and its Affiliates shall use
reasonable efforts to, to the extent possible, enter into such definitive
agreements or other documentation with respect thereto as shall permit, as of
the Closing Date and without any additional payments or expenditures by the
parties hereto, (i) Parent or the Purchaser (or an Affiliate of the Purchaser)
to assume or otherwise become solely responsible for the obligations of such
Additional Credit Support Instrument in respect of credit support for the
Company and the Subsidiaries and (ii) Seller and its Affiliates (other than the
Company and the Subsidiaries) to be unconditionally released therefrom.
SECTION 5.11.    Director and Officer Indemnification and Insurance.
(a)The Purchaser agrees that all rights to indemnification, advancement of
expenses and exculpation by the Company and Subsidiaries now existing in favor
of each Person who is now, or has been at any time prior to the date hereof or
who becomes prior to the Closing Date, an officer or director of the Company or
any Subsidiary, as provided in the certificate of incorporation or by-laws,
limited liability company agreement or other governing instrument of the Company
or such Subsidiary, as applicable, in each case as in effect on the date of this
Agreement, or pursuant to any other agreements in effect on the date hereof and
disclosed in Section 5.11(a) of the Disclosure Schedule, shall survive the
Closing and shall continue in full force and effect in accordance with their
respective terms.
(b)Parent and the Purchaser shall either (i) cause the Company and the
Subsidiaries to obtain as of the Closing Date “tail” insurance policies with a
claims period of six years from the Closing Date, with aggregate coverage in the
amount set forth in Section 5.11(b) of the Disclosure Schedule, and containing
terms and conditions that are not less advantageous to the directors and
officers of the Company and Subsidiaries, as the policies of directors’ and
officers’ liability insurance maintained by the Seller for the benefit of the
Company or such Subsidiary as in effect on the date of this Agreement (a correct
and complete copy of which has been made available to Parent and the Purchaser),
or (ii) maintain in effect for a period of six years after the Closing Date, for
the benefit of the Company and the Subsidiaries, the policies of directors’ and
officers’ liability insurance currently maintained by Parent or the Purchaser,
as applicable, so long as such policies provide at least the same coverage and
amounts, and contain terms and conditions that are not less advantageous to the
directors and officers of the



56

--------------------------------------------------------------------------------




Company or such Subsidiary, when compared to the insurance maintained by the
Seller for the benefit of the Company or such Subsidiary as in effect on the
date of this Agreement, in each case with respect to claims arising out of or
relating to events which occurred on or prior to the Closing Date (including in
connection with the transactions contemplated by this Agreement).
(c)The obligations of Parent, the Purchaser and the Company and Subsidiaries
under this Section 5.11 shall not be terminated or modified in such a manner as
to adversely affect any director or officer to whom this Section 5.11 applies
without the consent of such affected director or officer (it being expressly
agreed that the directors and officers to whom this Section 5.11 applies shall
be third-party beneficiaries of this Section 5.11, each of whom may enforce the
provisions of this Section 5.11).
(d)In the event that Parent, the Purchaser, the Company or any Subsidiary or any
of their respective successors or assigns (i) consolidates with or merges into
any other Person and shall not be the continuing or surviving corporation or
entity in such consolidation or merger or (ii) transfers all or substantially
all of its properties and assets to any Person, then, in either such case,
proper provision shall be made so that the successors and assigns of Parent, the
Purchaser, the Company or such Subsidiary, as the case may be, shall assume all
of the obligations set forth in this Section 5.11.
SECTION 5.12.    Disclosure Schedule. Inclusion of any item in the Disclosure
Schedule: (a) does not represent a determination by the Seller that such item is
material, nor shall it be deemed to establish a standard of materiality now or
in the future (it being the intent that the Seller shall not be penalized for
having disclosed more than may be required by the applicable provision of this
Agreement), (b) does not represent a determination by the Seller that such item
did not arise in the ordinary course of business and (c) shall not constitute,
or be deemed to be, an admission of liability concerning such item by the
Seller. The information disclosed in each Section of the Disclosure Schedule (i)
is intended to qualify the representations and warranties contained in Article
III of this Agreement referencing or corresponding with such Section of the
Disclosure Schedule, the covenants contained in this Article V referencing or
corresponding with such Section of the Disclosure Schedule, and the other
provisions of this Agreement referencing or corresponding with such Section of
the Disclosure Schedule and (ii) shall not be deemed to expand in any way the
scope of any of such representations, warranties or covenants on the part of the
Seller. Information disclosed in any Section of the Disclosure Schedule shall
constitute disclosure for purposes of each other Section of this Agreement to
the extent that it is reasonably apparent from the face of such disclosure that
such disclosure would also qualify such other Section of this Agreement. Nothing
in the Disclosure Schedule constitutes an admission of any liability or
obligation of the Seller or any of its Affiliates, including the Company or any
of the Subsidiaries, to any third Person, or an admission to any third Person
against the interest of the Seller or any of its Affiliates, including the
Company or any of the Subsidiaries. Any item or information disclosed in the
Disclosure Schedule is provided confidentially on the terms and subject to the
conditions of this Agreement. Prior to the Closing, (A) the Seller shall
reasonably promptly notify the Purchaser if the Seller obtains knowledge that
any of the representations or warranties made by the Seller in this



57

--------------------------------------------------------------------------------




Agreement were not true and correct in all material respects or of any material
errors in, or omissions from, the Disclosure Schedule and (B) Parent and the
Purchaser shall reasonably promptly notify the Seller if any of them obtains
knowledge that any of the representations or warranties made by such party in
this Agreement were not true and correct in all material respects. For the
avoidance of doubt, no disclosure by any party pursuant to this Section 5.12
shall be deemed to amend or supplement the Disclosure Schedule or to prevent or
cure any breach of any representation or warranty and no such disclosure shall
be considered in determining whether any of the conditions set forth in Section
8.02 have been satisfied.
SECTION 5.13.    Rights to Attorney-Client Privileged Communications; Waiver of
Conflicts. It is acknowledged and agreed by all parties, by and on behalf of
themselves and their respective Affiliates, that Duane Morris LLP and Wilkinson
Barker Knauer, LLP (collectively, “Pre-Closing Counsel”) have represented the
interests of the Seller, the Company and the Subsidiaries, as applicable, in
connection with the transactions contemplated by this Agreement. The Purchaser
and Parent, by and on behalf of themselves and their respective Affiliates, and,
subsequent to the Closing, the Company and the Subsidiaries, agree that any
attorney-client privilege, attorney work-product protection, and expectation of
client confidence attaching as a result of Pre-Closing Counsel’s representation
of the Company, any Subsidiary or the Seller in connection with the transactions
contemplated by this Agreement, and all communications, information and
documents covered by such privilege or protection, shall belong exclusively to
and be controlled exclusively by the Seller and such privileges may not be
waived by or on behalf of the Company or any Subsidiary. Notwithstanding the
transfer of Shares as contemplated hereunder, none of such privileges and
protections, communications, information or documents covered by such privileges
or protections shall pass to or be claimed by the Purchaser, Parent, the Company
or any Subsidiary on or after the Closing. Notwithstanding any current or prior
representation of the Company or any Subsidiary by Pre-Closing Counsel, such
Pre-Closing Counsel shall be allowed to represent the Seller and its Affiliates
in existing or future matters or disputes adverse to the Purchaser, Parent, the
Company or any Subsidiary relating to this Agreement or the transactions
contemplated hereby. The Purchaser and Parent, for and on behalf of themselves
and their respective Affiliates, and, on and after the Closing, the Company and
the Subsidiaries, hereby (i) waive any conflicts that may arise in connection
with such representation and (ii) agree that Pre-Closing Counsel may represent
the Seller and its Affiliates in any such matter or dispute, even though the
interests of the Seller or such Affiliate may be directly adverse to the
interest of the Purchaser, Parent and their respective Affiliates, and on and
after the Closing, the Company and the Subsidiaries.
SECTION 5.14.    Closing. From the date hereof until the Closing, each party
hereto shall use reasonable efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Article VIII hereof.
SECTION 5.15.    Further Action. Each of the parties hereto shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper or advisable under applicable Law,
and to execute and deliver such documents and other papers, as may be required
to carry out the provisions of this Agreement



58

--------------------------------------------------------------------------------




and the Ancillary Agreement to which it is a party and consummate and make
effective the transactions contemplated hereby and thereby.
SECTION 5.16.    Exclusivity. From the date of this Agreement until the earlier
of the time of the Closing and the termination of this Agreement pursuant to
Article X, neither the Seller nor any of its Affiliates, officers, employees,
directors, agents or other representatives will (a) solicit, initiate, encourage
or accept any other inquiries, proposals or offers from any Person relating to
an Alternative Acquisition Proposal, (b) participate in any discussions,
conversations, negotiations or other communications with any Person regarding,
or furnish to any Person other than Parent any information with respect to, or
otherwise cooperate in any way, assist or participate in, facilitate or
encourage any effort or attempt by any Person to seek to enter into an
Alternative Acquisition Proposal, or (c) enter into any agreement or arrangement
with any Person for or with respect to any Alternative Acquisition Proposal.
SECTION 5.17.    Non-Competition; Non-Solicitation.
(a)In consideration of the benefits of this Agreement to the Seller and in order
to induce Parent and the Purchaser to enter into this Agreement, the Seller
hereby covenants and agrees that, effective upon the Closing, for a period of
three years following the date of this Agreement, neither the Seller nor any of
its Affiliates shall, without the prior written consent of Parent, directly or
indirectly, own more than 5% of the outstanding Capital Stock of or a
controlling interest in, or manage, operate or act in a similar arrangement for
(in each case, other than solely in the capacity of an owner of 5% or less of
the outstanding Capital Stock of), any other Person that does the following
(collectively, “Competitor Business”): (i) leases, subleases, licenses, grants
an indefeasible right of use, rents or otherwise sells or grants any rights to
use fiber optic cabling or networks, whether as dark fiber or as lit services,
or (ii) offers, sells or provides any bandwidth services (including wavelength
or similar services) or fiber optic networks, in each case to commercial,
non-profit or K-12 customers in any of the counties where the Assets are located
as of the Closing Date as set forth in Section 3.16(c) of the Disclosure
Schedule or any counties adjacent thereto; provided that the restrictions
contained in this Section 5.17(a) shall not restrict the Seller or any of its
Affiliates from (A) performing their obligations under this Agreement or the
Ancillary Agreements, (B) acquiring any Person or business that (x) subject to
the limitation set forth in clause (y) below, primarily provides electric power
or gas utility services (whether organized as a utility, cooperative or
otherwise) or (y) engages in any Competitor Business, so long as such Competitor
Business does not contribute more than 25% of the average of the sum of (1) the
operating income and (2) depreciation and amortization of such acquired Person
or business on a consolidated basis for the two completed fiscal years
immediately preceding the date of the definitive agreement to enter into the
acquisition, (C) engineering, planning, designing, building or maintaining, or
retaining or using any third party to engineer, plan, design, build or maintain,
any asset for use by, or to be owned by, any Person other than the Seller or any
of its Affiliates, (D) managing, operating or acting in a similar arrangement
with respect to any Person in any geographical area other than the counties
where the Assets are located as of the



59

--------------------------------------------------------------------------------




Closing Date as set forth in Section 3.16(c) of the Disclosure Schedule or any
counties adjacent thereto, (E) acquiring any fiber assets pursuant to any lien
rights, customer bankruptcy or other settlement with respect to any planning,
designing, building, construction or maintenance services provided for a
customer or (F) any other services performed for any customer(s) in a Competitor
Business contributing revenues not in excess of $5 million in the aggregate in
any fiscal year of the Seller.
(b)In consideration of the benefits of this Agreement to the Seller and in order
to induce Parent and the Purchaser to enter into this Agreement, the Seller
hereby covenants and agrees that, effective upon the Closing, for a period of
three years following the date of this Agreement, neither the Seller nor any of
its Affiliates shall, without the prior written consent of Parent, directly or
indirectly solicit any officer of the Company or any Subsidiary or any manager
or employee of the Company or any Subsidiary (each, a “Restricted Person”) to
terminate his or her employment with the Company or such Subsidiary.
Notwithstanding the foregoing, the restrictions in the immediately preceding
sentence shall not apply to the placement of general advertisements or the use
of general search firm services with respect to a particular geographic or
technical area, but which are not targeted, directly or indirectly, towards any
Restricted Persons.
(c)The Seller acknowledges and agrees that Parent and the Purchaser, in addition
to any other rights and remedies each such party may have at law or in equity,
shall be entitled to seek an order of specific performance, injunction,
restraining order or such other temporary, preliminary or permanent equitable
relief restraining a breaching party from committing any violation of the
covenants and obligations contained in this Section 5.17, without the necessity
of posting a bond or any other financial assurance. If any provision of this
Section 5.17 shall be adjudged to be excessively broad as to duration,
geographic scope, activity or subject, or is held to be unreasonable, arbitrary,
against public policy or an otherwise unenforceable restriction with respect to
any particular jurisdiction, the parties hereto intend that such provision(s)
shall be deemed modified to the minimum degree necessary to make such
provision(s) valid and enforceable under applicable Law and that such modified
provision(s) shall thereafter be enforced to the fullest extent possible. The
prevailing party shall be entitled to recover from the non-prevailing party or
parties any and all fees, costs and expenses (including reasonable attorneys’
fees) incurred by the prevailing party in any Action to enforce this Section
5.17. The parties acknowledge and agree that (i) the restrictions set forth in
this Section 5.17 are part of the essence of the transactions contemplated by
this Agreement, and (ii) Parent and the Purchaser would not have entered into
this Agreement but for the inclusion of the restrictions set forth in this
Section 5.17. The Seller acknowledges and agrees that the restrictions set forth
in this Section 5.17 are reasonable as to duration, geographic scope, activity
and subject and are necessary to protect the business and financial interest of
Parent and the Purchaser acquired pursuant to this Agreement.
SECTION 5.18.    Excluded Equity Interests. Prior to the Closing, the Seller
shall cause the Company and any applicable Subsidiaries to distribute, transfer
or otherwise



60

--------------------------------------------------------------------------------




convey to the Seller or any Affiliate thereof (other than the Company or any
Subsidiary) all of the Capital Stock owned, directly or indirectly, by the
Company or any such Subsidiary, as applicable, in Nova NextGen Solutions.
SECTION 5.19.    Earnings and Profits. From the date of this Agreement until the
earlier of the time of the Closing and the termination of this Agreement
pursuant to Article X, the Seller shall cause an accounting firm designated by
the Seller and reasonably satisfactory to Parent and the Purchaser (the
“Reporting Firm”) to prepare a report (including reasonably detailed supporting
documentation), prior to Closing, setting forth the Reporting Firm’s calculation
of the amount of Company E&P (the “Company E&P Report”), and Parent and the
Purchaser shall cooperate and use reasonable efforts to assist the Reporting
Firm in preparing such Company E&P Report. The Seller shall direct the Reporting
Firm to provide Parent and the Purchaser a copy of the Company E&P Report
(including the supporting documentation with respect thereto) no later than the
date that is three Business Days prior to the Closing Date. The Seller and
Parent shall each be responsible for 50% of the fees and expenses of the
Reporting Firm with respect to the Company E&P Report. The parties agree to
regularly consult with each other and the Reporting Firm with respect to the
methodologies, assumptions, estimates and conclusions used in the preparation
of, or to be reflected in, the Company E&P Report. Notwithstanding the foregoing
or anything herein to the contrary, the Seller shall have no Liability for any
Losses arising from or relating to the Company E&P Report, the calculation of
Company E&P or the use of or reliance on the Company E&P Report by any of
Parent, the Purchaser and their Affiliates.
ARTICLE VI
EMPLOYEE MATTERS
SECTION 6.01.    Benefits.
(a)As of the Closing Date, each then-current employee of the Company and the
Subsidiaries (a “Transferred Employee”) shall cease to be covered by the Plans
(other than the Company Plans) and shall be covered by the employee benefit
plans of Parent. The medical, dental and health plans of Parent applicable to
each Transferred Employee (A) shall not contain any exclusions for pre-existing
conditions (other than conditions which barred coverage under the corresponding
Plans), (B) shall cover as of the Closing Date each Transferred Employee
(including any dependents) who was covered by a comparable Plan immediately
prior to the Closing Date and (C) shall credit each Transferred Employee for the
plan year of the Seller in which the Closing Date occurs with all deductibles
and co-payments applicable to the portion of such plan year occurring prior to
the Closing Date. In addition, Parent shall grant each Transferred Employee full
credit for all periods of employment with the Seller, the Company and the
Subsidiaries for eligibility, vesting and accrual purposes under the employee
benefit plans of Parent applicable to such Transferred Employee (except that
this sentence shall not obligate Parent to grant benefit accrual service under
any defined benefit pension plan for any period of employment occurring prior to
the Closing Date); provided, however, that such crediting of service shall not
operate to duplicate any benefit to any such employee



61

--------------------------------------------------------------------------------




or the funding for any such benefit. The Seller shall retain, and shall
indemnify Parent and its Affiliates (including after the Closing, the Company
and the Subsidiaries), from and against (x) all Controlled Group Liability
(including, for the avoidance of doubt, all liabilities or potential liabilities
disclosed on Section 3.17(h) of the Disclosure Schedule), and (y) all
liabilities with respect to the Plans (other than the Company Plans), in respect
of each of clauses (x) and (y), regardless of whether arising from or relating
to periods occurring before or after the Closing.
(b)Parent will accept, maintain and pay out, in the ordinary course consistent
with past practice and in accordance with the terms of relevant Plan, the 2015
incentive bonus plans and practices that the Seller and the Company and
Subsidiaries have in place with respect to the applicable participants at the
Company and Subsidiaries (with the cash portion of such Plans paid in cash and
the stock portion to be granted under such plans paid, at Parent’s option, in
cash or Parent stock), provided that the amounts in respect of such Plans have
been reflected in the Financial Statements and accrued as a current liability of
the Company and the Subsidiaries.
(c)Parent will be responsible for any obligation with respect to the Transferred
Employees under the Worker Adjustment and Retraining Notification Act or similar
law, rule or regulation and for any obligations or liabilities relating to any
termination of the Transferred Employees arising or accruing on or after the
Closing Date.
(d)The parties agree that Change of Control Payments in the aggregate amount
determined and calculated in accordance with Section 1.01(v) of the Disclosure
Schedule shall be paid to such employees of the Company or the Subsidiaries, and
in such amounts and in such manner of consideration, as set forth on Section
1.01(v) of the Disclosure Schedule, and the Seller shall take such actions with
respect thereto as are specified on Section 1.01(v) of the Disclosure Schedule;
provided that each such employee who is due to receive any Change of Control
Payment shall be required to enter into a customary release, substantially in
the form set forth in Section 6.01(d) of the Disclosure Schedule, provided by
Parent prior to and in connection with such employee’s receipt of such Change of
Control Payment. Following the Closing Date, Parent and the Purchaser shall, or
shall cause the Company or a Subsidiary to, pay all Change of Control Payments
(except for any Change of Control Payments that were paid at or prior to the
Closing) in full.
(e)The Seller shall cooperate with Parent and the Purchaser and use reasonable
efforts to assist Parent and the Purchaser in their efforts, in connection with
the Closing, to have each Transferred Employee execute and complete the
customary onboarding documentation (including a confidentiality and non-compete
agreement) of Parent and otherwise acknowledge and become bound by Parent’s
customary employment policies that apply to similarly situated employees of
Parent.
(f)Notwithstanding any other provision herein to the contrary, no provision of
this Agreement shall (i) create any third party beneficiary rights or
obligations in any



62

--------------------------------------------------------------------------------




person (including for the avoidance of doubt any Transferred Employee) other
than the parties hereto or any right to employment or continued employment or to
a particular term or condition of employment with Parent or any of its
Affiliates, (ii) be construed or deemed to establish, amend or modify any
benefit or compensation plan, program, agreement, contract, policy or
arrangement, or (iii) limit the ability of Parent or any of its Affiliates to
amend, modify or terminate any benefit or compensation plan, program, agreement,
contract, policy or arrangement at any time assumed, established, sponsored or
maintained by any of them.
ARTICLE VII
TAX MATTERS
SECTION 7.01.    Indemnity.
(a)The Seller agrees to indemnify and hold harmless Parent, the Purchaser, the
Company and each Subsidiary from and against any and all Losses arising out of
or resulting from Excluded Taxes.
(b)Where permitted by applicable Law, the Seller and the Purchaser agree to
cause the Company and each Subsidiary to terminate its taxable period as of the
end of the Closing Date. In the case of Taxes that are payable with respect to a
Straddle Period, the portion of any such Tax that is allocable to the portion of
the Straddle Period ending on the Closing Date shall be:
(i)in the case of Taxes imposed on a periodic basis with respect to the assets
of the Company or a Subsidiary (e.g., property Taxes), deemed to be the amount
of such Taxes for the entire period (or, in the case of such Taxes determined on
an arrears basis, the amount of such Taxes for the immediately preceding
period), multiplied by a fraction the numerator of which is the number of
calendar days in the period ending on the Closing Date and the denominator of
which is the number of calendar days in the entire Straddle Period.
(ii)in the case of any other Taxes (including any Taxes based upon income,
receipts or payroll but other than Conveyance Taxes, which are the subject of
Section 7.07), deemed equal to the amount which would be payable if the taxable
year ended on the Closing Date. In the case of any Tax based upon or measured by
capital (including net worth or long-term debt) or intangibles, any amount
thereof required to be allocated under this Section 7.01(b) shall be computed by
reference to the level of such items on the Closing Date. All determinations
necessary to effect the foregoing allocations shall be made in a manner
consistent with prior practice of the Company and the Subsidiaries.
(iii)Notwithstanding anything to the contrary herein, the amount of any expenses
or costs (including any compensation or bonuses) incurred by the Company and the
Subsidiaries in connection with the consummation of the



63

--------------------------------------------------------------------------------




transactions contemplated under this Agreement, in each case to the extent
deductible under applicable Law, shall be taken as a deduction on the Tax
Returns filed by or with respect to the Company and Subsidiaries for the taxable
period ending on the Closing Date and, in the case of any Tax Returns filed for
a Straddle Period, such deductions shall be allocable to the portion of the
Straddle Period ending on the Closing Date. For this purpose, the safe harbor of
Revenue Procedure 2011-29, 2011-18 IRB 746 shall be applied in determining the
deductible amount of “success-based fees.”
(c)Notwithstanding anything to the contrary contained in this Agreement, (i) the
Seller shall not be liable for any claim for indemnification for Non-Income
Taxes pursuant to Section 7.01(a), unless and until the aggregate amount of
Non-Income Taxes which may be recovered from the Seller equals or exceeds
$100,000 whereupon Parent, the Purchaser, the Company and the Subsidiaries shall
be entitled to indemnification only to the extent of the amount, if any, that
exceeds $100,000, (ii) the Seller shall not be liable for any claim for
indemnification for Taxes attributable to actions taken by, or at the direction
of, Parent, the Purchaser or any of their Affiliates that are effective on the
Closing Date and not contemplated by this Agreement and (iii) the maximum amount
of Excluded Taxes (other than any Taxes of the Seller or any consolidated
combined, unitary, affiliated or similar group of which the Seller is the common
parent) which may be recovered from the Seller under Section 7.01(a) shall be an
amount equal to 25% of the Purchase Price and, in the case of any Taxes of the
Seller or any consolidated, combined, unitary, affiliated or similar group of
which the Seller is the common parent, shall be the Purchase Price.
(d)The Purchaser agrees to indemnify and hold harmless the Seller and its
Affiliates against Taxes of the Company and the Subsidiaries for any
Post-Closing Period and, with respect to any Straddle Period, any such Taxes
that are allocable to the portion of the Straddle Period beginning after the
Closing Date as determined under Section 7.01(b), in each case except for Taxes
for which the Seller is obligated to indemnify Parent, the Purchaser, the
Company or a Subsidiary under Section 7.01(a).
SECTION 7.02.    Returns and Payments.
(a)After the Closing, the Seller, at its sole expense, shall prepare and file or
otherwise furnish in proper form to the appropriate Governmental Authority (or
cause to be prepared and filed or so furnished) in a timely manner all Tax
Returns (including Income Tax Returns) that are not Stand-Alone Returns for any
Pre-Closing Period and any Straddle Period and all Income Tax Returns that are
Stand-Alone Returns for any Pre-Closing Period, in each case relating to the
Company and the Subsidiaries that are required to be filed after the Closing
Date (taking into account applicable extensions). Except as otherwise required
by applicable Law, such Tax Returns of the Company and the Subsidiaries (or, in
the case of any Tax Return filed on a consolidated, combined, unitary or
affiliated basis, with respect to the portion of any such return related to the
Company and the Subsidiaries) shall be prepared in a manner consistent with past



64

--------------------------------------------------------------------------------




practices employed with respect to the Seller, the Company and the Subsidiaries.
With respect to any Income Tax Return that is a Stand-Alone Return, the Seller
shall provide the Purchaser and its authorized representatives with a copy of
such completed Stand-Alone Return, together with appropriate supporting
information and schedules at least 20 Business Days prior to the due date
(including any extension thereof) for the filing of such Stand-Alone Return, and
the Purchaser and its authorized representatives shall have the right to review
and comment on such Stand-Alone Return prior to the filing of such Stand-Alone
Return, provided that in the case of a Stand-Alone Return that is due within 30
Business Days after the Closing Date (including extensions thereof), the Seller
shall provide a copy of such Stand-Alone Return (along with supporting
information and schedules) and the Purchaser shall review and comment, as soon
as practical before the filing due date. If the Seller and the Purchaser are
unable to agree with respect to comments made by the Purchaser, the Seller and
the Purchaser shall submit any such dispute to the Independent Accounting Firm
which shall resolve any such dispute, and the decision of the Independent
Accounting Firm shall be final, conclusive and binding. If the Independent
Accounting Firm is unable to resolve the dispute at least three Business Days
prior to the filing due date of the Stand-Alone Return at issue, such
Stand-Alone Return shall be filed as prepared by the Seller, subject to
subsequent amendment as may be necessary to reflect the decision of the
Independent Accounting Firm and the obligations of the parties hereunder shall
be appropriately adjusted. The fees and expenses of the Independent Accounting
Firm shall be paid one-half by the Seller and one-half by the Purchaser.
(b)Except as otherwise provided in Section 7.02(a), the Purchaser (or, if
applicable, Parent), at its sole expense, shall prepare and file or otherwise
furnish in proper form to the appropriate Governmental Authority (or cause to be
prepared and filed or so furnished) in a timely manner all other Tax Returns
relating to the Company and the Subsidiaries for any Pre-Closing Period or any
Straddle Period that are required to be filed after the Closing Date taking into
account applicable extensions (for the avoidance of doubt, such Tax Returns
shall not include any Tax Return filed by a consolidated, combined, unitary or
affiliated group that includes the Seller or any of its Affiliates (other than
the Subsidiaries), on the one hand, and the Company or any of its Subsidiaries,
on the other hand). Except to the extent otherwise required under applicable
Law, such Tax Returns described under this Section 7.02(b) shall be prepared in
a manner consistent with past practices employed with respect to the Company and
the Subsidiaries. The Purchaser shall provide the Seller and its authorized
representatives with a copy of such completed Tax Returns and, if applicable, a
statement certifying the amount of Tax shown on such Tax Return that is
allocable to the Seller pursuant to Section 7.01, together with appropriate
supporting information and schedules at least 20 Business Days prior to the due
date (including any extension thereof) for the filing of such Tax Return, and
the Seller and its authorized representatives shall have the right to review and
comment on such Tax Return and statement prior to the filing of such Tax Return,
provided that in the case of a Tax Return that is due within 30 Business Days
after the Closing Date (including extensions thereof), the Purchaser shall
provide a copy of such Tax Return (along with supporting information and
schedules) and statement and the Seller shall



65

--------------------------------------------------------------------------------




review and comment, as soon as practical before the filing due date. If the
Seller and the Purchaser are unable to agree with respect to comments made by
the Seller, the Seller and the Purchaser shall submit any such dispute to the
Independent Accounting Firm which shall resolve any such dispute and the
decision of the Independent Accounting Firm shall be final, conclusive and
binding. If the Independent Accounting Firm is unable to resolve the dispute at
least three Business Days prior to the filing due date of the Tax Return at
issue, such Tax Return shall be filed as prepared by the Purchaser (or Parent),
subject to subsequent amendment as may be necessary to reflect the decision of
the Independent Accounting Firm and the obligations of the parties hereunder
shall be appropriately adjusted. The fees and expenses of the Independent
Accounting Firm shall be paid one-half by the Seller and one-half by the
Purchaser.
(c)The Seller shall pay, or cause to be paid, all unpaid Taxes shown due and
payable (as agreed to by the Seller and the Purchaser or as determined by the
Independent Accounting Firm, as the case may be) on any Tax Returns prepared and
filed by the Seller pursuant to Section 7.02(a) with respect to the Company and
the Subsidiaries. The Purchaser shall pay, or cause to be paid, all unpaid Taxes
shown due and payable (as agreed to by the Seller and the Purchaser or as
determined by the Independent Accounting Firm, as the case may be) on Tax
Returns prepared and filed by the Purchaser (or Parent) pursuant to Section
7.02(b) with respect to the Company and the Subsidiaries (subject to its right
of indemnification from the Seller by the date set forth in Section 7.05 for
Taxes for a Pre-Closing Period or, in the case of a Straddle Period, allocable
to the portion of the period ending on the Closing Date pursuant to Section
7.01(a) and Section 7.01(b), provided that the limitations of Section 7.01(c)
shall not apply).
SECTION 7.03.    Refunds. Any Tax refund or overpayment (including any interest
with respect thereto) relating to the Company or any Subsidiary for any
Pre-Closing Period, including the portion of any such refund or overpayment
attributable to Taxes that are allocable to the pre-Closing portion of any
Straddle Period under Section 7.01(b), shall be the property of the Seller, and
if received by, or credited to, the Purchaser, an Affiliate of the Purchaser,
the Company or any Subsidiary shall be paid over promptly to the Seller (net of
any income Taxes or other expenses incurred with respect to the receipt or
realization of such refund or overpayment). Notwithstanding the foregoing, any
Tax refund (or equivalent benefit to the Seller through a reduction in Tax
liability) for any Pre-Closing Period arising out of the carryback of a loss,
credit or other Tax attribute arising or incurred by the Company or any
Subsidiary in any Post-Closing Period, which under applicable Law is required to
be carried back to a Pre-Closing Period, shall be the property of the Purchaser
and, if received by the Seller or an Affiliate of the Seller, shall be paid over
promptly to the Purchaser (net of any income Taxes or other expenses incurred
with respect to the receipt or realization of such refund or overpayment).
Unless otherwise required under applicable Law, the Purchaser shall, and shall
cause the Company and Subsidiaries, not to carry back any loss, credit or other
Tax attribute arising or incurred by the Company or any Subsidiary in any
Post-Closing Period to a Pre-Closing Period.



66

--------------------------------------------------------------------------------




SECTION 7.04.    Contests.
(a)After the Closing, the Purchaser shall promptly notify the Seller in writing
of any written notice of the commencement of any Action or proposed assessment
or Claim made against, or with respect to, the Purchaser, its Affiliates or the
Company or any Subsidiary which (i) relates to a Pre-Closing Period or a
Straddle Period of the Company or any Subsidiary or (ii) if determined adversely
to the taxpayer, could be grounds for indemnification under this Article VII (a
“Tax Action”); provided, however, that the failure to give such notice will not
affect the Purchaser’s right to indemnification under this Article VII except to
the extent that such failure prejudices the Seller.
(b)In the case of a Tax Action (other than a Tax Action that relates to a
Straddle Period with respect to a Stand-Alone Return), the Seller (and its
authorized representatives) shall have the right, at its expense, to control the
conduct of the Tax Action; the Purchaser (and its authorized representatives)
may also, at its expense, participate in, but not control, any such Tax Action
that is solely related to a Stand-Alone Return and, if the Seller does not
assume the defense of a Tax Action, the Purchaser (or its authorized
representative) may defend the same in such manner as it may deem appropriate.
In the case of a Tax Action that relates to a Straddle Period with respect to a
Stand-Alone Return, the Purchaser (and its authorized representatives) shall
have the right, at its expense, to control the Tax Action; the Seller (and its
authorized representatives) may also, at its expense, participate in, but not
control, any such Tax Action and, if the Purchaser (or its authorized
representative) does not assume the defense of any such Tax Action, the Seller
(and its authorized representatives) may defend the same in such manner as it
may deem appropriate.
(c)Notwithstanding anything to the contrary in this Section 7.04, with respect
to any taxable period that begins before the Closing Date, neither the Purchaser
nor the Seller shall enter into any compromise or agree to settle any Tax Action
which would adversely affect the other party for such taxable period or a
subsequent taxable period without the written consent of the other party, which
consent may not be unreasonably withheld, conditioned or delayed. The Purchaser
and the Seller agree to cooperate, and the Purchaser agrees to cause the Company
and the Subsidiaries to cooperate, in the defense against or compromise of any
Tax Action.
SECTION 7.05.    Time of Payment. Payment by the Seller of any amounts due under
this Article VII in respect of Taxes shall be made at least three Business Days
before the due date of the applicable Tax Return required to be filed by Parent
or the Purchaser pursuant to Section 7.02(b) for which the Seller is responsible
under Section 7.01(a) and Section 7.01(b) or within ten Business Days following
an agreement between the Seller and the Purchaser that an indemnity amount is
payable, a non-appealable final assessment of a Tax by a Governmental Authority,
or a “determination” as defined in Section 1313(a) of the Code.
SECTION 7.06.    Tax Cooperation and Exchange of Information. The Seller and the
Purchaser shall provide each other with such cooperation and information as
either of them reasonably may request of the other (and the Purchaser shall
cause the Company and the



67

--------------------------------------------------------------------------------




Subsidiaries to provide such cooperation and information) in (a) filing any Tax
Return, amended Tax Return or claim for refund, (b) determining a liability for
Taxes or a right to a refund of Taxes, or (c) participating in or conducting any
audit or other proceeding in respect of Taxes. Such cooperation and information
shall include providing copies of relevant Tax Returns or portions thereof to
the extent related to the Company and the Subsidiaries, together with related
work papers and documents relating to rulings or other determinations by
Governmental Authorities. The Seller and the Purchaser shall make themselves
(and their respective employees) reasonably available on a mutually convenient
basis to provide explanations of any documents or information provided under
this Section 7.06. Notwithstanding anything to the contrary in Section 5.02,
each of the Seller and the Purchaser shall retain all Tax Returns, work papers
and all material records or other documents in its possession (or in the
possession of its Affiliates) relating to Tax matters of the Company or any
Subsidiary for any taxable period that includes the Closing Date and for all
prior taxable periods until the later of (i) the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions and (ii) six years following the due date
(without extension) for such Tax Returns. After such time, before the Seller or
the Purchaser shall dispose of any such documents in its possession (or in the
possession of its Affiliates), the other party shall be given an opportunity,
after 90 days prior written notice, to remove and retain all or any part of such
documents that relate solely to the Company and the Subsidiaries as such other
party may select (at such other party’s expense). Any information obtained under
this Section 7.06 shall be kept confidential, except as may be otherwise
necessary in connection with the filing of Tax Returns or claims for refund or
handling a Tax Action.
SECTION 7.07.    Conveyance Taxes. Any Conveyance Taxes imposed in connection
with the transactions contemplated by this Agreement shall be borne 50% by the
Purchaser and 50% by the Seller as Reimbursable Expenses. The parties will
cooperate to file all necessary Tax Returns and other documentation with respect
to all such Conveyance Taxes and, if required by applicable Laws, will join in
the execution of any such Tax Returns and other documentation. The parties shall
take any reasonable action that may be available to reduce or eliminate any
Conveyance Taxes.
SECTION 7.08.    No Section 338 Election. The Purchaser and the Seller agree
that no election shall be made under Sections 338(g) or Section 338(h)(10) of
the Code with respect to the sale of the Shares under this Agreement, nor shall
any similar elections be made under applicable state or local Laws.
SECTION 7.09.    Miscellaneous.
(a)The Seller and the Purchaser agree to treat all payments made by either of
them to or for the benefit of the other (including any payments to the Company
or any Subsidiary) under this Article VII, under other indemnity provisions of
this Agreement and for any misrepresentations or breaches of warranties or
covenants as adjustments to the Purchase Price or, if applicable, as capital
contributions from the Seller to the Company immediately prior to the Closing
for Tax purposes and that such treatment shall govern for purposes hereof.



68

--------------------------------------------------------------------------------




(b)All payments payable under any Tax sharing agreement or arrangement between
the Seller and the Company or any Subsidiary for any taxable period ending on or
prior to the Closing Date shall be calculated on a basis consistent with past
practice and shall be payable in full prior to the Closing. Any such Tax sharing
agreement or arrangement between the Seller and the Company or any Subsidiary
shall be terminated on or prior to the Closing.
(c)Notwithstanding any provisions in this Agreement to the contrary, the
obligations of the Seller to indemnify and hold harmless Parent, the Purchaser,
the Company and the Subsidiaries pursuant to this Article VII, and the
representations and warranties dealing with Tax matters, including those
contained in Section 3.19, shall terminate at the close of business on the 30th
day following the expiration of the applicable statute of limitations with
respect to the Tax liabilities in question (giving effect to any waiver,
mitigation or extension thereof). If written notice of a claim has been given to
the Seller in good faith prior to the expiration of the relevant obligation,
representation or warranty described in the immediately preceding sentence, then
the relevant obligation, representation or warranty shall survive as to such
claim, until such claim has been finally resolved.
(d)Except as otherwise required under this Agreement, applicable Law, or in
settlement of a Tax audit or similar proceeding initiated by a Governmental
Authority, none of Parent, the Purchaser, their Affiliates, the Company and the
Subsidiaries shall amend any Tax Return (or file an original Tax Return) of the
Company or any Subsidiary with respect to a Pre-Closing Period or Straddle
Period.
(e)None of Parent, the Purchaser, their Affiliates, the Company and the
Subsidiaries shall make, revoke or modify any Tax election of the Company or any
Subsidiary with respect to any Pre-Closing Period or any Straddle Period to the
extent such action could reasonably be expected to increase the Seller’s
liability (including under this Agreement).
(f)Notwithstanding anything to the contrary in this Agreement, the rights and
obligations of the parties with respect to indemnification for any and all Tax
matters shall be governed solely by this Article VII; provided, however, that
Section 9.07 shall apply to this Article VII.
ARTICLE VIII
CONDITIONS TO CLOSING
SECTION 8.01.    Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:
(a)Representations, Warranties and Covenants. (i) The Purchaser Fundamental
Representations shall be true and correct (without regard to the terms



69

--------------------------------------------------------------------------------




“material,” “material adverse effect” and other similar qualifications based
upon materiality) in all material respects as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be so
true and correct in all material respects as of that specified date), (ii) the
other representations and warranties of the Purchaser or Parent contained in
this Agreement shall be true and correct (without regard to the terms
“material,” “material adverse effect” and other similar qualifications based
upon materiality) in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be so true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not,
individually or in the aggregate, have a material adverse effect on the
Purchaser’s or Parent’s ability to consummate the transactions contemplated
hereby and (iii) the covenants and agreements contained in this Agreement to be
complied with by Parent or the Purchaser on or before the Closing shall have
been complied with in all material respects;
(b)HSR Act. Any waiting period (and any extension thereof) under the HSR Act
applicable to the purchase of the Shares contemplated by this Agreement shall
have expired or shall have been terminated;
(c)Approvals of Governmental Authorities. The FCC/State PUC Approvals and other
approvals required to be obtained from a Governmental Authority in connection
with the Closing, as set forth in Section 8.01(c)(i) of the Disclosure Schedule
(collectively, the “Closing Approvals”), shall have been obtained, and, with
respect to the other FCC/State PUC Approvals and other approvals set forth in
Section 8.01(c)(ii) of the Disclosure Schedule (collectively, the “Additional
Approvals”), such Additional Approvals shall have been obtained or, if not
obtained, the Communications License, Permit or other right related to such
Additional Approvals shall have been withdrawn or terminated;
(d)No Proceeding or Litigation. No Action shall have been (i) threatened in
writing by any Governmental Authority or (ii) commenced by any Governmental
Authority, in each case, that threatens or seeks, respectively, to impose any
conditions, Liabilities, restrictions or requirements (including the taking of,
or requirement to omit the taking of, actions) that has resulted in, or would
reasonably be expected to result in, any Governmental Order (whether temporary,
preliminary or permanent) having any of the effects set forth in clauses (i),
(ii) or (iii) of Section 5.04(b);
(e)No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order (whether temporary,
preliminary or permanent) that prevents, prohibits or makes illegal the purchase
of the Shares contemplated by this Agreement;
(f)Purchase Price. The Purchaser shall have delivered the Purchase Price by wire
transfer in immediately available funds to the Purchase Price Bank Account; and



70

--------------------------------------------------------------------------------




(g)Credit Support Instruments. The Seller and each of its Affiliates, as
applicable, shall have been released from the Credit Support Instruments and the
Company and the Subsidiaries, as applicable, shall have been released and
removed as parties from each of the Retained Credit Instruments, in each case as
contemplated by Section 5.10.
SECTION 8.02.    Conditions to Obligations of Parent and the Purchaser. The
obligations of Parent and the Purchaser to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or written
waiver, at or prior to the Closing, of each of the following conditions:
(a)Representations, Warranties and Covenants. (i) The Seller Fundamental
Representations and the representations and warranties of the Seller contained
in Section 3.07 (Financial Information) shall be true and correct (without
regard to the terms “material,” “Material Adverse Effect” and other similar
qualifications based upon materiality) in all material respects as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, which shall be so true and correct in all material respects as of that
specified date), (ii) the representations and warranties of the Seller contained
in Section 3.08 (Absence of Undisclosed Liabilities) shall be true and correct
in all material respects (except with respect to clause (c) of Section 3.08,
which shall be true and correct in all respects) as of the Closing Date with the
same effect as though made at and as of such date, (iii) the other
representations and warranties of the Seller contained in Article III of this
Agreement shall be true and correct (without regard to the terms “material,”
“Material Adverse Effect” and other similar qualifications based upon
materiality) in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be so true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not,
individually or in the aggregate, have a Material Adverse Effect, and (iv) the
covenants and agreements contained in this Agreement to be complied with by the
Seller on or before the Closing shall have been complied with in all material
respects;
(b)HSR Act. Any waiting period (and any extension thereof) under the HSR Act
applicable to the purchase of the Shares contemplated by this Agreement shall
have expired or shall have been terminated;
(c)Approvals of Governmental Authorities. The Closing Approvals shall have been
obtained and the Additional Approvals shall have been obtained or, if not
obtained, the Communications License, Permit or other right related to such
Additional Approvals shall have been withdrawn or terminated;
(d)No Proceeding or Litigation. No Action shall have been (i) threatened in
writing by any Governmental Authority or (ii) commenced by any Governmental
Authority, in each case, that threatens or seeks, respectively, to impose any
conditions, Liabilities, restrictions or requirements (including the taking of,
or requirement to omit



71

--------------------------------------------------------------------------------




the taking of, actions) that has resulted in, or would reasonably be expected to
result in, any Governmental Order (whether temporary, preliminary or permanent)
having any of the effects set forth in clauses (i), (ii) or (iii) of
Section 5.04(b);
(e)No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order (whether temporary,
preliminary or permanent) that prevents, prohibits or makes illegal the purchase
of the Shares contemplated by this Agreement;
(f)No Material Adverse Effect. No event or events shall have occurred since the
date of this Agreement which, individually or in the aggregate, have had a
Material Adverse Effect; and
(g)Credit Support Instruments. The Seller and each of its Affiliates, as
applicable, shall have been released from the Credit Support Instruments and the
Company and the Subsidiaries, as applicable, shall have been released and
removed as parties from each of the Retained Credit Instruments, in each case as
contemplated by Section 5.10.
SECTION 8.03.    Frustration of Closing Conditions. None of the Seller, Parent
or the Purchaser may rely on the failure of any condition set forth in Section
8.01 or Section 8.02, as the case may be, to be satisfied if such failure was
caused by such party’s failure to comply with the terms of this Agreement,
including Section 5.04 and Section 5.10.
ARTICLE IX
INDEMNIFICATION
SECTION 9.01.    Survival of Representations and Warranties.
(a)The representations and warranties of the Seller contained in this Agreement
shall survive the Closing until the first anniversary of the Closing Date;
provided, however, that (i) the Seller Fundamental Representations shall survive
indefinitely, (ii) the representations and warranties contained in Section 3.19
(Taxes) shall survive as provided in Section 7.09(c), (iii) the representations
and warranties contained in Section 3.12 (Environmental Matters) and Section
3.17(e) (Employee Benefit Matters - Absence of Certain Liabilities and Events)
shall survive until the second anniversary of the Closing and (iv) the
representations and warranties contained in Section 3.07 (Financial
Information), Section 3.08 (Absence of Undisclosed Liabilities) and Section 3.11
(Compliance with Laws; Permits) shall survive until 18 months after the Closing
Date. If written notice of a claim has been given by the Purchaser to the Seller
in accordance with the terms of this Agreement and in good faith prior to the
expiration of the applicable representations and warranties, then the relevant
representations and warranties shall survive as to such claim, until such claim
has been finally resolved.



72

--------------------------------------------------------------------------------




(b)The representations and warranties of the Purchaser and Parent contained in
this Agreement shall survive the Closing until the first anniversary of the
Closing Date; provided, however, that the Purchaser Fundamental Representations
shall survive indefinitely. If written notice of a claim has been given by the
Seller to Parent or the Purchaser in accordance with the terms of this Agreement
and in good faith prior to the expiration of the applicable representations and
warranties, then the relevant representations and warranties shall survive as to
such claim, until such claim has been finally resolved.
SECTION 9.02.    Indemnification by the Seller. The Seller shall indemnify and
hold harmless the Purchaser, Parent and their Affiliates, officers, directors,
employees, agents, successors and assigns (each a “Purchaser Indemnified Party”)
from and against any and all Liabilities, losses, damages, claims, out-of-pocket
costs and expenses, interest, awards, judgments and penalties (including
attorneys’ and consultants’ fees and expenses) actually suffered or incurred by
them (including any Action brought or otherwise initiated by any of them)
(hereinafter a “Loss”) arising out of or resulting from:
(a)the breach as of the date hereof or as of the Closing Date of any
representation or warranty made by the Seller contained in this Agreement or in
any certificate delivered by the Seller hereunder (it being agreed that for
purposes of determining the amount of any Loss with respect thereto, all such
representations and warranties of the Seller (other than the Seller Fundamental
Representations and Section 3.09(b) and with respect to the scope of any
disclosures required on the Disclosure Schedule) that are qualified as to
materiality shall be deemed to be not so qualified);
(b)the breach of any covenant or agreement by the Seller contained in this
Agreement or the Ancillary Agreement; or
(c)Nova NextGen Solutions, whether arising prior to, on or after the Closing
Date; provided that, for the avoidance of doubt, the Seller shall not be liable
pursuant to this Section 9.02(c) for any Liabilities or Losses resulting from
the ownership or operation of the Business by Parent and its Affiliates
(including the Company and the Subsidiaries) after the Closing (including any
such Liabilities or Losses that (i) relate to or result from any breach,
default, violation or occurrence occurring after the Closing or arising from an
event, circumstance or condition occurring or existing after the Closing that
did not exist prior to the Closing, (ii) relate to a warranty or indemnity for
which the underlying circumstances relating to the warranty or indemnity claim
arose after the Closing, (iii) accrue or relate to the operations of the
Business after the Closing, or (iv) are required to be performed after the
Closing (and are not required to be performed on or prior to the Closing Date
and did not arise from an event, circumstance or condition occurring or existing
prior to the Closing)).
To the extent that the Seller’s undertakings set forth in this Section 9.02 may
be unenforceable, the Seller shall contribute the maximum amount (subject to
Section 9.04) that it is permitted to contribute under applicable Law to the
payment and satisfaction of all such Losses incurred by the Purchaser
Indemnified Parties.



73

--------------------------------------------------------------------------------




SECTION 9.03.    Indemnification by the Purchaser. The Purchaser and Parent,
jointly and severally, shall indemnify and hold harmless the Seller and its
Affiliates and stockholders and the Seller’s and its Affiliates’ respective
officers, directors, employees, agents, successors and assigns (each a “Seller
Indemnified Party”) from and against any and all Losses arising out of or
resulting from:
(a)the breach as of the date hereof or as of the Closing Date of any
representation or warranty made by the Purchaser or Parent contained in this
Agreement or in any certificate delivered by the Purchaser or Parent hereunder
(it being agreed that for purposes of determining the amount of any Loss with
respect thereto, all such representations and warranties of the Purchaser or
Parent (other than the Purchaser Fundamental Representations) that are qualified
as to materiality shall be deemed to be not so qualified);
(b)the breach of any covenant or agreement by the Purchaser or Parent contained
in this Agreement or the Ancillary Agreement; or
(c)any use by Parent, the Purchaser or their Affiliates (including the Company
and the Subsidiaries) of the Retained Names after the Closing, except for claims
that the Retained Names infringe the Intellectual Property of any third party.
To the extent that the Purchaser’s and Parent’s undertakings set forth in this
Section 9.03 may be unenforceable, each of the Purchaser and Parent shall
contribute the maximum amount (subject to Section 9.04) that it is permitted to
contribute under applicable Law to the payment and satisfaction of all such
Losses incurred by the Seller Indemnified Parties.
SECTION 9.04.    Limits on Indemnification. Notwithstanding anything to the
contrary contained in this Agreement: (a) an Indemnifying Party shall not be
liable for any claim for indemnification pursuant to Section 9.02(a) or Section
9.03(a) (other than indemnification in respect of Seller Fundamental
Representations or Purchaser Fundamental Representations, respectively) unless
and until the aggregate amount of indemnifiable Losses which may be recovered
from the Indemnifying Party equals or exceeds $7.5 million, whereupon the
Indemnifying Party shall not be liable for indemnification except to the extent
that the aggregate amount of such Losses exceeds $7.5 million; (b) the maximum
amount of indemnifiable Losses which may be recovered from an Indemnifying Party
arising out of or resulting from the causes set forth in Section 9.02(a) or
Section 9.03(a) (other than indemnification in respect of Seller Fundamental
Representations or Purchaser Fundamental Representations, respectively) as the
case may be, shall be an amount equal to 7.5% of the Purchase Price; (c) the
maximum amount of indemnifiable Losses which may be recovered from an
Indemnifying Party arising out of or resulting from the causes set forth in
Section 9.02(a) or Section 9.03(a) for indemnification in respect of Seller
Fundamental Representations or Purchaser Fundamental Representations,
respectively, as the case may be, shall be an amount equal to the Purchase
Price; (d) an Indemnifying Party shall not be liable for any Losses pursuant to
Section 9.02(a) or Section 9.03(a), other than for indemnifiable Losses in
excess of $50,000 resulting from a single claim or aggregate claims arising from
the same facts, event or circumstances; and (e) the maximum amount of
indemnifiable Losses which may be recovered



74

--------------------------------------------------------------------------------




from an Indemnifying Party arising out of or resulting from the causes set forth
in Section 9.02 or Section 9.03, as the case may be, shall be an amount equal to
the Purchase Price. Notwithstanding the foregoing, the provisions of this
Section 9.04 shall not apply to indemnification in respect of the obligations of
the parties pursuant to Section 5.10.
SECTION 9.05.    Notice of Loss; Third Party Claims.
(a)An Indemnified Party shall give the Indemnifying Party notice of any matter
that an Indemnified Party has determined has given or could give rise to a right
of indemnification under this Agreement, within 30 days of such determination,
stating the amount of the Loss, if known, and method of computation thereof, and
containing a reference to the provisions of this Agreement in respect of which
such right of indemnification is claimed or arises.
(b)If an Indemnified Party shall receive notice of any Action, audit, demand or
assessment (each, a “Third Party Claim”) against it or which may give rise to a
claim for Loss under this Article IX, promptly, but in no event later than 30
days after the receipt of such notice, the Indemnified Party shall give the
Indemnifying Party notice of such Third Party Claim; provided, however, that the
failure to provide such notice shall not release the Indemnifying Party from any
of its obligations under this Article IX except to the extent that the
Indemnifying Party is prejudiced by such failure and shall not relieve the
Indemnifying Party from any other obligation or Liability that it may have to
any Indemnified Party otherwise than under this Article IX. If the Indemnifying
Party acknowledges in writing its obligation to indemnify the Indemnified Party
hereunder against any Losses that may result from such Third Party Claim, then
the Indemnifying Party shall be entitled to assume and control the defense of
such Third Party Claim at its expense and through counsel of its choice if it
gives notice of its intention to do so to the Indemnified Party within 30 days
of the receipt of notice from the Indemnified Party of such Third Party Claim;
provided, however, that if there exists a conflict of interest that the
Indemnified Party’s outside counsel shall have advised the Indemnified Party
would make it inappropriate for the same counsel to represent both the
Indemnified Party and the Indemnifying Party, then the Indemnified Party shall
be entitled to retain its own counsel in each jurisdiction for which the
Indemnified Party so determines counsel is required, at the expense of the
Indemnifying Party; provided, however, that the Indemnifying Party will not be
required to pay the fees and disbursements of more than one counsel for all
Indemnified Parties in any jurisdiction in any single Action. In the event that
the Indemnifying Party exercises the right to undertake any such defense against
any such Third Party Claim as provided above, the Indemnified Party shall
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party, during normal business hours and on reasonable advance
notice, and at the Indemnifying Party’s expense, all witnesses, pertinent
records, materials and information in the Indemnified Party’s possession or
under the Indemnified Party’s control relating thereto as is reasonably required
by the Indemnifying Party. If the Indemnifying Party elects to direct the
defense of any such claim or proceeding, then the Indemnifying Party shall have
the right to settle any Third Party Claim (i) (A) for which



75

--------------------------------------------------------------------------------




it obtains a full release of the Indemnified Party in respect of such Third
Party Claim and (B) which settlement does not impose upon any Indemnified Party
any injunctive or equitable relief (other than any immaterial injunctive or
equitable relief that is merely incidental to a primary obligation for monetary
damages), or (ii) to which settlement the Indemnified Party consents in writing
(not to be unreasonably withheld, conditioned or delayed). If, within 30 days
after the receipt of the notice of such Third Party Claim, the Indemnifying
Party does not notify the Indemnified Party that it elects to undertake the
defense of such Third Party Claim, the Indemnified Party shall have the right to
contest, settle or compromise such Third Party Claim but shall not thereby waive
any right to indemnity therefor pursuant to this Agreement; provided, however,
that no Indemnified Party may settle or compromise any claim or consent to the
entry of any judgment with respect to which indemnification is being sought
hereunder under any circumstances without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld, conditioned or delayed),
unless such settlement, compromise or consent (A) includes an unconditional
release of the Indemnifying Party from all liability arising out of such claim
and (B) does not impose upon the Indemnifying Party any injunctive or equitable
relief (other than any immaterial injunctive or equitable relief that is merely
incidental to a primary obligation for monetary damages). In such event, the
Indemnifying Party shall cooperate with the Indemnified Party in such defense
and make available to the Indemnified Party, during normal business hours and on
reasonable advance notice, at the Indemnifying Party’s expense, all such
witnesses, records, materials and information in the Indemnifying Party’s
possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party. Notwithstanding anything in this
Section 9.05 to the contrary, if a Third Party Claim relates to or arises in
connection with any criminal Action or any Action seeking equitable or remedial
relief, the Indemnified Party shall be entitled to jointly control the defense
thereof with the Indemnifying Party for so long as such Action is continuing.
SECTION 9.06.    Exclusive Remedy. The parties hereto acknowledge and agree
that, except with respect to common law fraud (excluding any concept of
“constructive fraud”) and except for the right to specifically enforce the
provisions of this Agreement as provided in Section 5.17 and Section 11.10,
following the Closing, the provisions of Section 5.10, Section 6.01, Article VII
and this Article IX shall be the sole and exclusive remedies of the Seller
Indemnified Parties and the Purchaser Indemnified Parties for any Loss and any
and all claims arising under, out of, or related to this Agreement or the sale
and purchase of the Company and Subsidiaries, and no Person will have any other
entitlement, remedy or recourse, whether in contract, tort or otherwise. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other parties hereto and their Affiliates (and, with
respect to the Seller, its stockholders) and each of their respective officers,
directors, employees, agents, successors and assigns arising under or based upon
any Law, except pursuant to the indemnification provisions set forth in Article
VII or this Article IX or the provisions in Section 5.10 or Section 6.01. The
provisions of this Section 9.06, together with the provisions of Section 5.10
and Section 6.01 and the limited remedies provided



76

--------------------------------------------------------------------------------




in Article VII and this Article IX, were specifically bargained for between
Parent, the Purchaser and the Seller and were taken into account by Parent, the
Purchaser and the Seller in arriving at the Purchase Price. The Seller has
specifically relied upon the provisions of this Section 9.06, together with the
provisions of Section 5.10 and Section 6.01 and the limited remedies provided in
Article VII and this Article IX, in agreeing to the Purchase Price and in
agreeing to provide the specific representations and warranties set forth
herein.
SECTION 9.07.    Certain Other Indemnification Matters.
(a)The Losses giving rise to any indemnification obligation hereunder (including
Article VII) shall be reduced by any third party insurance proceeds or other
payments actually received by the Indemnified Party in satisfaction of any such
Losses and by any Tax benefits attributable to such Losses actually realized in
the year the Loss is incurred or sustained for federal income Tax purposes or
the immediate following taxable year by the Indemnified Party. Any Indemnified
Party that becomes aware of Losses for which it intends to seek indemnification
hereunder shall use reasonable efforts to collect any amounts to which it
reasonably may be entitled under insurance policies or indemnity, contribution
or other similar agreements for any Losses.
(b)Notwithstanding any other provision of this Agreement, in no event shall any
Indemnifying Party be liable to any Indemnified Party for any punitive damages
(other than punitive damages actually paid in respect of a Third Party Claim) or
loss of business reputation or any damages based on any type of multiple
relating to the breach or alleged breach of this Agreement. Any liability for
indemnification under this Agreement shall be determined without duplication of
recovery by reason of the state of facts giving rise to such liability
constituting a breach of more than one representation, warranty, covenant or
agreement. Each Indemnified Party shall take, and cause its Affiliates to take,
reasonable efforts to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto
(including by pursuing any insurance claims), including incurring costs only to
the minimum extent necessary to remedy the breach that gives rise to such Loss.
ARTICLE X
TERMINATION
SECTION 10.01.    Termination. This Agreement may be terminated at any time
prior to the Closing:
(a)by Parent if the Seller shall have breached any of its representations,
warranties, covenants or agreements contained in this Agreement which would give
rise to the failure of a condition set forth in Article VIII, which breach
cannot be or has not been cured within 10 Business Days after the giving of
written notice by Parent or the Purchaser specifying such breach;



77

--------------------------------------------------------------------------------




(b)by the Seller if Parent or the Purchaser shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article VIII,
which breach cannot be or has not been cured within 10 Business Days after the
giving of written notice by the Seller specifying such breach;
(c)by either the Seller or Parent if the Closing shall not have occurred by
September 30, 2015 (the “Initial End Date”); provided, however, that the right
to terminate this Agreement under this Section 10.01(c) shall not be available
to any party whose failure to fulfill any obligation under this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing to
occur or a condition to Closing to be satisfied on or prior to such date;
provided further that if, as of the Initial End Date, (i) any condition set
forth in Section 8.01(b), Section 8.01(c), Section 8.01(g), Section 8.02(b),
Section 8.02(c) or Section 8.02(g) has not been waived or satisfied, (ii) all of
the other conditions to Closing set forth in Article VIII shall have been
satisfied or waived (other than those conditions which by their terms cannot be
satisfied until at or immediately prior to the Closing, but which conditions
would be satisfied if the Closing Date were the Initial End Date), and (iii)
either of the Seller, on the one hand, or Parent and the Purchaser, on the other
hand, notifies the other parties hereto in writing that it desires to extend the
Initial End Date in order to satisfy the applicable condition or conditions set
forth in Section 8.01(b), Section 8.01(c), Section 8.01(g), Section 8.02(b),
Section 8.02(c) or Section 8.02(g), then the End Date shall be the earliest to
occur of (x) December 14, 2015, (y) the date upon which a Governmental Authority
shall have entered an order enjoining the parties from consummating the Closing
and such order shall have become final and non-appealable, and (z) in the case
of any such extension to satisfy a condition set forth in Section 8.01(c) or
Section 8.02(c), the date upon which the FCC or any State PUC shall have entered
an order denying an FCC/State PUC Filing associated with a non-waived Closing
Approval under Section 8.01(c) or Section 8.02(c) and such order shall have
become final and non-appealable;
(d)by either Parent or the Seller in the event that any Governmental Authority
shall have issued any Law or Governmental Order or taken any other action
restraining, enjoining or otherwise preventing, prohibiting or making illegal
the consummation of the transactions contemplated by this Agreement and, in any
such case, such Law or Governmental Order or other action shall have become
final and nonappealable; or
(e)by the mutual written consent of the Seller and Parent.
SECTION 10.02.    Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.01, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto pursuant to
this Agreement except (a) as set forth in Section 5.03 and Article XI and (b)
that nothing herein shall relieve either party from liability for any breach of
this Agreement prior to termination. For the avoidance of doubt, the
Non-Disclosure Agreement shall survive the termination of this Agreement for any
reason.



78

--------------------------------------------------------------------------------




ARTICLE XI
GENERAL PROVISIONS
SECTION 11.01.    Expenses. Except as otherwise specified in this Agreement, (a)
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred and (b)
the Seller will pay any out-of-pocket expenses incurred by the Company or
Subsidiaries (including fees and disbursements of counsel, financial advisors
and accountants to the Company and the Subsidiaries) in connection with this
Agreement.
SECTION 11.02.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given or made (i) if delivered in person, upon delivery, (ii) if delivered
by an internationally recognized overnight courier service, on the next Business
Day following the date of delivery to and acceptance by such courier service,
(iii) if delivered by facsimile, on the date of such delivery if delivered on a
Business Day during normal business hours (or, if not, on the next Business
Day), provided that (A) the relevant delivery report or computer record, as
applicable, indicates a full and successful delivery, and (B) such delivery is
immediately followed by delivery pursuant to clauses (i) or (ii) above, or (iv)
if delivered by registered or certified mail (postage prepaid, return receipt
requested), five Business Days following the date of deposit thereof in the
United States mail. All notices, requests, claims, demands and other
communications hereunder shall be delivered to the respective parties hereto at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 11.02):
(a)if to the Seller:
Quanta Services, Inc.
2800 Post Oak Blvd., Suite 2600
Houston, TX 77056-6175
Facsimile: (713) 629-7639
Attention: General Counsel


with a copy to:
Duane Morris LLP
1330 Post Oak Blvd., Suite 800
Houston, TX 77056-3166
Facsimile: (713) 583-9179
Attention: Shelton M. Vaughan



79

--------------------------------------------------------------------------------




(b)if to the Purchaser or Parent:
Crown Castle International Corp.
1220 Augusta Drive, Suite 600
Houston, Texas 77057
Facsimile: (713) 570-3053
Attention:    CFO (Jay Brown)
General Counsel (E. Blake Hawk)
with a copy to:
Cravath, Swaine & Moore, LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Facsimile: (212) 474-3700
Attention:    Stephen L. Burns
Johnny G. Skumpija
SECTION 11.03.    Public Announcements. None of the parties hereto shall make,
or cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media with respect thereto without the prior written consent of the
other parties (not to be unreasonably withheld, conditioned or delayed) unless
otherwise required by Law or applicable stock exchange rule or regulation (based
upon the advice of counsel), and, to the extent permitted by applicable Law, the
parties hereto shall cooperate as to the timing and contents of any such press
release, public announcement or communication.
SECTION 11.04.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
SECTION 11.05.    Entire Agreement. This Agreement, the Ancillary Agreement and
the Non-Disclosure Agreement constitute the entire agreement of the parties
hereto with respect to the sale and purchase of the Company and Subsidiaries and
the other subject matter hereof and thereof and supersede all prior agreements
and undertakings, both written and oral, between the Seller and the Purchaser or
Parent with respect to the sale and purchase of the Company and Subsidiaries and
the other subject matter hereof and thereof. The parties shall not be bound by
any stipulations, representations, agreements or promises, oral or otherwise,
not printed in written form in this Agreement, the Ancillary Agreement or the
Non-



80

--------------------------------------------------------------------------------




Disclosure Agreement. The parties hereto have voluntarily agreed to define their
rights, liabilities and obligations in respect of the sale and purchase of the
Company and Subsidiaries exclusively in contract pursuant to the express terms
and provisions of this Agreement; and the parties hereto expressly disclaim that
they are owed any duties or are entitled to any remedies not expressly set forth
in this Agreement. Furthermore, each of the parties hereby acknowledges that
this Agreement embodies the justifiable expectations of sophisticated parties
derived from arm’s length negotiations; all parties to this Agreement
specifically acknowledge that no party has any special relationship with another
party that would justify any expectation beyond that of an ordinary buyer and an
ordinary seller in an arm’s length transaction. The sole and exclusive remedies
for any breach of the terms and provisions of this Agreement (including any
representations and warranties set forth herein, made in connection herewith or
as an inducement to enter into this Agreement) or any claim or cause of action
otherwise arising out of or related to the sale and purchase of the Company and
Subsidiaries shall be those remedies available at law or in equity for breach of
contract only (as such contractual remedies have been further limited or
excluded pursuant to the express terms of this Agreement); and the parties
hereby agree that neither party hereto shall have any remedies or cause of
action in, whether in contract or in tort, for any statements, communications,
disclosures, failures to disclose, representations or warranties not set forth
in this Agreement, the Ancillary Agreement or any certificate, instrument or
document delivered hereunder.
SECTION 11.06.    Assignment. This Agreement may not be assigned by operation of
law or otherwise without the express written consent of the Seller and Parent
(which consent may be granted or withheld in the sole discretion of the Seller
or Parent, as applicable) and any such assignment or attempted assignment
without such consent shall be void. Notwithstanding the foregoing, the Purchaser
may assign this Agreement to one or more Affiliates of Parent without the
consent of the Seller, provided that any such assignment by the Purchaser shall
not relieve the Purchaser of any liability or obligation hereunder.
SECTION 11.07.    Amendment. This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the Seller
and Parent or (b) by a waiver in accordance with Section 11.08.
SECTION 11.08.    Waiver. The Seller, on the one hand, and Parent and the
Purchaser, on the other hand, may (a) extend the time for the performance of any
of the obligations or other acts of the other party contained herein, (b) waive
any inaccuracies in the representations and warranties of the other party
contained herein or in any certificate delivered by the other party pursuant
hereto, or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of the Seller, Parent or the Purchaser to assert any of
its rights hereunder shall not constitute a waiver of any of such rights.



81

--------------------------------------------------------------------------------




SECTION 11.09.    No Third Party Beneficiaries. Except for the provisions of
Article IX relating to indemnified parties and pursuant to Section 5.11 and
Section 11.15, this Agreement shall be binding upon and inure solely to the
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person, including any union or any employee or former employee of
the Seller, any legal or equitable right, benefit or remedy of any nature
whatsoever, including any rights of employment for any specified period, under
or by reason of this Agreement.
SECTION 11.10.    Specific Performance. The parties hereto acknowledge and agree
that they would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by any party hereto could not be adequately compensated
by monetary damages alone and that the parties hereto would not have any
adequate remedy at Law. Accordingly, in addition to any other right or remedy to
which the parties hereto may be entitled, at Law or in equity, they shall be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to seek temporary, preliminary and permanent injunctive relief,
without any requirement to post or provide any bond or other security in
connection therewith, to prevent breaches or threatened breaches of any of the
provisions of this Agreement.
SECTION 11.11.    Governing Law. THE INTERNAL LAW (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK SHALL GOVERN ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, AND INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE OF THE
OBLIGATIONS IMPOSED BY THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT). SUBJECT TO THE PROVISIONS OF
SECTION 7.02 (WHICH SHALL GOVERN ANY DISPUTE ARISING THEREUNDER IN ACCORDANCE
WITH ITS TERMS), THE PARTIES AGREE THAT JURISDICTION AND VENUE IN ANY SUIT,
ACTION, OR PROCEEDING BROUGHT BY ANY PARTY IN CONNECTION WITH THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE PERFORMANCE OF THE OBLIGATIONS
IMPOSED HEREUNDER SHALL PROPERLY AND EXCLUSIVELY LIE IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN THE COUNTY OF NEW YORK, NEW YORK AND IN FEDERAL COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF. EACH
PARTY ALSO AGREES NOT TO BRING ANY SUIT, ACTION, OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE PERFORMANCE OF
THE OBLIGATIONS IMPOSED HEREUNDER IN ANY OTHER COURT. BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO ANY SUCH SUIT,
ACTION, OR PROCEEDING. THE PARTIES IRREVOCABLY AGREE



82

--------------------------------------------------------------------------------




THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY OBJECTION THAT
ANY SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH
SUIT, ACTION, OR PROCEEDING. EACH OF THE PARTIES FURTHER AGREES THAT THE MAILING
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY PROCESS
REQUIRED BY ANY SUCH COURT TO THE NOTICE ADDRESS SET FORTH WITH RESPECT THERETO
IN SECTION 11.02 SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS AGAINST
THEM, WITHOUT NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR
RULE OF COURT.
SECTION 11.12.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEE
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INCLUDED
TO ENTER INTO THIS AGREEMENT AND TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.12.
SECTION 11.13.    Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.
SECTION 11.14.    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
SECTION 11.15.    Non-Recourse. All claims or causes of action (whether in
contract or in tort, at law or in equity) that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement (including any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), may be made only against the entities that are expressly identified
as parties hereto. No Person who is not a named party to this Agreement,
including any director, officer, employee, incorporator, member, partner,
stockholder, Affiliate, agent, attorney or representative of any named party to
this Agreement (“Non-Party Affiliates”), shall have any liability (whether in
contract or in tort, at law or in equity, or based upon any theory that seeks to
impose liability of an entity party against its owners or affiliates) for any
obligations or liabilities arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of this
Agreement or its negotiation or execution; and each party hereto



83

--------------------------------------------------------------------------------




waives and releases all such liabilities, claims and obligations against any
such Non-Party Affiliates. Non-Party Affiliates are expressly intended as third
party beneficiaries of this provision of this Agreement.
[Signature Page Follows]



84

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller, Parent and the Purchaser have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.
QUANTA SERVICES, INC.


By: /s/ Nicholas M. Grindstaff __
Name: Nicholas M. Grindstaff
Title: Vice President - Finance


CROWN CASTLE INTERNATIONAL CORP.


By: /s/ E. Blake Hawk_____________
Name: E. Blake Hawk
Title: Executive Vice President




CC SCN Fiber LLC


By: /s/ E. Blake Hawk_____________
Name: E. Blake Hawk
Title: Executive Vice President













85